 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDutch Boy, Inc., Glow-Lite Division and Interna-tional Union of Electrical, Radio & MachineWorkers, AFL-CIO-CLC. Cases 16-CA-7039,16-CA-7373, and 16-RC-7472June 8, 1982DECISION, ORDER, AND DIRECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 10, 1981, Administrative LawJudge Arthur G. Lanker issued the attached Deci-sion in this proceeding.1Thereafter, Respondentand the General Counsel filed exceptions and sup-porting briefs,2the Charging Party filed cross-ex-ceptions and a supporting brief, Respondent filedan answering brief to the General Counsel's andthe Charging Party's exceptions, and the ChargingParty filed an answering brief to Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,3and conclusions4of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.61. The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(3) and(1) by laying off 55 employees on February 11,1977, in response to the commencement of theI The hearing originally commenced before Administrative Law JudgeBenjamin K. Blackburn, who died before the hearing concluded. The re-mainder of the hearing was conducted before Administrative Law JudgeLanker.s Respondent has requested oral argument. This request is herebydenied, as the record, exceptions, and briefs adequately present the issuesand the positions of the parties.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Weall ProductsInc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.4 In regard to the Administrative Law Judge's sustaining of theUnion's Objection 18 concerning the challenged ballot of Linda Mitchell,we note that the Board agent's mistaken placement of Mitchell's ballot inthe ballot box occurred at the ballot count after the polls were closedrather than during the election, which is the impression left by the Ad-ministrative Law Judge in his Decision. Although no exceptions werefiled in this regard, we have clarified this matter to avoid confusion.' The Administrative Law Judge's recommended Order is modified toprovide an appropriate remedy, inadvertently omitted by the Administra-tive Law Judge, for Respondent's unlawful unilateral actions with regardto terms and conditions of employment.The Administrative Law Judge also inadvertently failed to cite IsisPlumbing d Heating Ca, 138 NLRB 716 (1962), for the rationale for in-terest payments.262 NLRB No. IUnion's organizational campaign. The Administra-tive Law Judge concluded that the General Coun-sel had established the elements of a prima faciecase of discriminatory motivation, citing the timingof the layoff, Respondent's proven deep hostility tothe Union, and Respondent's knowledge of theunion campaign at the time of the layoff. In draw-ing the inference from the record that Respondentknew of the union campaign at the time of thelayoff, the Administrative Law Judge relied on ap-plication of the Board's small-plant doctrine.6Con-trary to the Administrative Law Judge, we findthis doctrine inapplicable to Respondent's plant,where approximately 200 employees work. For thereasons stated below, however, we find that Re-spondent did have knowledge of the union cam-paign as of the time it decided to effect the Febru-ary 11, 1977, layoff.The evidence reveals that in late November 1976employee Carl Whitefield telephoned Edward Gas-kill, International representative of the Union, todiscuss the possibility of an organizational cam-paign among Respondent's employees. Over thenext 2 months, Whitefield and Gaskill had severalmeetings and telephone conversations, and Gaskillinformed Whitefield that it was crucial for theUnion to obtain an accurate list of the employees'names, addresses, and telephone numbers. BecauseWhitefield was having difficulty gathering such in-formation, he and employee Steve Hinkle decidedin mid-January 19777 to conduct a contest amongthe employees whereby the employee who cameclosest to guessing the number of beans in a jarwould win $10. In order to enter the contest, eachemployee had to write down his name, address,and phone number. Approximately 170 employeesentered the contest.Respondent's agents perceived the connectionbetween the bean contest and the Union. Manufac-turing Foreman Garland Fuller testified that he"figured out" that the Union was using the beancontest as a means of obtaining the employees'names and addresses and that he was not "fooled"by the contest. Fuller also testified that he talked toManufacturing Manager Homer Rinehart about thecontest. Further, employee Hinkle testified, with-out contradiction, that in a meeting with Fuller onFebruary 16 Fuller said that he knew Hinkle was"one of the instigators of the Union campaign" andthat Hinkle had his mind "already made up how[Hinkle] was going to vote in the election when-ever the bean contest was still going [sic]."6See Wiese Plow Welding Co., Inc., 123 NLRB 616 (1959).' All dates are in 1977 unless otherwise noted.4 DUTCH BOY, INC.On January 28, Whitefield turned over the em-ployees' names and addresses to the Union, andGaskill instructed him to begin asking employeeshe could trust to serve on the Union's organizingcommittee. On February 2, Whitefield met withGaskill and union organizer Jerry Smith, and thethree scheduled an initial organizational meetingwith employees for February 10 after work. White-field and Gaskill met again on February 8, andWhitefield told him that there were probably goingto be many more employees in attendance at themeeting than originally had been planned since em-ployees whom Whitefield had contacted had inturn contacted other employees. At work on Feb-ruary 9, numerous employees whom Whitefieldhad not told about the union meeting came toWhitefield and asked about the meeting. Whitefieldobserved many employees all over the plant talkingabout the meeting, and Whitefield testified, withoutcontradiction, that the plant was "in kind of a tur-moil about the meeting." Whitefield called Gaskilland told him that there were going to be manymore employees at the meeting than expected andthat word of the meeting had gotten "completelyout of hand."On the morning of February 9, Rinehart encoun-tered Whitefield and informed him that he hadbeen watching Whitefield and that there had beena number of employees approaching Whitefield,talking to him, and disturbing his work. Rineharttold Whitefield to stop talking so much and to stopletting employees disturb his work.At or about 3:30 p.m. on February 9, GeneralManager Robert Parkey gave office employeeDebra Warren a notice to type, which informedemployees that there would be a temporary layoffon February 11 and that those employees whowould be laid off would be notified on February10. Parkey instructed Warren to date the notice onthe back and not to put the date on the front. Thetyped notice was posted at or about 3:30 p.m.,which is the time the day shift ends.8Upon this record, we conclude that Respondentknew of its employees' union activities on February9, the date it decided to lay off 55 employees onFebruary ll.sThe Administrative Law Judge found that the notice was posted "atleast by February 10, 1977." We conclude that the notice was posted ator about 3:30 p.m. on February 9 as testified to by Debra Warren, whosetestimony was credited by the Administrative Law Judge. Althoughsome employees testified that the notice was not posted until February10, this discrepancy can be explained. Since the notice was not posted onFebruary 9 until after the day-shift employees had finished working.these employees might not have seen the notice until they arrived atwork on February 10, thereby leading them to believe that the noticewas actually posted on February 10.9 Respondent contends in its brief in support of its exceptions that thedecision to lay off employees on February II was made at a managementmeeting on February 7. The record evidence, however, does not supportThe record discloses that Respondent firstlearned in mid-January when the bean contest washeld that a union campaign was in the offing. Thus,Fuller admitted that he "figured out" the true pur-pose behind the contest and that he had not been"fooled." Moreover, his subsequent remark toHinkle that he knew Hinkle was one of the unioninstigators and that he thought Hinkle had made uphis mind to support the Union at the time of thebean contest further evidences Fuller's linkage ofthe contest to the Union.Respondent's knowledge of this linkage was notlimited to Fuller. Fuller admitted that he had dis-cussed the contest with Rinehart. Also, Rinehart'sunexplained observation and reprimand of unionactivist Whitefield for talking to employees on Feb-ruary 9 indicates that Rinehart knew of White-field's involvement with the Union and was watch-ing for signs that employee support for the Unionwas escalating.From Respondent's viewpoint, the events ofFebruary 9 revealed that employee support for theUnion had spread throughout the plant to a criticallevel. The record shows that the February 10union meeting was a matter of common knowledgeand discussion among the employees throughoutthe plant by the morning of February 9, creating"turmoil" in the plant. Respondent clearly under-stood the cause of the turmoil, i.e., union activity,as evidenced by Rinehart's observation of employ-ees talking to Whitefield and his instruction toWhitefield not to talk to employees.Respondent offered no credible explanation forits precipitant decision to lay off so many employ-ees so quickly. Further, Respondent offered nocredible explanation for concealing the date of theFebruary 9 layoff notice on its back, contrary topast practice. Thus, in light of Respondent's aware-ness of the union campaign from its incipiency inmid-January, Respondent's actions on February 9,the timing of the layoff notice, and the absence of alegitimate justification for the layoff, we draw theonly reasonable inference: Respondent had knowl-edge of its employees' union activities as of thetime it made its decision to lay off employees onFebruary 11. Accordingly, we find that Respond-this contention. At the hearing, Respondent did not call as a witnessGeneral Manager Robert Parkey, who effectuated the layoff decision,nor did it produce any testimony from any management official who hadactually participated in the decision, or any records to establish that thedecision had actually been made on February 7. Further, if such decisionwere made on February 7, Respondent offered no explaration as to whynotification to the employees of the layoff was delayed until late after-noon on February 9, leaving only one working day before the layoffwould begin. In light of the above, we conclude that, although mnuae-ment officials may have previously discussed the possibility of a layoff,the decision to lay off employees on February 11 was made on February9, the same date it was announced to the employees.S DECISIONS OF NATIONAL LABOR RELATIONS BOARDent, satisfied that the Union had generated employ-ee interest and support, decided to act quickly anddecisively to destroy employee support for theUnion by laying off one-fourth of the employees inthe appropriate unit.102. The Administrative Law Judge found that Re-spondent's promulgation of a no-talking, no-frater-nization rule on February 16 did not violate Sec-tion 8(a)(1) of the Act. Although finding that thetiming of the rule made the rule suspect, the Ad-ministrative Law Judge concluded that since thethrust of the rule, which required work duringworktime, was valid, the rule was not violative ofthe Act. The Union excepts to this finding andcontends that the rule, although valid on its face,was discriminatorily imposed and applied by Re-spondent to interfere with the employees' union ac-tivities. We agree with the Union.By letter to all employees dated February 16,General Manager Robert Parkey promulgated ano-talking, no-fraternization rule." Even prior tothis date, however, Respondent had sought to re-strict contacts between Carl Whitefield, the leadingunion activist, and his fellow employees. On Febru-ary 9, as discussed in the preceding section, Manu-facturing Manager Rinehart instructed Whitefieldto stop talking to employees. On February 10,Manufacturing Foreman Fuller instructed White-field that he "was going to have to stay on [his]units and, [he] couldn't talk to any people otherthan the ones that [he] needed to talk [to] do [his]job." Fuller further stated "that the Union was badfor the company and he didn't think the Unionought to come in there-that it would be bad forthe employees." On February 11 employee DebbyWyatt approached Whitefield at Whitefield's ma-chine and started a conversation with him. At thatpoint Fuller grabbed Wyatt and told her that shehad to leave and that she could not talk to White-field. Fuller told Whitefield that he "wasn't al-lowed to talk to anybody, but just the immediatepeople that [he] worked with." Finally, on Febru-ary 18, Respondent refused to allow Whitefield,who was laid off on February 11, to "mingle withthe employees" when he returned to the plant topick up his paycheck.We conclude that the no-talking, no-fraterniza-tion rule, although valid on its face,12 was promul-Do The Board has held that the same circumstances may support bothan inference of company knowledge and a finding of unlawful motivr-tion. Sam Tanksley Truckin Inc, 198 NLRB 312, 316 (1972).1 The full text of the letter is quoted in par. 28 of the AdministrativeLaw Judge's Decision.i" We note that incorporated in the rule is a clear statement that itsretrictions do not apply during break, lunch, and quitting times. Suchclarification is necessary before we will find such a rule to be valid.T.R W. BelaH Divtin. a dision of TR. .Inc., 257 NLRB 442(1981).gated solely to curtail employees' union activitiesand not for any legitimate purpose. There was noevidence that Respondent had promulgated such arule at any time prior to the commencement of theunion campaign. Whitefield testified, without con-tradiction, that Respondent's past practice had beento allow employees to talk and fraternize with eachother. In addition, Respondent offered no businessjustification for promulgation of the rule. Contraryto the statement in the February 16 posting, therewas no evidence that any employee complained tomanagement about other employees interferingwith their work. Nor was there evidence that anysupervisor complained to Parkey about employeediscussions interfering with production.Absent any legitimate justification for the rule,Respondent's actions immediately preceding andfollowing its promulgation reveal that the rule wasreally designed to thwart the employees' union ac-tivities. On three occasions in the week prior topromulgation of the rule, and again on February18, Respondent sought to stop Whitefield, the lead-ing union adherent, from talking and fraternizingwith employees. In fact, Whitefield was the onlyemployee to whom Respondent ever applied a no-talking, no-fraternization rule. In addition, Fuller'sremarks to Whitefield on February 10 linking theno-talking, no-fraternization rule and the unioncampaign provide direct evidence of Respondent'sunlawful motivation in promulgating the rule.Accordingly, for the above reasons and in lightof Respondent's course of unfair labor practicescommitted during the union campaign, we find thatthe February 16 no-talking, no-fraternization rulewas designed to interfere with the employees' rightto self-organization in violation of Section 8(aX1)of the Act. Hedison Manufacturing Company, 249NLRB 791, 810 (1980); Montgomery Ward & Co.,Incorporated, 189 NLRB 80, 82 (1971).3. The Administrative Law Judge found thatstatements of Group Vice President CharlesMcGraw to employees at a May 6 meeting did notviolate Section 8(a)(1) of the Act. The GeneralCounsel and the Union except to this finding andcontend that McGraw's statements coerced em-ployees in violation of their Section 7 rights. Wefind merit in this exception. 13The record discloses that McGraw held a meet-ing with employees on May 6 to announce somechanges in management personnel. After the an-nouncement, McGraw asked if there were any1" Member Zimmerman dissents from this finding. In view of the factthat McGraw's statements were made in response to an employee's ques-tion and that, as noted by the Administrative Law Judge, there was noevidence that McOraw's statements were not truthful, Member Zimmer-man would not find the statements violative of Sec. 8(aXl) of the Act.6 DUTCH BOY, INC.questions. Employee Berta Dodd asked whetherMcGraw thought the Union would help Respond-ent if it won the election. McGraw answered bytelling employees of his experience with a union ata company for which he had previously worked.McGraw said that that job had been "the best jobhe had ever had, he had worked there twentyyears and the union came in and he made moremoney but the company went broke so he didn'treally care for the union."We find, contrary to the Administrative LawJudge, that this remark constituted an implicitthreat to employees that a union victory in theelection would result in Respondent's bankruptcy,leaving the employees without a job. McGraw'sstatement cannot be viewed in isolation but must beviewed in connection with Respondent's numerousother unfair labor practices during the Union'scampaign, including explicit and implicit threatsthat the plant would close if the Union won theelection. We find that McGraw's May 6 remarkwas yet another instance of Respondent's unlawfulcampaign to coerce and intimidate employees intovoting against the Union, and as such it violatedSection 8(a)(1) of the Act.4. In his recommended Order the AdministrativeLaw Judge provided, inter alia, that Respondentrecognize and, upon request, bargain collectivelywith the Union as the exclusive bargaining repre-sentative of the employees in the unit found appro-priate. The Administrative Law Judge failed, how-ever, to rationalize this extraordinary remedy. Forthe following reasons, we find that a bargainingorder is appropriate to remedy the unfair laborpractices committed by Respondent.14The Administrative Law Judge found, and weagree, that at the inception of the Union's organiza-tional campaign among its employees Respondentembarked on a course of retaliatory unfair laborpractices. On February 11, only days after itbecame obvious to Respondent that the union cam-paign was seriously underway, Respondent unlaw-fully laid off 55 unit employees in an attempt toeradicate employee support for the Union. In addi-tion, between February 11 and 18, Respondent'svarious agents engaged in an intense and wide-spread antiunion campaign. As found in this Deci-sion and the attached Administrative Law Judge'sDecision, this campaign entailed 16 separate viola-tions of the Act, including: interrogations; surveil-lance and creation of the impression of surveil-lance; threats of plant closure and other dire conse-quences if the employees chose the Union; threats14 We further find that the other extraordinary remedies requeated bythe Union in its cromsexceptions are not warranted to remedy the unfairlabor practices found here.of discharge or other reprisal if employees did notcease their union activities; and promulgation andenforcement of rules discriminatorily barring unionsupporters from engaging in conversations withfellow employees.Despite this unlawful campaign, a majority ofemployees in the production and maintenance unitfound appropriate had signed valid authorizationcards by March 10, when the Union requested rec-ognition as the exclusive bargaining representativeof the unit employees.' 5 Respondent having deniedthe Union's request, the Union filed a representa-tion petition with the Board, initiating the criticalpreelection period. Subsequently, on April 25, theRegional Director approved a settlement agree-ment of charges filed in Case 16-CA-7039. Thisagreement prohibited Respondent, inter alia, fromengaging in interrogations and threats of plant clo-sure, discharge, or refusal to rehire, or "in anyother manner" interfering with the Section 7 rightsof employees.Rather than honor the settlement agreement andpermit the lawful resolution of the representationquestion through the Board's electoral processes,Respondent renewed its unlawful activities. OnMay 13, it discriminatorily laid off 73 employeesand failed to recall them in another effort to de-stroy employee support for the Union. BetweenMay 13 and the July 11 election, Respondent's offi-cials also attempted to remove union leaders fromthe bargaining unit, failed to recall other unionleaders from layoff, and threatened employees withloss of wages, plant closure, and other reprisals ifthey continued their support of the Union.We find that these unfair labor practices so inter-fered with the employees' freedom of choice in therepresentation election as to warrant issuance of aremedial bargaining order regardless of the elector-al result to be determined by the revised tally ofballots directed here.In N.LR.B. v. Gissel Packing Co., Inc., 395 U.S.575 (1969), the Supreme Court approved our use ofbargaining orders as remedies in cases marked by(1) "outrageous" and "pervasive" employer unfairlabor practices which might warrant a bargainingorder even though the union never attained major-ity status, or (2) "less prevasive practices whichnonetheless still have the tendency to undermine[the union's] majority strength and impede the elec-tion process." We need not decide in this casewithin which category Respondent's unfair laborpractices fall; whichever category applies, a bar-" In so finding that the Union had majonty support, we do not relyon the authorization card signed by employee Sherrie Smith on February28.7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining order is clearly warranted. It cannot bequestioned that Respondent has committed seriousand pervasive unfair labor practices. Moreover, Re-spondent did not engage in a single outburst ofunfair labor practices; rather, as the election ap-proached, Respondent sought to stifle whateveremployee support for the Union remained by en-gaging in a second wave of massive unfair laborpractices.Respondent twice laid off significant numbers ofunit employees and delayed recalling them to workin an effort to thwart the campaign for union rep-resentation. The message to employees was clear:If you have a union, you will have no job. Re-spondent further emphasized this message through-out the campaign by threats delivered in campaignliterature and by management officials. Such con-duct has long been recognized as being seriousunfair labor practices having a substantial impacton employee attitudes and reactions, and thus uponemployee free choice.'6We find the likely effectof this conduct would be to instill in employees astrong fear of loss of employment, such as wouldcontinue to be operative even in the event of asecond election. We further find that simply requir-ing Respondent to refrain from repeating such con-duct, the traditional remedy, will not erase the ef-fects of this fear of loss employment, and will notenable the employees to participate in a free anduncoerced rerun election.Moreover, other of Respondent's unfair laborpractices would also have long-lasting effects onthe employees' freedom of choice. Respondent'sfailure to recall union leaders from layoff; its at-tempt to stop the union activities of other unionleaders; its unlawful promulgation of a no-talking,no-fraternization rule and a no-distribution rule;and its interrogation, surveillance, and creation ofsurveillance of employees signaled to employeesRespondent's displeasure at union activity and thelengths to which it would go to stifle the employ-ees' right to self-organization. Such conduct wouldalso not be soon forgotten. Nor do we think itlikely that a mere cease-and-desist order will suc-cessfully eradicate the lingering effects of Respond-ent's unlawful conduct.For all of the above reasons, we find the possi-bility of erasing the effects of Respondent's unfairlabor practices and of ensuring a fair rerun electionby the use of traditional remedies is slight, and thatthe employees' representational sentiment once ex-pressed through authorization cards would, on bal-ance, be better protected by our issuance of a bar-gaining order than by traditional remedies. Accord-16 Jim Baker Trucking Company, 241 NLRB 121, 122 (1979).ingly, we hereby adopt the Administrative LawJudge's recommended Order requiring Respondentto bargain with the Union as the duly designatedrepresentative of a majority of its employees in aunit appropriate for purposes of collective bargain-ing, effective March 10, 1977, the day on whichthe demand for recognition was made.'7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Dutch Boy, Inc., Glow-Lite Division, PaulsValley, Oklahoma, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Insert the following as paragraphs l(n) and (o)and reletter the subsequent paragraphs accordingly:"(n) Unilaterally changing the terms and condi-tions of its employees in the appropriate unit with-out first notifying and giving the Union an oppor-tunity to request bargaining; provided, however,that nothing in this Order shall be construed asauthorizing or requiring Respondent to withdrawor eliminate any wage increases or other benefitspresently enjoyed by Respondent's employees."(o) Unilaterally laying off employees in the ap-propriate unit without first notifying and giving theUnion an opportunity to request bargaining."2. Substitute the attached notice, for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that in Case 16-RC-7472 the challenges to the ballots of Ruth Edgarand Linda Mitchell be, and they hereby are, sus-tained; and the challenges to the ballots of BertaDodd, Minnie Dulworth, Barabara Howerton,Marilyn Keith, Neva Owens, Jora Robison, RubyRobinson, Diana Simpson, Barbara Ward, CarlWhitefield, Elaine Reed, Pamela Battles, and LouisTaylor be, and they hereby are, overruled.DIRECTIONIt is hereby directed that the Regional Directorfor Region 16 shall, within 10 days from the dateof this Decision, open and count the 13 ballots, thechallenges to which have been overruled in Case16-RC-7472, and prepare and serve on the parties17 The Union has excepted to the Administrative Law Judge's overrul-ing of certain of its objections. In view of our Order that Respondentrecognize and upon request bargain collectively with the Union and inview of our agreement with the Administrative Law Judge's sustainingcertain other of the Unio+'s objections, we find it unnecessary to considerthe Union's exceptions in this regard.8 DUTCH BOY, INC.a revised tally of ballots. If the revised tally revealsthat the Union has received a majority of the validballots cast the Regional Director shall issue a cer-tification of representative. a8 However, if the re-vised tally shows that the Union has not received amajority of the valid ballots cast, the Regional Di-rector shall set aside the election, dismiss the peti-tion, and vacate the proceedings in Case 16-RC-7472."s In view of our sustaining the Union's Objection 18, the Union to becertified must win by more than a two-vote margin. See sec. 11, N, of theAdministrative Law Judge's Decision.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT question employees concern-ing their or other employees' union member-ship, activities, sympathies, or desires.WE WILL NOT threaten our employees withplant closure or cessation of operation if theycontinue their union activities, or if they selectInternational Union of Electrical Radio & Ma-chine Workers, AFL-CIO-CLC, or any otherlabor organization, the union as their collec-tive-bargaining representative.WE WILL NOT threaten our employees withdischarge, or refusal to recall or rehire, orwith other reprisal, if they engage in union ac-tivities.WE WILL NOT threaten to rescind previouslygranted wage increases, or to deny employeesfuture wage increases, because they engage inunion activities, or because they refuse toaccede to our attempt to coercively removeemployees from a bargaining unit.WE WILL NOT threaten impliedly to engagein reprisals against our employees if theyrefuse our orders to cease their union activitiesor support.WE WILL NOT create or give the impressionthat our employees' union activities are undersurveillance.WE WILL NOT engage in surveillance of ouremployees' union activities.WE WILL NOT prohibit our employees fromdistributing prounion literature, while permit-ting distribution of antiunion literature.WE WILL NOT promulgate, or maintain ineffect, rules discriminatorily barring unionconversations by union supporters.WE WILL NOT attempt coercively to removenonsupervisory union leaders from the bar-gaining unit.WE WILL NOT grant wage increases or otherbenefits in order to induce our employees notto support International Union of Electrical,Radio & Machine Workes, AFL-CIO-CLC,or any other labor organization; provided,however, that nothing herein requires that wevary or abandon any economic benefits orother terms or conditions of employmentwhich we have heretofore established.WE WILL NOT discourage membership in theUnion by laying off employees, by refusing torecall them, by delaying their recall, or byotherwise discriminating in any manner in re-spect to their tenure of employment for engag-ing in protected concerted activities or unionactivities.WE WILL NOT refuse to bargain collectivelywith the Union as the duly designated repre-sentative of a majority of employees in the fol-lowing unit found appropriate under Section9(b) of the Act:All production and maintenance employeesof the employer, including unit men, but ex-cluding, all other employees including officeclerical professional and technical employ-ees, guards, watchmen, confidential employ-ees and supervisors as defined in the Act.WE WII.L NOT unlawfully effect unilateralchanges in the terms and conditions of our em-ployees in the appropriate unit, without firstnotifying and giving the Union an opportunityto request bargaining; provided, however, thatnothing herein shall be construed as author-izing or requiring us to withdraw or eliminateany wage increases or other benefits presentlyenjoyed by our employees.WE WILL NOT unlawfully effect a layoff ofour employees in the appropriate unit withoutfirst notifying and giving the Union an oppor-tunity to request bargaining.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them in Section 7of the Act.9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer full and immediate reinstate-ment to those employees laid off on February11, 1977, those laid off on May 13, 1977, andto Carl Whitefield, to their former jobs or, ifthose jobs no longer exist, to substantiallyequivalent positions of employment, withoutprejudice to seniority or any other rights orprivileges previously enjoyed, and WE WILLmake them whole for any losses they mayhave suffered as a result of the discriminationagainst them, with interest.WE WILL, upon request, bargain collectivelywith the above-named Union, as the exclusiverepresentative of all our employees in the unitdescribed above, and, if an agreement isreached, we will embody such agreement in awritten, signed contract.DUTCH BOY, INC., GLOW-LITE DIVI-SIONDECISIONSTATEMENT OF THE CASEARTHUR G. LANKER, Administrative Law Judge: Thehearing in this consolidated proceeding (which tookplace at various dates, January 9 through February 16,1978, before the late Benjamin K. Blackburn, and at var-ious dates, January 8-18, 1980, before me), was based onunfair labor practice charges in a representation petitionfiled by International Union of Electrical, Radio & Ma-chine Workers, AFL-CIO-CLC, herein called theUnion.' The charge in Case 16-CA-7039 was filed onFebruary 17, 1977, and was served on Respondent byregistered mail the same day. The original and firstamended charges in Case 16-CA-7373 were filed on July27, 1977, and August 8, 1977, respectively, and copies ofsaid charges were served on Respondent by registeredmail on July 27, 1977, and August 8, 1977, respectively.2The General Counsel of the National Labor RelationsBoard, herein called the Board, by the Acting RegionalDirector for Region 16 of the Board, issued a consoli-dated complaint in the unfair labor practice proceedingson September 30, 1977, which was amended at the hear-ing, alleging that Dutch Boy, Inc., Glow-Lite Division,herein called Respondent,3had engaged in various unfairlabor practices.I Respondent admits that the Union is a labor organization within themeaning of Sec. 2(5) of the Act.a Respondent's answer denies the validity of service. The return re-ceipts in evidence amply prove that the service was valid.s Respondent admitted, "For purposes of jurisdiction only" that it haddirect inflow and direct outflow during a representative period in excessof S50,OO. Additionally, the evidence shows that Respondent has foreigncommerce. Accordingly, I find that Respondent meets the Board's discre-tionary jurisdictional standards, and is an employer engaged in commercewithin the meaning of Sec. 2(6) and (7) of the Act, and that it will effec-tuate the policies of the Act for the Board to assert its jurisdiction overthe unfair labor practices.On March 18, 1977 (G.C. Exh. 22), the Union filed arepresentation petition in Case 16-RC-7472, seeking anelection in a unit of employees employed at Respondent'sPauls Valley facility. Pursuant to a Decision and Direc-tion of Election, June 14, 1977, an election by secretballot was conducted on July 11, 1977, among the em-ployees in the unit found appropriate in the said Decisionand Direction of Election. Respondent's June 24, 1977,request for review of said Decision and Direction ofElection was denied by the Board on July 8, 1977, "as itraises no substantial issues warranting review ...."(G.C. Exh. 40.) The tally of ballots shows that therewere approximately 109 eligible voters in the unit;4that98 ballots were casts, that 38 ballots were cast for, and46 against, the Union; and that 14 ballots were chal-lenged. The challenged ballots were sufficient in numberto affect the results of the election.On July 18, 1977, the Union filed timely objections toconduct affecting the results of the election. On October17, 1977, the Regional Director for Region 16 of theBoard issued his Report on Objections and Challenges,finding that Objections 1, 2, 3, 7, 9, 11, and 23 pertainedgenerally to matters alleged in the aforesaid consolidatedcomplaint; that Objections 4, 5, 6, 8, 10-22, and 24 raisedsubstantial and material factual issues best resolved by ahearing; and that the 14 challenges (as well as a nonre-corded challenge to the ballot of another employee,Linda Mitchell) raised substantial and material factualissues best resolved by hearing.The Regional Director, accordingly, consolidated Case16-RC-7472 with Cases 16-CA-7039 and 16-CA-7373for purposes of hearing, ruling, and decision by an ad-ministrative law judge.Upon the entire record, including the record beforethe late Administrative Law Judge Blackburn, from myobservation of the demeanor of the witnesses who testi-fied before me, and having considered the post-hearingbriefs, I make the following:FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. The Setting and Questions To Be DecidedRespondent manufactures small indicator lights. It hasat all times relevant manufactured such lights at its PaulsValley plant, hereinafter PV. Its EOD plant, hereinEOD, located in Northfield, also manufactured indicatorlights but, pursuant to policy adopted late in 1976 orearly 1977, the latter was to manufacture for foreign andthe former for domestic customers.In late 1976, Carl Whitefield, an enployee at PV con-tacted a representative of the Union, and thereafter orga-4The appropriate unit found by the Regional Director was:Included: All production and maintenance employees at the Employ-er's Dutch Boy, Glowlite plant in Pauls Valley, Oklahoma, includ-ing unit men.Excluded: All other employees, including office clerical, professionaland technical employees, guards, watchmen, confidential employ-ees, and supervisors, as defined in the Act.10 DUTCH BOY, INC.nizational efforts were commenced. It is disputed howopen these efforts were in early February 1977; however,on February 11, 1977, Carl Whitefield was laid off (hisoption was to be laid off or to be fired for alleged mis-conduct warranting discharge according to the Respond-ent). The General Counsel does not allege that the layoffof Whitefield violated the Act, but asserts that the delayin his recall did. On February 11, 1977, Respondent laidoff approximately 55 other employees and the GeneralCounsel alleges that the layoff and delay in their rein-statement violated Section 8(a)(3) and (1) of the Act. InFebruary 1977, according to the General Counsel, Re-spondent created the impression of surveillance, threat-ened cessation of business and other reprisals, interrogat-ed employees, improperly forbade union activities, andattempted to remove from the bargaining unit employees(the unit men). The General Counsel asserts that Re-spondent violated an April 1977 settlement agreementby: threatening that, should the Union become the bar-gaining agent and make excessive contractual demands,Respondent would or might cease operations; by improp-erly prohibiting, distribution of union literature; bythreatening job security and threatening other reprisals;and by laying off 73 employees on May 13, 1977 (andthereafter unduly delaying their reinstatement), becauseof the union activities."The complaint also alleges the Gissel-type refusal tobargain as well as other refusals to bargain by unilateralacts (the layoff of May 13, 1977; individual bargaining;unilateral granting of wage increase, wage differentials,and a bonus and thrift plan, as well as a new insuranceplan).Respondent generally denies the commission of anyunfair labor practices; asserts that the settlement agree-ment was improperly set aside and that some of thosewho were leaders in the union campaign were supervi-sors; and asserts that the Union is, because of practiceswhich discriminate on an improper basis, disqualifiedfrom representing employees for collective-bargainingpurposes. (This defense is rejected since no evidence wasadduced in support.)B. Supervisors at Pauls ValleyUntil about May 6, 1977, Robert Parkey was generalmanager; James Tompkins, plant manager; Homer Rine-hart, manufacturing manager; Floyd Jones, productionmanager; Phil Matlock, control supervisor; GarlandFuller, manufacturing foreman; James Gobel, second-shift production supervisor; Myrtle Springer, researchand development supervisor; Phyllis McKillip, assistantproduction manager; Jack Utterbeck, equipment man-ager; Jim Nation, lamp manager; Veroloyne Anderson,cutting supervisor; Cindy Wallace, welding supervisor;Floyd Wells, Ager supervisor; Helen James, rework su-pervisor; and Robert Smith, mechanical supervisor. Ad-ditionally, during the same period, John Morrison waspurchasing agent and Randy Hill was treasurer. All theseemployees previously have been found to be supervisorswithin the meaning of Section 2(11) of the Act. (G.C.s Because of Respondent's massive postsettlement unfair labor prac-tices, I find that the settlement agreement was properly set aside.Exh. 11, D&D of Election.) Such findings support thesame conclusion in this case (this is an elemental princi-ple of law that an extant situation continues, absent evi-dence of change).On May 6, 1977 (G.C. Exh. 8), Charles McGraw,group vice president of Dutch Boy, Inc., notified em-ployees that James Tompkins was promoted to generalmanager and David Hill to plant manager. Parkey andRinehart ceased their employment shortly thereafter, andextant supervisors were concomitantly elevated. (Tr. I,1130.) (Tr. I refers to the transcript before Administra-tive Law Judge Blackburn; tr. II, to the transcript beforeme.) The above presumption applies here, that is, absentproof of change, the positions' authority remained un-changed by changes in persons who occupied.C. Chronology1. Onset of the union campaign: Carl Whitefield con-tacted an official of the Union, Edward Gaskill, in No-vember 1976, and they met on December 3, 1976, atFour Sands East Motel in Pauls Valley. In December1976 and January 1977, there were telephonic contactsbetween the two, relative to the campaign. To obtainfurther employees' addresses, Whitefield and employeeHinkle conducted a "bean count contest" among the em-ployees.6That the purpose of this contest was then un-known to Respondent is seen from Robert Parkey's as-sistance to Whitefield. (Tr. I, 1850.7-1850.9.)On January 25, 1977, Gaskill arranged with Whitefieldthat he meet with union organizer Jerry Smith, largelyto supply the list of names that came from the bean con-test and to supply telephone directories to the same end.The three met on January 20, 1977, at Four Sands WestMotel in Pauls Valley. Whitefield was instructed to con-tact only people "he could trust" to act as additionalcommittee members and not to talk to "blabber mouths."Whitefield indicated that he had theretofore, on a verylimited basis, talked to some people and had developedsome contacts in other departments.After some intervening phone conversations, the threemet on February 2, 1977 (and on February 8 Gaskill andWhitefield), at Four Sands West Motel, when the meet-ing with employees of February 10 was arranged tooccur in the Garden Inn (a motel in Pauls Valley) meet-ing room after work. At this latter meeting, Whitefieldtold Gaskill that more people than originally plannedwould probably attend the February 10 meeting sincesome employees that he had contacted had in turn con-tacted others. Gaskill testified that by this time half theplant knew that a union meeting was being planned forFebruary 10. (However, Whitefield did not identify inhis testimony even as many as the quarter of the workforce who he personally contacted; hence, the inferencewould need to be that, as Whitefield proceeded, those hehad told of the meeting in turn told others. I find thisinference somewhat weakened by the fact that only 25employees attended the February 10 meeting.)' Based on the credible testimony of Gaskill and Whitefield. Unlessotherwise indicated herein, there is no dispute concerning testimonial ve-racity.11 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Whitefield testified (Tr. I, 1859) that on February 9,1977, a number of employees approached him at hiswork station, inquiring about the upcoming meeting, andconsequently, on the same day, in the morning, HomerRinehart told Whitefield that he had been standingaround watching Whitefield and there had been anumber of employees coming over and disturbing White-field's work (Tr. I, 1824), that he wanted Whitefield tostop talking so much and to stop having people comeover, to have people stop talking to Whitfield so muchand disturbing his work. According to Whitefield (Tr. I,1862) there were numerous employees who contactedhim that day asking about the union meeting-peoplewho were not supposed to know about the meeting.Whitefield testified that people were talking to eachother, coming to him, and that the whole plant was inkind of a turmoil about the meeting (Tr. I, 1863); thatpeople from two nearby plants knew of the meetingbefore the evening of February 9, 1977. (Tr. I, 1864.)3. Whitefield testified (Tr. I, 1825) that about 3:30 p.m.on February 9, 1977, Rinehart called him to his office,and, with Fuller present, said, "I heard you throwed [sic]the papers away." Whitefield responded, "Yes, Ithrowed [sic] some of the papers away, and I gave someof the papers to Jim Nation [an engineer managerial em-ployee, G.C. Exh. 29] and some to Junior Byrd [a unit"supervisor"] and I rewrote some of the papers and Ithrowed [sic] those away." Rinehart responded, accord-ing to Whitefield (Tr. I, 1826.), "That does it. I'm fed upto here with you, and as far as I'm concerned, I'd just assoon as you didn't return ...well I didn't want you tothrow those papers away." Rinehart gave him 2 weeks'notice to find another job; if it would not put Whitefieldin any inconvenience, he would "just as soon" that helooked for another job, but Rinehart did not say he wasfired. (Tr. 1, 1826.)Rinehart's affidavit (G.C. Exh. 29) asserts that on Feb-ruary 9, 1977, Jim Nation asked Whitefield for the lampdata sheet for which Whitefield was responsible, and thatWhitefield said he had cleaned his toolbox, and thrownthe record away, which is what Whitefield said whenRinehart confronted him. The balance of Rinehart's ver-sion is essentially according to Whitefield's testimony.4. According to Debra Warren, an office employee, onFebruary 9, 1977, at or about 3:30 p.m., Parkey handedher for typing the below February 11, 1977, layoffnotice, which she typed, but upon his instructions, shetyped on the reverse side "Typed 2-9-77, p.m. andposted this same p.m." (Warren testified that she andParkey posted this notice at or about 3:30 p.m., February11, 1977, which is the end of the day shift.) (Tr. I, 1567-77.)Warren admitted that she did not recall typing anyother document with the date on the back, rather thanthe front (Tr. II, 1571), that Parkey instructed her to putthe date on the back (Tr. II, 1573), and not to date thefront. (Tr. II, 1572.) I1 find that a permissible inferencefrom this strange behavior by Parkey, which in the ab-sence of any explanation therefor, is drawn, that Parkeyknew at this time of the union campaign and that theFebruary 11, 1977, layoff was designed to punish the em-ployees because they sought unionization. This inferenceis strengthened by the permissible inference, based on thesmall- plant doctrine, that Respondent became aware ofthe inplant activities toward unionization.This notice (G.C. Exh. 32 and Resp. Exh. 40) reads asfollows:EMPLOYEE BULLETINDue to lack of orders, Glow-lite is forced to reduceour manufacturing rate. This slowness has forced usto have a temporary lay-off of some employees inall departments. The lay-off is effective February11, 1977.All employees that are going to be temporarilylaid off will be notified, Thursday afternoon, Febru-ary 10, 1977, by their department managers.Any employee that wishes to take a temporarylay-off, please contact their supervisor as soon aspossible.We are sorry for this lay-off, but due to plantshutdown in the east, because of gas shortage andweather, orders have not materialized.We hope this slowness is only temporary.The ManagementParkey was not called as a witness. Rinehart's affidavit(G.C. Exh. 29) avers that the reason for the February 11,1977, layoff was "declining orders from Neon GlowLamps, the Company's major product (90%) of what theCompany produces."Tompkins, in his affidavit (G.C. Exh. 20), stated that itwas Parkey's, Matlock's, Rinehart's, Jones', and "my"decision "to effect the layoff of February 11, 1977. Thatdecision was based on the following factors: (1) cancella-tion of some orders (an order from Sylvania Electric atsome place in Connecticut, an order from Arkla Switchat a place in New England, an order from General Elec-tric in Portsmith) (2) quality problems, i.e., the lampswere defective causing purchaser not to reorder, (3) lackof bookings. I first considered a layoff about a week ortwo before February 11, 1977. I met with Mr. Parkeyand discussed declining bookings ...." (Packing lists4674, 4859, and 4956 show shipments to Sylvania in Feb-ruary and March 1977, thus eroding Tompkins' claim ofcancellation.)As will be seen below, Tompkins' affidavit not onlydoes not square with the essential thrust of Parkey'snotice, but, also, his later testimony is inconsistent withhis affidavit.Jones did not testify, nor did Rinehart. Matlock testi-fied (Tr. I, 807) that he did not remember any decline inthe amount of production during the 30-day periodbefore February 11, 1977. He testified that he vaguelyremembered some discussions with Tompkins concerninghow the February I 11 layoff would be affected, but onlyrecalled something about how it should be accomplished;there was a discussion, a planning of some type, exactlyhow many lamps would be needed to be built and howmany machines would be needed, therefore how manypeople would be needed to run those machines. (Tr. 1,807-809.)12 DUTCH BOY, INC.Matlock also testified (Tr. I, 868-869) that before theFebruary 11, 1977, layoff, the PV plant was producing alot of lamps for which there were no orders, that therewere no orders to fill. (I reject this as incredible. Thusthere is no documentary evidence that supports thisclaim, and there is other evidence that shows that therewere orders on hand to fill. Indeed there was, at the endof February, a substantial backlog.)5. According to Whitefield, on February 10, 1977, ator about 10 a.m. he went to Fuller's office and told Rine-hart that he had the research papers at home, he hadgiven some to Nation, some to. Byrd, had rewrittensome, and had thrown the old papers away-offering tobring the papers in to Rinehart. Rinehart responded thatthe papers did not matter to him anyway. Whitefieldasked if his work was alright, and Rinehart said that hiswork was good, he was doing a good job, but that didnot change his mind, he still had 2 weeks' notice to findanother job, that Whitefield was going to be laid off in 2weeks. Whitefield asked, "Do you mean I have thechoice of being fired or laid off?" and Rinehart said,"Yes, that's the choice." (Tr. I, 1827-29.)Whitefield testified that at or about 3 p.m. on Febru-ary 10, 1977, he asked what reason Rinehart would putout as a reason for discharge, and Rinehart said "de-stroying Company property," to which Whitefield pro-tested because of the connotation. Rinehart said that hecould not put him on layoff on account of his seniority,that Whitefield would have to volunteer for layoff; thatWhitefield said, "Do you mean I have a choice of eitherbeing fired or being laid off?"; and Rinehart said, "Yes,that's the choice." (Tr. I, 1829-30.)Rinehart's affidavit (G.C. Exh. 29) recites that on Feb-ruary 10, 1977, Fuller told him that Whitefield said hedid not understand whether he was fired or had 2 weeksto find another job; that he told Fuller to tell Whitefieldthat Rinehart wished Whitefield would leave right thenbut that he had 2 weeks to find another job. Accordingto Rinehart's affidavit, about I p.m. on February 10,while Whitefield was in Fuller's office, Rinehart andFuller discussed some of Whitfield's deficiencies withhim; that about 3 p.m. Rinehart mentioned that White-field might find another job by taking the voluntarylayoff, but that Whitefield did not respond.6. It is clear from the discussion of the employees setforth below, item 7, that at least by February 10, thelayoff notice had been posted. Hinkle (Tr. I, 2375) con-ceded the possibility that the notice was posted "withinjust a few days of the February 10 union meeting."Moreover, Hinkle testified that several weeks beforeFebruary 11, 1977, there was a rumor of a pending layofffloating around the plant and in a unit man meeting,about a week before February 11, 1977, Rinehart said,"[I]t's a possibility." Hinkle said that what caused himand other employees to think a layoff might be pendingwas that some supervisors said lamps were being re-turned for poor quality and customers were being lost,and the second shift had just been terminated, or was inthe process of being terminated. (Tr. I, 2375-76.)7. The first union meeting was held at 5:30 p.m., Feb-ruary 10, 1977, at the Garden Inn, a motel in PaulsValley. No written notice was given to notify employees,rather word was spread orally. (Tr. I, 1310-11.) Twenty-five employees (G.C. Exh. 41) attended7as did Gaskilland Smith, union officials.Of the 25 above, all of whom (except Jerry Williams,Tr. I, 1324) signed union authorization cards on Febru-ary 10, 1977, 6 (Carl Whitefield, Hazel Stephens, JudyDeHart, Jerry Williams, Kris Bergsnes, and June McKin-ley) were laid off on February 11, 1977.The employees reported at the February 10, 1977,meeting that a layoff notice had been posted, and thatfact was discussed. (Tr. I, 1339.)8. In the afternoon of February 10, 1977, before theunion meeting, Fuller admittedly learned that therewould be a union meeting that evening. He admitted thathe overheard two or three employees talking about it ator about 3 p.m., February 10, 1977. (Tr. I, 650 (e-k).)(Fuller later placed this as occurring at or about 5 p.m.that evening. Tr. I, 760.)9. In any event, Fuller testified that he telephonedRinehart, and, as a result, the two men met in Maysville,about 13-14 miles from Pauls Valley about 8 or 9 p.m.,the evening of February 10, 1977. Fuller told Rinehartthat he heard that "there was going to be a union meet-ing tonight." (Tr. I, 764-765.)Rinehart demonstrated his nonveracity, by claiming inhis sworn statement (G.C. Exh. 29) "The first knowledgeI had of any union activity at the Company's PaulsValley plant came to me from gossip at 8 a.m. February11, 1977 that a union meeting had occurred sometime theeveing before." According to the other Respondent wit-nesses who testified (Matlock and Tompkins), neither ad-mitted knowledge preceding Fuller's on 3 p.m. February10, 1977.10. Whitefield testified that during the union meetingon February 10, 1977, and afterwards that evening, hecontacted employees, soliciting signatures on union au-thorization cards. Included in these contacts wasDwayne Fuller, Garland Fuller's brother. (Tr. I, 1895;Tr. I, 1317-18; Tr. I, 1332-33.)Others who that evening agreed to act as union com-mitteemen commenced that evening to solicit authoriza-tion cards. (Tr. I, 1332.)11. According to Whitefield, at or about 7:10 or 7:20a.m. on February 11, 1977, Rinehart met him at the frontof the production force, "I hear you're the one pushingthe Union. We'll just close the company down. I shouldhave fired you before instead of being such a nice guy. Ihope you'll be proud of yourself when they close thecompany doors. Unions are no good. I worked for twodifferent unions before. One of the stewards told one ofthe girls, if you'll meet me after work, I'll help you withour problem." (Tr. I, 1830-31.)7 Carl Whitefeld, Judy Hamilton, Hazel Stephens. Junior Byrd. RobertRollins, Steve Hinkle, Carrie Weatherford. Gloria S. Digby, Jean Robi-son, Judy Dellart, Marilyn Keith (Welch), David DeHart, Jerry Wil-liams, Jimmy Monzo, Kitty Lee, Bridget Cearly (Hunt), Kathy Welch,Kris Bergnes, Neal Catlin, Farrel Gibson, Lynetta Morton, Debra Wyatt,Jerry Humphrey, June McKinley, Elizabeth Gleason. (Those underlinedwere then employed as unit "supervisors." Of all 16 were from the unitdeparnment, 2 from quality control, 2 from candle glow, 4 were agera,and I was weigh-wash.)13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRinehart's affidavit (G.C. Exh. 29) placed this conver-sation at 8:10 a.m. admitting that he told Whitefield hewould probably lose his family, he did not like unionsbecause of his personal experiences, and there wasalways the possibility of a plant shutdown when unionstry to organize "when the financial conditions of thecompany is the way it was."8According to Rinehart'saffidavit he did not think he told Whitefield during thisconversation that he had heard that Whitefield was "theone pushing the Union." Rinehart stated, however, thathe did say he should have fired Whitefield before, in-stead of being a nice guy, and he believed that he toldWhitefield that he, Rinehart, believed Whitefield was in-volved in trying to get the Union started; and that hetold Whitefield, "I hope you will be proud of yourselfwhen they close the doors"; and that he did relate an in-cident involving an indecent proposal, of which he hadpersonal knowledge, which had been made by union ste-ward to a female employee, at a company where Rine-hart had worked previously.I accept the account of Whitefield, which is not sig-nificantly controverted. This constitutes interrogation, il-legal impression of surveillance, and threats of plant clo-sure and of other reprisals, including discharge.12. Whitefield testified that between 7 and 8 a.m. onFebruary 11 Garland Fuller approached him on unit onestating "I hear you're the one pushing the union ...well I've heard you're the one that contacted the Unionand brought them in here. I don't think you'll ever get aunion in out here. It would be bad for the Company"adding that Fuller did not think Whitefield was right intrying to get the Union in out there. (Tr. I, 1831-32.)Fuller essentially was unable to recall, and/or wasunable to deny these attributions. I find that Whitefield'stestimony is therefore, in effect, uncontradicted, and thatthis constituted illegal interrogation, giving the impres-sion of surveillance, and threats of reprisals.Tompkins (Tr. 1, 400) testified that at or about 8 a.m.on February 11 Rinehart asked him what he was goingto do about the Union, they were circulating cards onthe manufacturing floor, there was a drive for signingcards. He, Tompkins, told Parkey, "who was as shockedas I was." (Tompkins thought that it had already beenreported to Parkey when he, Tompkins, talked withParkey.) (Tr. I, 404.) "I think that he was told by Rine-hart or someone that morning." (Tr. I, 404.)13. On several other occasions during the balance ofFebruary 11, Fuller, according to Whitefield, told himhe was going to have to stay on his units, and could nottalk to any people other than the ones that he needed totalk to to do his work adding "the union was bad for theCompany," he did not think the union ought to come inthere, that it would be bad for the employees, he did notthink that the Company needed the Union, and he didnot think he would ever be able to get a union in at theCompany; he kept saying that Whitefield was wrong ina Whitefield testified, without contradiction, that in January or Febru-ary 1977, before the February 11. 1977, layoff, Parkey told the unit "su-pervisors" that the Company had made money the last 3 months, and ev-erything was looking pretty good. (rr. i, 1880-81.)trying to get the Union in. (Tr. I, 1832-33.) 1 find thatthese conversations are implied threats of reprisals.14. Whitefield testified when he was in the breakroomabout 2:30 p.m., February 11, 1977, Garland Fuller said,"[G]ive me one of those union cards and I will sign it."When Whitefield replied that Fuller could not sign it,Fuller said, "Well, I would like to see what one lookslike any way," and Whitefield handed him one, andFuller retorted that he did not think the Union wouldever get in out there and he did not think it would begood for the Company. (Tr. I, 1889-90.)15. According to Whitefield, Garland Fuller watchedhim "real" closely on February 11, 1977. (Tr. I, 2039.)On one occasion when Debbie Wyatt came to talk toWhitefield, Fuller came over, grabbed her by the arm,yanked her back, and told her she could not talk toWhitefield, and that she should get away from White-field's units. (Tr. I, 2039; Tr. I, 2066.1.)This constitutes illegal surveillance of suspected unionactivities.16. At 9:45 a.m. on February 11, 1977, according toWhitefield, Rinehart told him: "I've talked to BobParkey and Parkey has talked to attorneys in Chicago. Iwent to get the record straight, what I said to you earli-er this morning did not come from Bob Parkey, JimTompkins, or the Company, this was my personal opin-ion." Whitefield said that he was sorry Rinehart felt thatway, and Rinehart retorted, "no you're not." (Tr. I.,1834.)17. Whitefield testified that about 3:30 p.m. on Febru-ary 11, 1977, he asked Fuller about the meeting he wassupposed to have with Parkey, Tompkins, and Rinehart;then Fuller and Whitefield went to Rinehart's office,where Parkey and Rinehart were.Parkey asked Whitefield what he had decided; White-field said, "[W]ell, if I had a choice of either being firedin 2 weeks or taking a lay off, I'll take the lay off." Rine-hart told Parkey, "Well, I tried to give him a chance tobow out gracefully and he chose to do the other way.I'd like to put this down on his termination papers (toParkey: Does Carl Whitfield have to see these-what Iput down on his termination papers?) Parkey: No, this isprivileged information for the company. Rinehart: Well Iwould like to put it down as bad as possible. Parkey: I'msorry. Rinehart to Parkey: 'Don't say anything about theunion. I've already received a telegram saying that thiswas America and not Russia and that I [Rinehart] wasgoing to be sued."'9(Tr. I, 1836-38.)Then Parkey told Whitefield that he would be laid offand that they were laying him off and that he would bethe first one in his department to be called back in line ofseniority and that he would be the first one to be calledback (Garland Fuller to Parkey): "You mean if I need aunit man that I'm to call Carl?" And Bob Parkey said:"Yes, you are to call Carl." (Tr. I, 1839-41.) Rinehart'saffidavit (G.C. Exh. 29) contains the admission that Rine-9 Referring to a telegram Gaskiil sent Rinehart on February II, 1977,based on Whitefield's telephonic advice that Rinehart was calling peopleinto his office individually and interrogating them, and that he had em-ployee Helen Byrd in his office for the last 2 hours. (Tr. 1, 1835-36.)14 DUTCH BOY, INC.hart told Whitefield on February 11, 1977, that he wouldbe the first one called back.18. Helen Byrd testified without contradiction that onFebruary 11, 1977, she was called into Rinehart's office,where Supervisors Myrtle Springer and Helen Jameswere also present. Rinehart asked if she knew any reasonthat the people on the units floor were unhappy. Shetold him no, he would have to ask them himself if hewanted to know. He asked her if she knew any incidentsthat he had done or said that would cause the people tobe unhappy and she told him about an instance of JackieDiggs when he had got onto him about his shrinkage(which was 6 percent), which was real good at Glow-Lite, and Rinehart told Helen Byrd that he had onlybeen teasing Diggs. Rinehart asked her about her hus-band (who also worked at the plant) then asked her:"What do you think about the Union" (and before sheresponded he related an occasion where he was denied apromotion because of the Union's enforcement of senior-ity, so he did not care for the Union). He again askedher what she thought about the Union. At the end of theconversation he asked her to go down and talk to theproduction people for him and tell them that if there wasanything that he had done that was making them un-happy, that he was sorry.The above constitutes illegal interrogation.19. The February 11, 1977, layoff There is no evidenceconcerning the identity of the employees who on Febru-ary 9, 1977, were within Respondent's contemplation asthose to be laid off on February 11. Nor was there anyevidence adduced whether or not Respondent's supervi-sors notified the respective departments on February 10,1977, concerning the identity of those to be laid off.General Counsel's Exhibit 20 shows that there were 55employees laid off on February 11, 1977, and the consoli-dated complaint alleges that they were laid off and theirreinstatement was unduly delayed for their union assist-ance, membership, or protected concerted activities.They were laid off essentially by departmental seniority,as the evidence shows was the criterion for the 1974 lay-offs (which concededly were not discriminatory).20. Those laid off by departments on February 11,1977, are listed below:(G.C. Exh. 20, c.)DEPAR TMENT NAME(Quality Control Dept.)Judy DeHartMargaret Harvey(Ager Department)Helen MorrisDawn WilsonJeannetta S. ScrogginsMary S. ScottLinda BergsnesMary J. McKinleyElizabeth KirkbridgeMary J. CoslickIF CARD DATESIGNED- RECALLED ORDATE OFFERED I'2/10/77 3/7/772/11/77 3/10/77"Quit" 3/7/772/13/77 "Quit" 3/7/772/11/77 3/8/773/9/772/14/77 3/9/772/10/77 "Quit" 3/11/77"Quit" 3/21/77("Was on LOAon 3/77 Callback")2/11/77 3/10/77DEPAR TMENT NAMENorma Ratliff(Unit Department)Carl WhitefieldHazel StephensJerry WilliamsJimmy SandersKristian BergsnesRichard NewtonJora V. RobinsonGeneva Smith(Welding Department)Betty BrownRosie DobbinsVanissa RicheyKay BiggsGlenda HollowellCynthia FieldsLinda S. May (Turner)Judy SteadmanNancy MatthewsDiana SimpsonElla M. SpringerThelma J. DavisDebra DriskillJudy MantoothKarren Holman(Cutting Department)Claudine RichardsonCarolyn BoilsPatricia AtteberryDebbie WhalenYvonna LoganVickie SpencerAnita TilleryBarbara WardIda M. WalkCathy CottrellMinnie Dulworth(Rework Department)Frankie KoehlerFrancis SiseRubye MurrayShirley SimmonsPatricia RussellDeborah L. TaylorHazel P. EstesThelma White(Circuit Component Dept.)Clara Nell GibsonDonna Van OrdenPamela ArmsIF CARD DATESIGNED- RECALLED ORDATE OFFERED 'I"Quit" 3/14/772/10/77 8/1/72/10/77 "Quit" 3/14/772/10/77 "Quit" 8/26/77(When calledback)2/28/772/10/77 8/24/772/10/77 "Called back esunit 'supervi-sor' 9/2/77"3/9/772/11/77 3/10/77"Quit" 3/28/77"Quit" 2/22/772/21/772/11/77 "Quit" 6/30/772/21/772/11/77 2/21/772/11/77 2/21/772/21/772/10/77 3/1/773/22/77 3/2/772/28/77"Quit" 3/3/772/28/772/11/77 2/28/773/25/77 2/28/77"Quit" 2/22/77"Quit" 6/28/772/22/77 "Quit" 2/10/772/28/77 2/28/772/22/77 2/21/772/21/77"Quit" 2/21/772/15/77 2/21/772/22/77 2/21/772/11/77 "Quit" 2/22/772/22/772/11/773/16/772/11/772/11/772/11/772/11/772/11/77"Quit" 6/28/773/7/773/7n/73/8/773/8/77"Quit" 3/7/773/9/773/9/773/7/776/20/77"Quit" 3/2/77Connie Moore was not listed in the complaint but onJune 29, 1977, a letter offering recall was sent to her, and10 The General Counsel did not litigate whether, as alleged by Re-spondent, those who allegedly quit when allegedly offered recall indeedwere, in accord with Board law, properly offered recall, or whether theyquit, rather he took the position that this was a potential complisaewissue.13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Exhibit 20 lists her as laid off on February11, 1977; she did not sign a card.Counsel for the General Counsel's brief inadvertentlylisted Frankie Koehler as a card signer. Although thereare 33 card signers among the 56 laid off, countingWhitefield laid off on February 11, 1977, only 23 ofthese signed on or before February 11, 1977. Of those re-tained, about the same 40 percent signed union authoriza-tion cards on or before February 11, 1977, demonstratingthat the selection based on those who signed cards wasnot discriminatory. Nor did the General Counsel estab-lish any significant departure from departmental seniorityin the layoff selection.21. Since a deep recession in 1974 (Tr. I, 71, 79)caused two layoffs that year, Respondent, until February11, 1977, followed a practice of using attrition-not lay-offs-to decrease its work force during periods of slow-ness in product demand. This was true, notwithstandingthe fact that there was a seasonal nature to the demand,whereby in the late months of the year (Tr. II, 709), Hilltestified: "Bookings normally started falling off in Janu-ary. February and March were low, then they climbed inApril, May, and June; usually September and Octoberare high and November is average, then they start goingdown in December; January and February are usuallythe low months."), and in the month of July, because ofvacations of customers and of Respondent, demand wasconsiderably less. (Tr. II, 929.) In none of these seasonalslow periods were layoffs made. The 1976 patternshowed increased hiring in busy months, followed bycessation of hiring about October 1976, with substantialturnover thereafter taking care of excess employees. Sodeeply ingrained was this practice that, when excess em-ployees were on hand in October 1976, Parkey refusedto accept the recommendation by Tompkins that a layoffoccur. Instead third-shift employees were moved to theday and second shifts (which resulted in six employeesbeing "laid off" because they could not work suchshifts). From its consistent practice, I infer, and find, thatRespondent had a policy of retaining (except for calami-tous business conditions as in 1974) its employees.Indeed, in view of consistently high turnover (and prob-lems in getting some employees hired to even go towork-see Resp. Exh. 22) and the experience factor de-scribed by Tompkins (Tr. II1, 1851-52) it would havebeen inane to pursue any other policy. When Tompkinswas asked (Tr. II, 1192) why he did not let attrition takecare of the work force, he said he was not aware of thatuntil the records were prepared in this case. However (atTr. II, 1860), he testified, "I understand that we had abig attrition problem and we had a historical problem ofpeople leaving."Tompkins testified there was a constant downturn oforders from about August or September 1976. (Tr. I,176.) He said that "we" had gone through a period ofabout 3 months where we had gone into a bookings de-cline and it was fairly serious at that time; "we" wererunning a three-shift operation, and I recommended thatthey lay off enough people to get the plant back in linewith orders that we had on the book; instead of that weshut down the third shift, and just moved the peoplearound on first and second shifts, and still had a layoff.(Tr. I, 56; Tr. II, 1138.) (I find that this "lay off" claim isnot correct. Thus Resp. Exh. 22 shows that six employ-ees (clock numbers 1318, 1325, 1350, 1436, 1490, and1570) were "laid off" October 15, 1976, because they"couldn't move to the second shift." Indeed at Tr. I, 166,Tompkins testified that there was no layoff.)The actual memorandum (Resp. Exh. 47) of Tompkinsdated October 8, 1976, reads:During the course of this week have tried to deter-mine efficiency of 3rd shift. During course of inves-tigation discovered our booking had been declining.Plotted full year bookings (1976) against past 3years. This present booking decline was the worseever & also the longest (4 months). Evidently noone had been closely monitoring it. Checkedpresent needs & discovered didn't require but 7-8million per month. Recommended closing 3rd(report to Parkey is in file) seem to come as a sur-prise. I recommended laying off needed personnel(discovered at this time we had hired nine peoplethis week) decision was made to close 3rd shift &move people around not lay off ....According to Tompkins (Tr. I, 55) the February 11,1977, layoff decision was made because of lack of busi-ness, declining orders, and bookings. (Tr. 1, 55.) He testi-fied that he did not recall exactly when the decision tolay off was made, that it was first considered the weekbefore "because we had meetings during the first of theweek of the 11th concerning the lay off," though he wasnot certain when he first was consulted about the layoff(Tr. 1, 56-59); i.e., whether it was the week before thelayoff, or the first part of the week of the layoff.According to Tompkins, those involved in the decisionto lay off were Parkey, Tompkins, probably Hill, HomerRinehart, Phil Matlock, and John Morrison. (Tr. I, 55)(In his affidavit, G.C. Exh. 20, he said that it was Par-key's, Matlock's, Rinehart's, Jones', and "my" decision toeffect the layoff of February 11, 1977.) However, Tomp-kins testified at transcript II, 1138, that at the time of theFebruary 11, 1977, layoff, he was involved in anotherhearing, which kept him occupied until Friday beforethe week of the layoff. At transcript II, 1811, Tompkinstestified: "I was not intimately involved in making theactual decision to lay off people 2/77." (This is directlycontrary to his affidavit, G.C. Exh. 20, "I first consid-ered a lay off about a week or two before February 11,1977. I met with Mr. Parkey and discussed decliningbookings.")Tompkins testified that the decision was arrived at bylooking at how much business we had at the time, andwhat the production was; the trend of sales was down(he then indicated that he was not sure whether therewas a down or upward trend of sales at that time). ITThen he testified: "Let's put it this way, the decision thatwas made was made off of bookings and our bookingswere down. It was based on bookings. Our bookings atI Respondent considers a sale to occur when the product is shipped."Bookings" on the other hand are orders from customers for the product.(Tr. 1, 61, 63.)16 DUTCH BOY, INC.that time were on a downward trend." (Tr. I, 59-60, 62.)(However, at Tr. II, 1764, Tompkins testified that the1976 sales was one of the things that could have comeup in the February 1977 meeting.) Although Tompkinstestified (Tr. II, 1765) that, at the February 7, 1977,meeting, manpower was discussed, and that the supervi-sors had to prepare a listing of employees needed, Super-visor Fuller, with 50 employees, testified that he was notconsulted about which employees would be laid off onFebruary 11.According to Tompkins, Respondent did consider thepossibility of receipt of orders, but no one could givegood enough information to forestall a layoff, "we"knew a layoff was necessary because "we had a declinein bookings, and couldn't justify the workforce we had."(Tr. I, 63-64.) He conceded that a layoff did not occureach time there was a decline in orders, that the numberof orders fluctuated from time to time at different timesof the year, adding "there would have to be a very sub-stantial fluctuation before we would lay some one off.Either that or a trend line of say 3 or 4 months period oftime that would show a downward trend in business, wewould never lay off employees unless there was some ex-perience of a consistent down trend or a lack of busi-ness." (Tr. I, 64-65.)Tompkins asserted (Tr. I, 460) that there was a con-stant downturn in business from about October 1976through mid-1977 except for I month. He said (Tr. II,529) that there is a 3-month "rolling" period on book-ings, e.g., January, February, March; that, in January,"We" book lamps to be produced im January, February,and March (and for subsequent months); "these bookingskeep accumulating in the respective month that they areto be produced; at the end of January that month isdropped, and you then have February, March, andApril, so in January you have January bookings for Jan-uary, January bookings for February, and January book-ings for March (and subsequent months)."At transcript II, 1810, Tompkins testified that withregard to the February 11, 1977, layoff his best recollec-tion of that layoff was that it was pretty consistent withthe recommendations he made in the latter part of 1976,which was a recommendation to lay off due to bookingsdecline at that period of time. He testified that thenumber one thing to look for is to maintain ones profit-ability.At transcript II, 1901-02, Tompkins testified that be-tween the recommendation he made in October 1976 andthe week of February 7, 1977, he was not aware of anychanges in circumstances and factors that led him to for-mulate the opinion and recommendation that he made inOctober 1976, and that there was no change in the fun-damental factors he considered in October 1976.1' He" Of course, this contention by Tompkins is not supported by thefacts, andtis rejected. Thus, as above noted, six employees left in October1976 because they could not work the shifts offered. Moreover, therewere at least 42 other employees who had their employment end afterthese 6. (Resp. Exh. 22.) (The 42 are those shown by Reap. Exh. 22 as tohave quit or to have been terminated in the period November 1976-Feb-ruary 10, 1977, whose hire date was on or after December 12, 1975.)Moreover, C.P. Exh. 41 shows that PV had a shutdown of its plant onDecember 23, 1976, through January 3, 1977.added (Tr. II, 1845) that in December 1976 there wasstill a situation where there was a reduction in sales, andit was his continuing contention there needed to be anadjustment in the work force because of this bookingsdecline that "we" had gone into for the past 3-4months-based on the similar situation in 1974 when hewas general manager, and there was an identical situation(a large bookings decline) that resulted in a large layoff.(Nor can the second portion of this analogy be consid-ered accurate since the employee complement before the1974 layoff was considerably larger than before the onein February 1977. (G.C. Exh. 17.) See also Reap. Exh. 25which shows the 1974 employees ranged from about240-320 in a period from January to October 1974. Addi-tionally C.P. Exh. 28 shows that there were the follow-ing numbers of employees in the first 5 weeks of 1977:W/E, January 7, 1977, 238; January 14, 216; January 21,224; January 28, 219; and February 4, 208.)I cannot conclude that Respondent has established acredible defense to the strong prima facie case establishedby the General Counsel. (Timing, deep hostility, knowl-edge.)First, while Tompkins' testimony sought to portray along-term problem, i.e., a long decline in bookings, Re-spondent did not offer its 1976 bookings records or thosefor January 1977 (while Respondent's brief relies onGovernment figures regarding decline in domestic pro-duction figures in 1977, since Signalite, labeled a majorcompetitor, moved outside the U.S.A. in or about mid-1977, the drop in production is as fairly attributable tothat, as to the asserted claim of Respondent) so there isno documentation of the alleged decline in bookings.Charging Party's Exhibits 39-41 show spotty bookingsthroughout some, but not all, months of 1976, and some-what for January 1977, as reported by Hill to Emme."aFor example Charging Party's Exhibit 41 shows (the1976 bookings reports apparently show both PV andEOD-see C.P. Exh. 41, p. 61):12/3/76 Dec. bookings to dateNov. backlog12/10/76 Dec. bookingsJan. 1977 bookingsFeb. 1977 bookings12/21/76 Dec. bookingsJan. 1977 bookingsFeb. 1977 bookings1/4/77 Dec. 1976 order entriesJan. 1977 bookingsFeb. 1977 bookingsMarch 1977 bookingsDec. 1976 backlog1/7/77 Jan. 1977 order entriesJan. 1977 bookingsS 43,984176,424203,825235,38390,167235,159287,347154,960483,968293,443178,22672,00094,71256,698302,716is Hill testified that "We used to sell about S3 miltso ps yes ." (TV.11I, 659.) C.P. Exh. 41 shows net sales as of November 1, 1976, a$1,687,032, obviously below the $3 million mark with 2 months remain-ing. Resp. Exh. 25 shows about $305,000 and about $260,000 in sales for'uvember and December 1976, respectively. accumulating to $2,252,032for the year. It must be kept in mind that the 1976 sales figures apparent-ly included those for both PV and EOD. (See C.P. Exh. 41, p. 17, andC.P. Exh. 39. p. 4.) With EOD's $500,000 sales, the $3 million mark wasabout reached in 1976.17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFeb. 1977 bookingsMarch 1977 bookings1/21/77 Order entriesJan. 1977 bookingsFeb. 1977 bookingsMarch 1977 bookings2/1/77 Jan. 1977 order entries (PV only)Feb. 1977 bookingsMarch 1977 bookingsApril 1977 bookings188,45189,366186,640316,611229,29297,706247,147214,445121,10475,880Charging Party's Exhibit 39 shows bookings for var-ious dates in January, February, March, April, May,June, and July 1976, but none thereafter, until the threeshown above for December 1976. The bookings in July1976 were:July bookingsAugust bookingsSeptember bookingsOctober bookings$ 508,466372,544407,060233,857From the above incomplete records, it cannot be de-termined whether Respondent's contention that therewas a decline in bookings from August 1976 was estab-lished. Respondent's failure to adduce cogent evidenceregarding its defense permits the inference, which Idraw, that its records would not have sustained its de-fense. Additionally, assuming, arguendo, that there was areduction of orders, in December 1976 and January, andFebruary 1977, according to Hill, there was a naturalseasonal decline during such months. (Tr. II, 709.) AndTompkins testified that there is a downturn traditionallyin December and January. (Tr. I, 85.) Fuller (Tr. I, 635,650) said that the slow season is November through Jan-uary, that fall is generally slack. The fact remains thateven if there were a long-term decline in bookings, as ofthe end of January 1977, the volume of bookings, wheth-er declining or not, demonstrably was more than theextant work force could produce, since there was a largebacklog at the end of January 1977 ($71,333).(2) The claimed justification of long-term downturn of-fered by Tompkins sharply conflicts with the essentialthrust of the layoff notice (G.C. Exh. 32 and Resp. Exh.40) posted by Parkey. Parkey stated that the layoff wasdue to plant shut downs in the east and because of gasshortages and weather, orders have not materialized.'4"We hope this slowness is only temporary."(3) According to Hill, the January 1977 bookings wereabout average and the February bookings were averageto above average (Tr. II, 655-658), hence, no reasonablebusiness reason existed for panic in February 1977.(4) Tompkins sought to establish losses of customersand entry of a new competitor, Xenell (Tr. II, 1818), as abasis for the February 11, 1977, layoff, yet the Parkey'snotice contradicts such basis. (Tompkins, Tr. II, 1817,testified that he did not recall specifically that Parkeyconsidered the loss of customers when Parkey made thedecision to lay off.) In fact, while Tompkins himself ini-"4 There is no evidence to support the contention that plant shutdownsof customers caused a reduction of orders. No customers' notices to thiseffect appear in the record.tially attributed the layoff to decline in orders (Tr. II,1818, 1820), he sought to portray that as only one of thereasons. In this connection I have also considered thefact that Tompkins offered as a possible reason for theFebruary 11, 1977, layoff the loss of the General Electricorder ar Portsmouth, which, as shown below in the dis-cussion of the May 13, 1977, layoff, was not canceleduntil, at the earliest, at least a month after the February11, 1977, layoff.(5) Tompkins gave glaringly contradictory testimonyabout his role in the February 11, 1977, layoff, in that hefirst testified that he was involved (Tr. I, 55; G.C. Exh.20), but later conceded (Tr. II, 1811) that he was not in-timately involved in making the decision to lay off.Indeed (at Tr. II, 1820), he conceded that Parkey did nottell him why he decided to lay off.(6) Respondent failed to call Parkey as a witness. 1(7) Respondent acted precipitously, in that, even ac-cording to Warren, the layoff notice was posted (effec-tively) only one working day before the layoff, whereassubstantially more lead time was involved in the May1977 layoff notice.(8) The lack of need for a layoff is also demonstratedby the rapid call back of employees laid off (one on Feb-ruary 15, 1977; eight on February 21; one on February22; six on February 28; one on March 1; one on March2; four on March 7; three on March 8; five on March 9;and three on March 10); by the fact that there was abacklog of orders of $71,333 at the end of February1977; and by the hire of 21 new employees during theperiod March 16-29, 1977. (Resp. Exh. 22.)(9) The incredible and shifting explanations offered byRespondent regarding why employees were recalledfrom lay off so swiftly compels a conclusion that the rea-sons offered are not true. Thus, Tompkins testified (Tr. I,62; Tr. II, 1807), "I also recall some people were calledback about a week or two later, there was some businessthat was booked up." (The order entry log, C.P. Exh.37, shows that on February 11, 1977, a cumulative totalof $190,845 had been ordered, compared to $269,513 onFebruary 28, 1977, hardly a significant 17-day increase.For example, from March 1-17, 1977, there was $95,670accumulated. Also during the 27-day period of recall atotal of $144,706 was added, while in the next 27-dayperiod $245,106 was added.)Tompkins later testified (Tr. II, 1137) that he did notknow why there was a need to recall after February 11,1977, if the bookings continued to decline. Finally, con-trary to all previous reliance on bookings offered byTompkins, he testified that there was an increase in salesfrom February and March due to product mix entailingthe need for more labor to produce the product. Assum-ing, arguendo, that there was a significant change in theratio of lamps with resistors (clearly they do require sig-nificantly more labor than those without resistors) toones without, the shift from the bookings explanation to"' Tompkins conceded that Parkey quit (Tr. 1, 136) and I reject as in-credible his attempt to portray that Parkey was forced, upon McGraw'sarrival at the plant in response to complaints by Tompkins, to resign. (Tr.II, 1927.)18 DUTCH BOY, INC.a newly offered reason suggests, and it is found, thatboth are untrue.(10) The conflict between Tompkins and Fuller, con-cerning whether departmental supervisors were consult-ed concerning retention of needed employees, demon-strates that Tompkins' contention contrary to Fuller'scan not be accepted. (Though the testimony of Fullerdid not consistently measure up to the standards ofcandor, when not evading, his admissions against Re-spondent's interests are cogent, and binding on Respond-ent.)(11) The fact that Respondent hired new employeesbefore offering recall to all those laid off on February 11,1977, demonstrates a deep animus toward the ongoingunion campaign.(12) Admittedly the past practice was to start eliminat-ing overtime before a layoff, which was not done beforethe February 11, 1977, layoff. (Tr. 1, 1933.)(13) I rely on the failure of Respondent to explain,through Parkey, why the layoff notice was so strangelydated on the back, and why, on the same day as thelayoff, Respondent shipped 9 butt welders (see below,item 35) to EOD, reducing the available butt welders atPV to 11, though the PV order entry log (C.P. Exh. 37)does not show any order by EOD for such butt welders.22. According to Hazel Ramsey, personnel director,most of those who were laid off on February 11 1977,were telephonically contacted, and asked if they wouldlike to come back at a certain time (Tr. II, 1438), andabout a week was given within which to return. (Tr. II,1441.)Those laid off on February 11, 1977, who were not re-called or "quit" in March 1977 are listed below:Employees namesCarl WhitefieldJerry WilliamsKristian BergsnesRichard NewtonKay BriggsCarolyn BoilesFrankie KoehlerDonna Van Orden 'Date of recall8/1/778/26/778/24/779/2/77"Offered R/C 6/28/77 byletter"(R-22 shows: "Quit whencalled back from L/O")Offered R/C by letter6/13/77Offered R/C 6/20, wentback to work during weekending 6/24/77From February 11 to March 20, 1977, when BettyBrown allegedly quit upon offer of recall, 20 new em-ployees (clock numbers 1538-57) were hired. From Feb-ruary 11 to June 13, 1977, when Koehler, and thereafter,others were offered recall, 27 employees were hired. ByAugust 24, 1977, when Kristian Bergsnes was offeredrecall, 64 new persons had been offered employment.(This is particularly discriminatory, when it is seen that,according to Hazel Ramsey, those called back in June orJuly 1977 were placed where they were needed to fill16 Donna Van Orden and Carolyn Boiles were notified by letters datedMarch 2, 1977, that Respondent was calling back 10 employees. (Reap.Exhs. 33 and 50.)vacant positions.) (Tr. II, 1545.) See also Tompkin's ad-mission (at Tr. II, 1846) that after the May 1977 layoff,there was quite a bit of movement from job to job. Forexample, after the May 13, 1977, layoff, unit "supervi-sors," Hinkle and Humphrey, were placed on "torlley,circuit component, samples." (G.C. Exh. 9, p. 3.) Also,as can be seen from the pattern above with respect toBiggs, Boiles, Koehler, and Van Orden, Respondenttreated them (they were laid off on February 11, 1977) asif they had been laid off on May 13, 1977, and offeredrecall in accordance with their clock numbers.23. On February 14, 1977, Respondent, by its agent,Parkey, notified employees by letter (G.C. Exh. 2) (omit-ted is typical campaign rhetoric in this letter), "thinkcarefully if asked to sign a union card. Don't take achance that would be disastrous to all of us."I find that this is coercive, in that it contains an im-plied threat that unionization would be disastrous to theemployees and to Respondent.24. Distribution of "supervisor's manualfor union preven-tion campaigns" (G.C. Exh. 3): On February 15, 1977,unit "supervisors," Robert Rollins, Junior Byrd, TerryMarti Martin, Steve Hinkle, Jackie Biggs, JohnnieSpringer, and Jerry Humphrey, were given the abovedocument by Respondent's attorney, Richard Barnes,who told them that Respondent considered them to besupervisors, hence they would not talk to employeesabout the Union nor could they attend meetings or oth-erwise participate in union activities. (Tr. I, 2095-2100.)Two days later, Carrie Weatherford was told by Rine-hart, after presentation to her of the same manual, thatshe could not attend any union meetings. (Tr. 1, 1589.2-1589.5.)While an employer may take positions with respect tothe alleged supervisory authority of certain employees, inthis particular case, Respondent had knowledge beforethis incident that this group constituted the leadership inthe union campaign. Thus Gaskill testified that they werethe core or hub of the union campaign, and, along withSue Holloway, were responsible for getting the majorityof the cards signed. (Tr. I, 1440-42.)Similarly, Fuller testified that he knew on February11, 1977, that the unit "supervisors" and Weatherfordwere the leadership in the union campaign, that he sus-pected that they were; that he knew that Hinkle, Hum-phrey, Gibson, and Martin were engaged in union activi-ties; and that after the "bean" contest he later figured outthat the contest was a means to obtain employees' namesand addresses for the Union, which he then talked toRinehart about.Hence, when Respondent laid off, on February 1,1977, certain of the unit "supervisors" and followed thismove the second working day thereafter with confronta-tion of the other unit "supervisors," and several dayslater confronted known union leader Weatherford, suchactions lead to the inescapable conclusion that they weredesigned to remove this group of employees from orga-nizational activities. This can also be seen from the factthat, even after the Regional Director of the NLRBruled on May 14, 1977, that these persons were not su-19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpervisors, Respondent left in effect the above prohibi-tions against union activity.Moreover, pages 19-23 of the above manual are typi-cal employer rhetoric to employees, hence it is inferred,and found, that this constitutes a tacit concession by theinclusion of this rhetoric, that Respondent knew thatthese persons were not supervisors. Indeed, Hinkle testi-fied (Tr. I, 2265-67) that, on February 16, 1977, Fullertold him that Respondent did not realize that the unit"supervisors" were supervisors, but that Respondent's at-torney discovered that they were. Rinehart concededvirtually the same thing to Hinkle. (Tr. I, 2266.) Theabove orders to employees to cease engaging in unionactivities were coercive, since they carried an impliedthreat of reprisal for disobedience.25. Fuller's interrogation of Humphrey: On February 15,1977, after the distribution of the above manual, Fullerasked Humphrey twice what he thought about theUnion. This is clearly illegal interrogation.26. On February 16, 1977, Rinehart asked Hinkle howhe thought the Union would help the employees or Re-spondent. (Tr. I, 2269.) This is also illegal interrogation.Rinehart told Hinkle that at the end of 2 weeks,Whitefield would be fired, and as long as Rinehart wasthere, Whitefield would not be an employee or wouldnot be working at the plant. (Tr. I, 2270.) This consti-tutes a threat of reprisal that, impliedly, others active forthe Union might suffer the same fate.Rinehart told Hinkle that he knew that Hinkle was oneof the union instigators, and, if terminated, would prob-ably not be rehired, because of his attitude toward Re-spondent. (Tr. I, 2272.) This is also a clear threat ofreprisal.Again, Fuller and Rinehart asked Hinkle how hethought the Union would help the Company, and whyhe was for the Union. (Tr. I, 2273, 2270.) This is illegalinterrogation.27. On February 16, 1977, Parkey distributed to Re-spondent's employees a written communication (G.C.Exh. 4):I was very disturbed to learn that one of theunionizers, a fellow employee,17was fabricatingstatements he claims were made by me. He apparen-ly wants to "trick" you into supporting his personalcampaign to get even with the company. We arenot making any profit. We have lost money everymonth since August 1976. Shrinkage has reached ashigh as 40 percent. We must stay below 9 percentshrinkage if we are to survive. Productivity must beimproved.Despite this, all of our non-supervisory employ-ees were given at least 17 cent an hour increase inwages last month. We gave the raise on a gamblethat we can turn things around.Now a new problem has become a serious threat.Our competitor down the road, Xenell, apparentlywill be able to remain in business. As this competi-" It is clear, and I find, that the reference was to Whiteield. See fn. 8,supator was started by former key employees of Glow-lite, it is in a strong position to steal our business.Now is not the time to add more uncertainty tothe situation by bringing a union into the picture. Itcould well kill the goose. Don't take the word ofthese organizers. Get the facts and think twicebefore you sign a union card ....I find that this letter illegally threatened employeesthat unionization might force Respondent to cease oper-ations.28. On February 16, 1977, Bob Parkey caused GeneralCounsel's Exhibit 5 to be distributed to employees:We are receiving increasing complaints from em-ployees and supervisors that a few of our fellowemployees are leaving their work areas without per-mission of their supervisor, and, more seriously, areinterfering with the work of the other employees.We regret that these abuses by a few people havereached a point where we must take action. Wehave tried to keep the plant an informal and easygoing place to work. We must remind you that youmust inform your supervisor and receive permissionbefore you leave your work area except at regularbreak times, lunch, and quitting time.We are having enough problems with production.We also remind you that you are not to interruptother employees while they're working unless inter-ruption is necessary in order for you to do yourwork.It is found that, although the timing of this no-talking,nonfraternization rule makes it suspect, the thrust of therule, requiring work during worktime is not violative ofthe Act.29. On February 17, 1977, Fuller asked Hinkle,"What's the union up to ...what are they planning,and what's going to go on next?" (Tr. I, 2278.) This isillegal interrogation.30. On February 17, 1977, Fuller was asked by Weath-erford what would happen to prounion employees if theUnion were unsuccessful. Fuller replied that "Youwouldn't want them working for you in your companyafter they had caused that much trouble." (Tr. I, 1598.7.)This is an implied threat of discharge, posited on pastunion activities and, hence, coercive.31. On February 18, 1977, when Whitefield returnedto pick up his last check, he went to the productionfloor. Later in the backroom, Parkey told Whitefield that"I can't let you mingle with the employees." (Tr. I,1842.)In the absence of proof by Respondent of a previouslypromulgated rule barring laid-off employees from frater-nization with nonlaid-off employees, I find that Respond-ent on February 18, 1977, promulgated individually, anddiscriminatorily (to the prime union leader) a rule de-signed to curtail Whitefield's organizational rights.Though an employer may, by proper announcement,forbid employees from nonwork-related activities, where,as here, it is promulgated individually to the prime20 DUTCH BOY, INC.leader, in the early stages of the campaign, in an overlybroad manner (forbidding all fraternization withoutregard to area or nonworking time) the rule is found tobe patently discriminatory. Note that Parkey concededtacitly that the laid-off employees had a right to be onthe premises, and to be in the breakroom.General Counsel's Exhibit (b) (G.C. Exh. 31) showsthat Respondent, prior to February 18, 1977, had notpromulgated any rule such as it promulgated to White-field on this occasion.32. On February 17, 1977, the Union filed a charge inCase 16-CA-7039 (G.C. Exh. l(a)), alleging violations ofSection 8(a)(l) and (3) in that on February 9 and 11 itterminated Whitefield's employment, and refused toemploy him.On April 25, 1977, the Regional Director approved thesettlement of the above charge (and the April 7, 1977,amended charge) banning unlawful interrogation, threatsof plant closure, discharge, or refusal to rehire. It addi-tionally contained the general undertaking not to in anyother manner interfere with the Section 7 rights of theemployees.33. The refusal to timely recall Carl Whitefield: Theabove evidence demonstrates overwhelmingly that CarlWhitefield was the outstanding employee in the Union'sorganizational campaign. As noted above, Fuller (Tr. I,768) conceded that he knew that the unit "supervisors"(and Weatherford) were the leadership in the campaign.Before the February 11, 1977, layoff, Sanders was awashroom employee. On February 11, 1977, Sanders waslaid off, and Terry Martin, a unit "supervisor" (whotheretofore also worked part time in the washroom), wastransferred to the washroom. (Tr. 1, 779-780.)On February 28 (G.C. Exh. 20, c; G.C. Exh. 28),Sanders was recalled and placed in the washroom, andMartin was transferred back as a unit "supervisor" (Tr. I,782-784) and remained there until he quit on May 24,1977, when Steve Hinkle (theretofore temporarily as-signed to work in the pressure room) was assigned to runthe machine Martin had run until May 24. (G.C. Exh.28.) Whitefield, the most senior unit "supervisor" (Tr. I,781) was not recalled until August 1977, notwithstandingthat there is no contradiction to Whitefield's testimonythat Parkey instructed Fuller on February 11, 1977, thatif Fuller needed a unit man he was to call Whitefieldback, that he was on temporary layoff. (Tr. I, 1976.)It is clear, and it is found, that commencing February28, 1977, Respondent failed to recall unit "Supervisor"Whitefield, because of his union leadership, and notwith-standing that the premise for his recall, as stipulated toby Respondent, became existent at that time.34. On March 10, 1977, the Union by mailgram (G.C.Exh. 6) requested "recognition as collective bargainingrepresentative for all production and maintenance work-ers at the Paul's Valley Plant. The union hereby offers toprove its majority representation by an authorizationcard check by an impartial third party. The IUE furtherrequests that the Company enter into negotiations forcontract covering wages, hours and all other conditionsof employment concerning bargaining unit membersOn March 11, 1977, Respondent, by letter, claimed agood-faith doubt of majority status in an appropriateunit, and urged the Union to file representation proceed-ings.35. Majority status on March 10, 1977: Set forth beloware employees who were in the production and mainte-nance unit (a production and maintenance unit has re-peatedly been held by the Board to be appropriate forpurposes of collective bargaining).EmployeesAllen, BelvieArms, PamelaIsAtteberry, PatriciaBaker, GailBarnett, HazelBattles, PamelaBergsnes, Kristian 'Bergsnes, LindaBiggs, DeborahBiggs, JackieBiggs, KayBittle, LindaBittle, MayreneBoiles, CarolynBolin, EvaBone, Mary EllenBox, DonnaBrown, FayeBrown, BettyBrown, BrendaByrd, HelenByrd, JuniorCain, Ruby L.Caraway, JerryCatlin, TerryChristian, ElizabethClement, VerniaConner, WandaCornell, CarlCoslick, MaryCottrell, CathyCox, JuneCraig, BerlCrouse, AltaCruse, Shr-lynnCushenberry, PearlieDavis, ThelmaDeaver, VerlaDobbins, RosieDeHart, DavidDeHart, JudyDeHart, StevieDigby, GloriaDixon, FayeDixon, ShirleyDodd, BertaDoudican, MaryDoughty, NoniaDriskill, DebraClock12801271126998753289413811478202844128112151214124239103685114897260702864915251144510471338134914941488101974115311201270152921792175613483441319974115150920011341530Date cardsigned2/22/772/11/772/10/772/14/773/7/772/11/772/11/772/11/772/11/772/11/772/10/772/10/772/10/772/13/772/12/772/11/772/11/772/11/772/11/772/11/772/10/772/10/772/10/772/11/772/11/772/11/772/24/7721 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployeesDriskill, SophiaDulworth, MinnieEastwood, Brenda K.(Davis)Edgar, RuthEdgar, DarleneErwin, WaltenaEstes, HazelEvans, LauraFields, CharleneFields, CynthiaFields, LillieFlowers, EloiseFoster, CindyFrazee, TammyFrias, PhyllisFrost, LindaFuller, DwayneGibson, ClaraGibson, DeboraGibson, JamesGibson, TonyGilbert, MollieGleason, ElizabethGlover, RichardGoble, JudyGraham, HelenGreen, JudyHackett, JeannieHamilton, JudyHarvey, MargaretHatley, JackleneHaxton, ZolaHickman, SylviaHinkle, StevenHolloway, GlendaHolloway, SueHolman, KarrenHowerton, BarbaraHughes, JudyHumphrey, JerryHunt, Bridgett (Cearley)Hunt, MarilynHutchenson, DalphiaIngram, JaneJay, LenaJennings, MyrtleKile, O. M.'9Kirby, AnnKirkbridge, ElizabethKoehler, FrankieKoehler, GraceLaMarr, LaquitaLauderdale, LawrenceLee, KittyLightsey, TheresaLogan, YvonnaMantooth, JudyMartin, TerryClock38915031456189131061614544221207140410951308125811683914966684641185105910161506105114665594421821239708148013179368961399134714401533151391588313321170124158641585165149255635212054401190571137215311368Date cardsignedEmployees2/11/77 Matthews, Nancy-McBroom, JonellMcClure, Catherine2/11/77 McCurley, Larry2/11/77 McDonald, Reba2/11/77 McGee, Katherine-McGregor, James-McIntyre, Betty-McKinley, Mary-McLain, Joy2/11/77 Miller, Beatrice2/11/77 Mitchell, Linda2/11/77 Montgomery, Elfreida2/11/77 Monzo, Jimmie2/11/77 Moore, Connie2/11/77 Morris, Helen-Morse, Virginia-Morton, Minnie2/11/77 Mumford, Neva2/15/77 Murray, Rubye2/10/77 Newton, Richard2/11/77 Pace, Betty-Peters, Debra2/10/77 Pickens, Welma-Pritchett, Betty-Ratliff, Norma2/15/77 Reece, Brenda2/11/77 Reed, Elaine2/10/77 Reynolds, Bobbi2/10/77 Richardson, Claudine2/11/77 Richey, Vanissia2/11/77 Risenhoover, Brenda-Robison, Joan2/11/77 Robinson, Jora2/10/77 Robinson, Ruby-Rollins, Robert-Russell, Anita2/28/77 Russell, Nancy2/11/77 Russell, Patricia-Sanders, Billie2/10/77 Sanders, Jimmy2/10/77 Sanders, Lenora-Scoggins, Alice2/11/77 Scott, Mary-Scroggins, Jeanetta-Shaw, Brenda2/11/77 Shults, Marjorie-Simmons, Shirley2/21/77 Simpson, Diana-Sise, FrancesSlaughter, Shirley-Smith, Geneva2/16/77 Smith, Randy-Smith, Sandra2/10/77 Smith, Sherrie2/11/77 Snider, Thelma2/22/77 Spencer, Vickie2/11/77 Springer, (Sledd)2/11/77 CarolynClock1443940345676147012964687111484302119426306613132012335281526631129714071197115150931415075666321510112611983596915191504102410828331450451377624113114461354757856140814631252123815289953151418132914141133Date card2/10/772/11/772/15/772/10/773/1/772/10/773/1/772/10/772/11/772/10/772/10/772/13/772/14/772/13/772/10/772/10/772/21/772/11/772/10/772/11/772/21/772/11/772/11/772/11/772/28/772/14/772/10/7722 DUTCH BOY, INC.EmployeesSpringer, EllaSpringer, JanetSpringer, JohnnySpringer, LoreaneSteadman, JudyStephens, HazelStrader, OleneTaylor, DebrorahTaylor, L.Thomas, MapleTillery, AnitaTillery, RonaldTrent, OlaTurner, Linda (May)Van Orden, DonnaWalek, IdaWalker, LeonaWard, BarbaraWatkins, MariaWeatherford, CarrieWelch, KatherineWelch, Marilyn (Keith)Welcher, RondaWest, Freida20Whalen, DebbieWhite, ThelmaWhitefield, Carl2lWilkerson, LucilleWilliams, JerryWilson, DawnWood, RitaWyatt, DebraZebert, MargaretClock1495152451154414287023709611391146015164201412120014861287147114392822381461156876136415116754701294846392482Date cardsigned2/10/772/10/772/12/772/11/772/11/772/11/772/11/772/22/772/15/772/11/772/10/772/10/772/10/772/28/772/28/772/11/772/10/773/7/772/10/772/13/772/10/772/11/77The Charging Party's brief lists Brenda Kay Davis,who the evidence shows is the same as Brenda KayI This list includes the following who were laid off on February 11,1977, and who allegedly "quit" thereafter, but have not been offered rein-statement by Respondent, hence they remain, under standard Board law,employees: Pamela Arms, Patricia Atteberry, Cathy Cottrell, ThelmaDavis, Rosie Dobbins, Helen Morris, Claudine Richardson, Anita Tillery,and Dawn Wilson.Though K. Bergnes, and others on this list, who were laid off on Feb-ruary 11, 1977, had not been recalled by March 10, Respondent's noticeindicated a belief that the layoff would likely be temporary. Moreover,many laid-off employees (February 11, 1977), were recalled by mid-March 1977, establishing a reasonable expectancy of recall in the foresee-able future of those laid off on February 11, 1977. In any event, I havefound, supra, that those laid off on February 11 were discriminatees,hence, they remain employees.1s The Charging Party and the General Counsel seek to exclude 0. M.Kile, Larry McCurley, and James McGregor: All except Kile (who quitJune 30, 1977) voted without challenge. They are included.20 West has clock #876, and worked regularly at least during the pay-roll March I1-April 29, 1977. She was rehired September 1977 as clock#1616. The above evidence shows she was an employee on the March10, 1977, demand date.a' Was not recalled until August 1977. 1 find that Whitefield had rea-sonable expectation of recall in the foreseeable future as of March 10.1977, and, in any event, as discussed supra, he was a discriminatee, in thatRespondent delayed his recall because of his union activities.Eastwood. Also the Charging Party's brief lists KathyDixon, who signed a card on February 25, 1977, whoseclock number is 1306; hence, it is clear that she washired before March 10, 1977. However, Respondent'sExhibit 22 shows "temporary lay off January 31, 1977."In the absence of any further evidence concerning the"temporary lay off," I cannot find that Kathy Dixon wasan employee within the appropriate unit on March 10,1977.Employees excluded from the appropriate unit, andthe basis for exclusion, are set forth below:NameRobert ParkeyJames TompkinsHomer RinehartFloyd JonesPhil MatlockGarland FullerJames GobelMyrtle SpringerPhyllis McKillipJohn MorrisonJack UtterbackJim NationDavid (Randy)HillVerolyneAndersonCindy WallaceFloyd WellsHelen JamesRobert SmithRobert BezJoleta BlackwellMarvin BrooksBrenda ChoateMark GriffinJudith HillCarol MullensPaul NewtonRuby PierceGus PierceClassificationGeneral ManagerPlant ManagerManufacturingManagerProduction ManagerQC SupervisorManufacturingForemanSecond-ShiftProductionSupervisorR&D SupervisorAsst. Production Mgr.Purchasing AgentEquipment ManagerLamp ManagerTreasurerCutting SupervisorWelding SupervisorAger SupervisorRework SupervisorMechanical SupervisorGeneralAdministrativeGeneralAdministrativeGuardAdministrativeClericalGeneralAdministrativeInside Sales ManagerAdministrativeClericalComputer ExpertGuardGuardRecordCitationGC-II 1GC- 11GC-11GC-11GC-11GC-11GC-II1GC-IIGC-II1GC-IIGC-IIGC-I 1GC-11GC-I1GC-I 1GC-II11GC-II 1GC-11TR II1727-33TR II1727-33TR II1727-33TR 111727-33TR II1727-33TR II578-579TR II1727-33TR II1727-33TR II1727-33TR II1727-3323 DECISIONS OF NATIONAL LABOR RELA1 IONS B()OA;I)NammeHazel RarrmseyAdria StephensonMairy TennisonDeborah WarrenIrwin WolbergBenjaminWSomachClassificationPersonnel MxnagerSales ClericalGeneralAdministrativeSales ClericalGeneralAdministrativ eGuardTTRecord of these butt welders was S44,'28) f(r ;lightly less sinceCitation three were used). iFurther c:.:rimorsiraitiig the impact ofthe transfer of ti e q) biOtt , itder-. oi Fiebruary I is that,after the ,ranrt~:1, only II we, c eft at PV. (Resp. Exh.1361 36..) (Though T.-raipizins lestifed ( r. II, 1857) that there^R 11 l) were 45 to 50 butt welders at PV. the compilation (Resp.--27- -Exh. 136 impeaches that. 'I here is testimony (Tr. II,,77R ,, 1906-(07) that two butt relder-: could weld 3,600,000I Ia/-.j5TR II1567TR II1727 -33R-22lTony Lester, clock #1563, part-time janitor, was notili,ed until May 4, 1977. (Resp. Exh. 22.) Mickey Mor-phew, clock #1564, was not hired un 'il May 9, 1977.(Resp. Exh. 22.)Counsel lfoi; h (Geienerl Counsel so k-s to excludenJi:tenar, r7'r;a n cs C Jil G Baker, Tony Gibson, arindRoa:ri llc'.y. along with Carl Cornell. Dwayne Fuller,and Cliiton Taylor.ltaker, Tillery, Cornell, and Fuller voted without chal-!tngc in the election. Taylor was challenged by theCharging Party, who alleges that he was a draftsman.The esidence does not clearly support technical status,wh'ich, under Board law, the party seeking exclusionmust establidh]. Nor assuminig, arguendo, that he was atchnical employee, do the terms and conditions of cm-ployient support exclusion. Taylor is accordingly in-eluded as are !he others. T'ony Gibson was not on theExcelJior list because his employment ended April 8.197'7. lie was an electrical maintenance employee, arind;here is no proven basis for his exclusion. He is accord-ingly included in the appropriate unit.In sum, of 198 employees in the appropriate unit onMarch 10. 1973, 112 had, on or before March 9, 1977,signed valid union authorization cards establishing thelinioln's majority status in an appropriate unit.3h. Contemporaneously with Respondent's March 11,19(77. refusal to recognize and bargain with the Union,Respondent shifted fronm its PV plant to EOD, $16,018 inequipment,22parts, and supplies. (Party's Jt. Exh. 1, Vol.IV, packing lists numbers 4998 and 4999.)-lhough riecords show past flows of equipment, parts,and supplies. no other transaction of this magnitude ap-pears, save for the transfer of nine butt welders and threedouble cutters from PV to EOD (Party's Jt. Exh. 1), onFehbruary ;1. 1977, the day of the first layoff in 1977.'IThe value of this latter transaction is not shown on thepacking list, but for comparison, two butt welders weresold to NECO in May 1977 for $9,840. The retail value'2 Tompkins testified that two units thus transferred were at a result ofMcGraw's decitiot !o develop EOD into an international sales companyand brought I'OD to four units (comlpared to two previously, plus someautomatic units aunrli.hsedl itn 1976 fiorn GE, which did notr operate,xcrept briefly ill 1977 in connection with the NECO order discussedinrfrau) however. Tolmpkins claims that illese two transferred units werenot used by 1OI) in 1977 (Tr 1, 34. 369?pieces per year.Though Respondent asserts that these nine butt weld-ers were orally ordered b.5its official, McGraw, in Janu-ary 1977, no written docomnliation of such an allegedorder exists (C.P. Exh. 37 shv s!; none, and packing list4661. Parts's Jt. Exh. 1, list no order iirinber. Addition-ally. Emme (iFr. II, 1708-0%;i testifiedt that in late 1976,and in earl- 1977, he %vas trot tolml 1' management of PVor FOD that PV would Inuilulacturc equipment to betransferred to F f)D to increase itu productive capacity).Clearly :n loit 1976. certainly at least by early 1977-see the Janmar'. 1977 transfer of $36,00()0 in Eurolux' andDreefs' orders from PV's t.ookings to EOD's (C.P. Exh.42, p. 9)---Re)posdlcnt planned to have EOD handle cer-tain orders.:'::On March 17. 1977. Fmme notified Dreefs(G.C. Exh 115, p. 74(a)): "As I mentionred in my telex toyou, we are experiencing some growiing pains because ofour consolidation of internationa]l business in Northfield,Illinois plant. We can assure Ithat w.ithi a short time youwill see a marked improvemnent in our quality and deliv-ery ...please bare [sic] with u!s during this phase overperiod and I'.i sure we svid he a sA:tisfactory supplier toyour company .However, neither the order enoties (C.P. Exh. 37), theadmissions from Emme, nor the above messages toDreefs, suggested any equirnment, let alone that nine buttwelders (or the double cuttecs) were necessary for Re-spondent's transfer of Dreefs to FOD.Nor do the Emme commulications above indicate thatthe March 11, transfer of equipment, parts, and suppliesto EOD related to ti' Dreefs' order. Indeed, if, asTompkins contended, the two units transferred after theFebruary 11 layoff had not operated in 1977, clearly theywere not related to the Dr.eefs' order.Regarding the parts and supplies sent to EOD onMarch 11, some resistors were identical to those used forCanadian customers, e.g., for Leecraft and GeneralTime, which, as discussed infra, policy required them tobe manufactured at Pauls V alley.It is inferred and found that the transfer of the buttwelders and of the other equipment on March 11, 1977,alorng with the parts and supplies, were for the purposesof decreasing work normally done at PV by transfers toEOD 423 See also GC. Exth 1!5, p. g, a February 4, 1Q77, message fromEmme to Dreefs: 'I'm very sorry for the problems we have cause you,but with the new operation we be able [sic] to support you better. Weale hjving somenc mall dimTcullies getilng supplies but in 15 to 20 days wewill have our new manufacturing plant in fill running condition ...."24 Emmi conceded. "We didn't have domestic orders in Northfield toany extent prior to 197. I amn nlt sure. but I don't think manufacturingstarted prior to 19'7. Is there s,nm- in 1976?" (Tr. 11, 1680.) Recordsshow that about $SCi;,iOa (dore sti and foreign) were sold by EOD inlit;6. lill (Tr. 11, 699) testified tilat EOD did very little domestic workbecause ihey ha d about all tle)y crould handle with the foreign shipments24 DUTCH BOY, INC.Tompkins (Tr. 1, 375) testified that, as early as 1974 or1975, EOD operated units, and by about 1975 or 1976had become more than a resource and development armof PV. According to Tompkins (Tr. II, 1133), either No-vember or December 1976 or January 1977, foreign busi-ness was to be done at PV. At that point, they startedsending things for the foreign market to EOD, that iswhy Dreefs and Eurolux went to EOD.Tompkins testified (Tr. I, 353) that McGraw made theinitial decision that EOD was going to be basically anondomestic supplier of lamps, and that PV would bethe domestic supplier of lamps. At transcript II, 367-368,Tompkins testified that McGraw said that "EOD is onlygoing to do foreign business and PV only domestic";"Well that is good as a policy, but in fact some times itjust couldn't be done."In fact, it is clear from Tompkins' admission (Tr. II,350) and that of Emme (Tr. II, 652-654) that policy andpractice were for EOD to do foreign work and to alsoperform orders which PV was unable to satisfy the cus-tomer on.In 1977, after the February 11, 1977, layoff, domesticcustomers (including Molex, General Electric RangeProducts, D&M, Jemco, NECO), as well as Canadiancustomers,25(Canadian GE, Fleck, Leecraft, GeneralTime, George Endress, Triplex, Ingraham, GTE Auto-matic), were handled at least in part by EOD. Whilemost of these customers were also handled in part byboth PV and EOD in 1976, as discussed below, EOD's"charter" was to do foreign business and, as needed, helpPauls Valley on nonforeign customers. This policy waschanged commencing February 11, 1977, whereby eventhough PV employees were on layoff, orders whichshould be done, pursuant to Respondent's policy, atPauls Valley, were done in whole or in part at EOD.Additionally, since Dreefs was given to EOD in January1977, such a substantial order would hardly permit EODto help out PV significantly on domestic customers.While an employer may order its business in anymanner it chooses, including layoffs at its major plantwhich has at least six times the productive capacity asthat of the satellite,26 excellent facilities and productionof a better quality than that of the satellite, while havingno layoff'7at its satellite facility, which had a history ofquality problems, in the face of the deviation from aclear admitted policy, there must be a cogent and credi-ble explanation where, as here, only the affected plant isundergoing an organizational attempt. Absent such expla-nation, the inference is clear, that the employees at theplant undergoing organization were punished for the or-ganizational attempts.Hill (Tr. II, 941) testified that EOD had a generaldownturn in business. Tompkins testified that EODal See below for the fact that these were, before 1977, treated by Re-spondent as domestic customers, whose orders were to be handled at PV.as Emme (Tr. 11, 1685) testified that EOD only had two units plus aGeneral Electric automatic unit which did not produce regularly. PVhad at least 12 to 13 units during the same period. (Tr. I, 363-364.)*1 Tompkins testified (Tr. 11, 378) that he believed that there was awork force reduction at EOD. The record shows no work force reduc-tion in 1977, and Emme testified that there were no layoffs or work forcereduction at EOD in 1977. (Tr. II, 1684.) Tompkins eventually conceded"probably there weren't any lay offs at EOD in 1977."needed business to justify its existence, and that therewas a long-term downturn in EOD bookings. (Tr. II,351.) I find that this is not a sound business justifica-tion28for maintaining a stable work force (C.P. Exh. 54)at the plant not having a campaign (EOD), hiring 11new employees there in May 1977 (C.P. Exh. 53), in-creasing EOD's hours from 1,373 on January 29, 1977, toabout 1,500 hours/week, during the period Februarythrough April 1977, and to about 1,800-1,900 hoursMay-July 1977, or to work the EOD employees inexcess of 1,410 hours of overtime during the periodApril 23-July 16, 1977. (C.P. Exh. 54.)The shifting and contradictory explanations offered byRespondent for performance of domestic work at EODin 1977 strengthen the inference that the transfer of workwas discriminatory and in reprisal for the organizationalactivity at PV. Thus, Matlock testified that EOD sup-posedly builds overseas lamps and PV domestic ones,there is an overlap of three or four minor customers (Tr.I, 987, 1230), that there might be one or two minor areaswhere PV competes with EOD for orders (though hedid not know of any). Matlock conceded that the twodid not compete for customers. (Tr. I, 984.)Emme testified that, in June and July 1977, PV andEOD were basically in competition with each other tothe point that there was some animosity between the twodivisions,29PV was not very happy with creation ofEOD and it was a very difficult period until EOD wasclosed about September 1978. (Tr. 11, 1652.) Accordingto Emme, EOD's "charter" was to supply lamps to theinternational market primarily (basically Europe andCanada (as noted below, the claim with respect toCanada is not true) and to help Pauls Valley when neces-sary). (Tr. II, 1652-54.)While Emme later conceded (Tr. II, 1681) that EODwas for foreign customers, and pV for domestic custom-ers, he contended that, because of monthly loses atEOD, he was ordered by his "boss," Rymeck, generalmanager at EOD, to get business in any way he could.(Tr. II, 1652-66.) To buttress this claim, he initiallystated that he was working only for EOD-not also forPV-at this time, except for customers in Chicago. (Tr.II, 1654; 1652-56.)3°Emme later conceded that he was sales representativefor PV in June 1977 (Tr. II, 1662); that this is true is alsoseen from Hill's testimony (Tr. II, 581), that Emme wasover PV and EOD "as far as sales were concerned."Tompkins initially sought to lend substance to Emme'sclaim by testifying that orders solicited by Emme forEOD would ordinarily be done there. (Tr. II1, 364-365.)He impeached this claim (at Tr. II, 368), when he ad-I' Tompkins (Tr. Ii, 352) testified that he and Rymeck, and, if need be,McGraw decided in 1977 to manufacture orders at one plant or theother, depending on some problems that came up, that good businesssense required.29 Tompkins testified, Tr. 1, 380, "We don't compete for business,"EOD is not in competition, "they're primarily in international sales,Canada, and the continent." (Tr. I, 432.) (As seen below, Tompkins'claim that EOD was to handle Canadian orders is not correct.)so Tompkins also initially made the same claim (Tr. 11, 358-360, Tr. 1,380) and testified that Emme's job was not to solicit business for PV. Helater impeached his own testimony in this regard.25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmitted that, until 1978, the maxim was, whoever got theorder, if it was a domestic customer, the order would bedone at PV and, if nondomestic, to EOD. Hill testifiedthat salesmen, when they made sales, did not knowwhether it would be down at EOD or PV. (Tr. II, 941.)Although according to Emme, on some unspecifiedoccasions, he took some domestic business directly toEOD without PV knowing it, and at one point Tomp-kins complained about this to McGraw (Tr. II, 1674-76),Tompkins placed such instances in the latter part of1978, "that is when a lot of problems started developingbetween the two divisions."31(Tr. I, 356-358.)Various explanations regarding American customersMolex conceded that this was a significant domesticcustomer (Tr. I, 1230), that it would keep one machinebusy half or full time, and that it was a yearly order. (Tr.I, 980-983.) Charging Party's Exhibit 58 shows thatnearly $40,000 was shipped to Molex by EOD in 1977.Matlock claimed (Tr. I, 1225-30), that Molex was lost toEOD primarily because of quality.32(Contrary to thisclaim, G.C. Exh. 114, p. 17, shows that EOD suppliedsome bad parts to Molex, forcing PV to supply the bal-ance of that order.)In 1976 Molex was supplied by both PV and EOD.(C.P. Exh. 58; G.C. Exh. 101, pp. 1163-68). As late asMay 12, 1977, PV shipped to Molex (G.C. Exh. 101, p.1168). One Molex order to EOD (N 735, February 24,1977) shows that a portion of the order was to beshipped from PV. (Resp. Exh. 51, Vol. IV.) C.P. Exh. 36shows that four orders from Molex received April 12,1977, were transferred from PV to EOD (see April'sbookings).According to Hill (Tr. II, 701, 847-848, 855) Molexwas located in the same vicinity as EOD, and thought itsquality was better, and requested that EOD make thelamp; that Molex was a touchy customer; that eitherplant which was making a lamp which would workwould ship them to Molex, that both plants would havea difficult time with that lamp. (Indeed, Tr. II, 865-866shows that, in March 1977, lamps were manufactured atPV, shipped to EOD, who then shipped them to Molex.)According to Hill, Parkey and Emme would decide, onMolex, what was to be done at PV and what at EOD(Tr. II, 937).Emme testified that Molex was a special case. (Tr. II,1681.)I find that Matlock's claims are impeached by Hill'stestimony. I find that Molex could have been supplied byPauls Valley in 1977 either directly, or indirectly, as itwas in one instance.S3 Although Tompkins in the hearing before me contended that EODdid part of the NECO business without his knowledge, Emme's testimo-ny, and Emme's letter to NECO, with copy to Tompkins, disspells thisclaim.a2 Tompkins (Tr. II, 402) testified that PV did better quality workthan EOD. Hill testified that EOD had quality problems, that domesticcustomers were more particular than certain foreign customers; hence,EOD got the foreign customers. (Tr. II, 700.)D & M (Design and Manufacturing)This domestic customer was supplied $11,270 in prod-uct in 1977 by EOD. (C.P. Exh. 58). Emme testified (Tr.II, 1706; 1714-15) that D & M was having trouble get-ting lamps, so EOD helped PV out because PV wasunable to satisfy the customer's delivery commitments,so PV asked EOD to supply the product. (See also G.C.Exh. 115, pp. 200(j), 200(k), 200(n), 200(o).) Of coursethis is no business justification, when employees are laidoff at PV.Neoptics, a domestic customer, was supplied $20,003 byEOD in 1977. (C.P. Exh. 58.) No explanation was of-fered by Respondent.Littlefuse, a domestic customer (without any explana-tion), was supplied $2,330 by EOD in 1977.Leviton was furnished $3,337 by EOD. Emme admittedthat this was because PV could not timely supply prod-uct. (See above D & M discussion.)Avco was furnished $2,191 by EOD.GE (Appliance) was supplied $19,743 by EOD. (C.P.Exh. 58.) Tompkins conceded that GE needed parts andPV could not furnish them because it was behind, delin-quent on some orders, GE was in a bind for parts, hencePV requested EOD to ship to alleviate this problem. (Tr.II, 353-355.) (See comments above, D & M.).NECO, a domestic customer,33was supplied $69,870by EOD in 1977.Initially, Tompkins sought to convey the idea that thebusiness was split between the two plants at NECO's in-sistence that it have two sources in the event of strikesor disasters. (However, Matlock, Tr. 1, 1231, testifiedthat there was some discrepancy about who would workindirectly with the customer on that, and the customerkind of got caught in the middle.) Tompkins later con-ceded that the "union" factor was not raised by NECO.(Tr. II, 450.) At transcript II, 501, Tompkins concededthat NECO's agent, Montgomery, did not care where wemanufactured it. He also conceded (Tr. II, 377) that he(Tompkins) asked EOD to produce for domestic custom-er NECO.Tompkins testified that Emme was not the person whomade the NECO sale, but it was Tompkins, and that hedid all the negotiations (Tr. II, 377); that he was calledby a NECO employee in Mississippi34who said thatNECO was in "desperate need of a large quantity ofproduct" in the millions; that Tompkins told him thatthere was nothing he could do because he did not havethe production time. (Tr. II, 401.)a3 Although Respondent's brief contends that NECO is a foreign cus-tomer, no witness thus contended, nor is there any support for this con-tention, which is accordingly rejected.3" Tompkins gave conflicting testimony concerning the date of thiscall, initially placing it in July, later in June or July, then at Tr. 11, 447,he testified "there would be a Bell telephone record in May, June or Julyto a 601 area code number in either Laurel or Hattiesburg, Mississippi."At Tr. 479 he conceded that it would have been before June 24, 1977.Respondent, who could have furnished records establishing this date ex-actly, did not offer its records for June and July 1977. C.P. Exh. 30shows a May 3, 1977, call to Bay Springs, Mississippi, but this, by fairinference, related to the PV sale of butt welders. (See C.P. Exh. 43.)26 DUTCH BOY, INC.Tompkins gave conflicting testimony concerning thelength of these negotiations. Initially he testified that thenegotiations went on for two or more weeks. He latersaid that the negotiations lasted a couple of days. (Tr. II,385-391; 448; 394-395.)Tompkins and Emme, as more fully discussed below,also gave conflicting testimony concerning Emme's role.Tompkins testified that while he did not know whetherthis NECO agent called him or Emme first, as far as he,Tompkins, was concerned, he handled the negotiationsand was the only one involved (Tr. II, 396-397), thatEOD was not involved until after Tompkins had ac-quired some of the business, and had had a conversationwith Rymeck at EOD about needing production. (Tr. II,475-479.)Tompkins testified that he told NECO's agent that hewould send him about 100,000 lamps purchased from GEin 1976. (Tr. II, 398-399.) Tompkins conceded, "We sentsome from Northfield down there because we did nothave a production capacity...." (Tr. II, 401), that itwas his decision to let EOD ship some of these "until Icould get back in to operation ...I probably made atelephone call to Rymeck. This was after I had the callfrom the purchasing agent from NECO." (Tr. II, 402-403.)According to Tompkins, but for the inability, at thetime of this order to manufacture these lamps, all wouldhave been done at PV. (Tr. II, 403-404.)According to Emme (Tr. II, 1673-75) EOD manufac-tured for NECO in July 1977 because NECO had tohave the lamps as soon as possible, and PV could notreact this fast on this initial business (of course, sinceTompkins was initially contacted June 10, 1977, or earli-er by NECO, this assigned business reason by Emme,and Tompkins, lacks credibility, in view of the fact that,notwithstanding knowledge no later than June 10, a largecustomer desperately needed a large amount of produc-tion, Tompkins kept the work force at almost the samelevel thereafter, until about the end of the week endingJuly 8, 1977), and he assumed that EOD manufactured amillion lamps for NECO with full knowledge and agree-ment of management at PV, and he did not think thatTompkins complained about it, that (Tr. II, 1720) he wassure he talked to someone at PV about the capability tomanufacture these lamps.Indeed, Respondent's Exhibit 22, dated June 29, 1977,from Emme to NECO, confirming a blanket order for Imillion lamps stated: "Some lamps will be manufacturedin Chicago and some in Oklahoma since delivery is criti-cal." This letter shows that a carbon copy was sent toTompkins. (The first order, R41, was dated by NECO,June 24, 1977. Hence, if the two or more weeks for ne-gotiations, claimed at one point by Tompkins (Tr. I,288),a3 is accepted, the initial contact would have beenJune 10, 1977, or earlier.)Emme testified that he contacted Tompkins, and askedif he could help, that Tompkins was more than elated toknow that "we" could possibly get back in, and get somebusiness out of them. (Tr. II, 1641.) Emme testified that3s Tompkins admitted that NECO was the largest domestic user oflamps, that NECO desperately needed the lamps.he did not know if he told Tompkins that EOD wasgoing to manufacture a million lamps for NECO,38thatthere was a possibility "they" may be making some inPV, it was who could make them the fastest at the time(Tr. II, 1661); and that he told Tompkins "I" expected toget substantially more of the business. (Tr. II, 1663.)Although Emme testified that the first order was madeout directly to EOD (Tr. II, 1661), he was forced toconcede, when shown the order itself, that the order wasto PV (Tr. II, 1661-62).Unlike Tompkins, who claimed credit for the sale,Emme sought to portray that he, Emme, made the sale(Tr. II, 1640): Sometime in June 1977, Corson, purchas-ing agent for NECO in Chicago called and said,"'George, I'm in trouble, the present supplier is not ableto meet the commitment, can you help us out.' I said, Iwould like the commitment from NECO so Glowlite cancontinue producing lamps over a period of time. He said,you can have it, just get me the lamps, as many as youcan, as fast as you can." (Tr. 1I, 1640.) (Emme later testi-fied that both he and Tompkins were involved in negoti-ating the contract with NECO.)Tompkins (Tr. II, 449) testified that he might havetalked to Emme about his (Tompkins') call from NECO,that he did not remember if Emme said whether he hada similar or like call from NECO.As can be seen, the accounts of Tompkins and Emmevary, in that Tompkins claimed that he got the order,then contacted Rymeck at EOD to see if EOD couldproduce on the NECO order; Emme claimed that he gotthe call from a different official of NECO, checked withRymeck to see if he could handle it, and then contactedTompkins at PV.Canadian CustomersCharging Party's Exhibit 47, dated December 27, 1976,shows that as late as that date in 1976 policy requiredthat "all domestic and Canadian orders are manufacturedhere." (PV.) (G.C. Exh. 114, p. 167, shows that as late asJanuary 31, 1977, PV handled production for CanadianGE.)However, as will be seen below, while layoffs and re-fusals to recall employees at PV were extant, shipmentswere made to Canadian customers by EOD:Parties Joint Exhibit 1, Volume III, shows a May 6,1977, shipment by EOD to Canadian GE; Volume IVshows an April 1977 shipment to Canadian GE. Thebookings for June 1977 (C.P. Exh. 36) show that anApril 15, 1977, order to Canadian General Electric for5,000 was transferred to EOD; those bookings for May1977 show that an order of about April 16, 1977, for5,000 was transferred; the April 1977 bookings show twose Tompkins testified (Tr. 11, 1058-59), "When I talked to the purchas-ing agent of NECO, I knew there were conversations going on betweenall three plants involved in it." At Tr. 11, 1186, Tompkins testified: "Imight have been kept aware of what was going on [re: NECO negotia-tions] but being involved in it., I don't know. I do know there were anumber of conversations regarding that." (Tr. 11, 1186.) Of course, sincePV, on June 24, 1977, sent 220 K resistors for the NECO order to PV,patently he knew about it no later than June 24.27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDorders of about April 16, 1977, of 10,000 parts weretransferred to EOD from PV.Parties Joint Exhibit 1, Volume IV, shows that onFebruary 21, 1977, PV shipped EOD 105,000 30K resis-tors (Resp. Exh. 51, Vol. IV, shows that Leecraft, a Ca-nadian customer, used lamps with 30K resistors-alsoCanadian GE, and Fleck) and 5,000 39K resistors (Resp.Exh. 51, Vol. IV, shows that General Time of Canadaused lamps with 39K resistors-also Ingram).Parties Joint Exhibit 1, Volume IV, shows that onMarch 1, 1977, by Company plane PV shipped to EOD20,000 27K resistors (Resp. Exh. 51, Vol. IV-2684,shows that Leecraft used lamps with 27K resistors).Also, George Endress, another Canadian customer, usedlamps with 27K resistors.Parties Joint Exhibit 1, Volume IV, packing list 4998,shows that on March 11, 1977, PV shipped, inter alia, toEOD 30,000 27K resistors, 90,000 30K resistors, and30,000 39K resistors.Parties Joint Exhibit 1, Volume IV, shows that onApril 18, 1977, PV shipped to EOD 100,000 30K resis-tors. Parties Joint Exhibit 1, Volume III, shows that onMay 12, 1977, PV shipped to EOD 100,000 30K resis-tors.Parties Joint Exhibit 1, Volume III, shows that onMay 20, 1977, PV shipped to EOD 55,000 39K resistors.Parties Joint Exhibit I shows that on June 7, 1977, PVshipped to EOD 30,000 30K resistors, noting that200,000 were earlier shipped on June 6, 1977.Respondent's Exhibit 51, Volume V, shows that Fleck,a Canadian customer was supplied by EOD with 100,000lamps on February 25, 1977, that Leecraft was supplied75,000 lamps by EOD March 1977.Respondent's Exhibit 51, Volume V, shows that onMay 10, 1977, EOD supplied Canadian GE with 5,000lamps, noting "this release has been already assembled inOklahoma. They are sending completed parts to North-field for shipping. Release 2 will be assembled here."General Counsel's Exhibit 101, page 221, shows that4,500 parts to complete a Canadian GE order were trans-ferred from PV to EOD.Charging Party's Exhibit 36 shows that Canadian GEorders 67941, 67942, and 6795C1 were transferred fromPV to EOD.Charging Party's Exhibit 58 shows that, from Febru-ary 1977 to the end of August 1977, the followingamounts of Canadian orders were manufactured byEOD:FebruaryFleckLeecraftCanadian GEAprilGen. Time ofCanada$15,361312339MarchFleckCanadian GELeecraftGen. Time ofCanadaMay$1,187 Canadian GELeecraft$8,8556784,753304$2,3777,489JuneGen. Time ofCanadaLeecraftGeorge EndressCanadian GETriplexEngineeringIngrahamGTE AutomaticElec.AugustLeecraftGeorge EndressCanadian GEJuly$2,880 George Endress2,2252,8803,8461,950GTE AutomaticElec.Gen. Time ofCanadaLeecraftCanadian GE$1,6004613803,1908371,170690S 6381,60067836. On April 20, 1977, at the representation case hear-ing, Respondent claimed that the unit "supervisors," andCarrie Weatherford (admittedly known by it to beamong the union leaders), were supervisors within themeaning of Section 2(11) of the Act, and it also soughtto invalidate the Union's card interest, supporting theelection petition. The Regional Director ruled that theywere not supervisors and, in a separate ruling, deniedRespondent's contention that the Union's showing of in-terest was tainted by participation and solicitation ofcards by these alleged supervisors.37. On May 6, 1977, Respondent posted written notifi-cation that Tompkins was promoted to president andgeneral manager. Tompkins initially testified (Tr. I, 136)that McGraw came to the plant because Parkey had de-cided to resign, and there were some things that had tobe taken care of, the change in command, and that sortof thing, that was the reason for his visit; the Companyhad gotten into such a bad state of disarray, we were sit-ting there at that time with about $56,000 in bookings forthe next month; there were a number of problems thereso McGraw came in and was going to announce to thepeople the change in management. (Tr. I, 136.) I creditthe uncontradicted testimony of Weatherford (Tr. I,1589.19) that McGraw said, "Bob Parkey had called himand told him that he was resigning ... "In his 1980 testimony, Tompkins testified that thingswere in such a state of disarray that he urged McGrawto come earlier than planned. (Tr. II, 1926-35.) Howev-er, Parkey, according to Tompkins, stayed around afterMay 6, 1977, and, inter alia, helped to prepare the list ofthose to be laid off.According to Tompkins (Tr. II, 1781) he recommend-ed to McGraw that there be a layoff, that McGraw wasin town when the decision was made to have the layoff.(Tr. II, 1082.) He testified at transcript II, 1127-28: "I'mpretty sure McGraw was present when the decision wasmade to actually have the layoff, but I don't remember ifhe was or not." At transcript II, 1129, Tompkins testifiedthat he did not recall whether McGraw was in the meet-ing when the decision was made to have the layoff, "I28 DUTCH BOY, INC.do not know if the d.:cision was made by then or not."He conceded (Tr. 11. 1081) that the decision to layoffwas made before May 9. 'ihis equivocation occurredwhen he was confronted with the fact that on Mlay 6,1977, the bookings for June -tre $133,031 (see discus-sion below).An employee meeting was helid on or about May b,1977, wherein the change in management was an-nounced. According to the credible testimony of HelenByrd, McGraw invited questions, and one question (byemployee Dodd) was whether he (McGraw) thoughtthat the Union would help PV, and McGraw told of hispersonal experience where a union came in where he hadworked, and that company went broke, so he did notreally care for the Union (Tr. 1, 1990). 1 find no coercionin the remarks by McGraw., silce thre thee as no proofthat, as he alleged. the union's excessive demands, in hisexample, were not the cause of his loss of employment.According to Weatherford's credible iestilony (T'r. 1,1589.19-1589.20), McGraw told the employees that Re-spondent had been losing business on account of the badquality of the product (%v hich employees then .ttLribuliedto various things such as poor giass, lack ol sufficientnumber of unit "supervisors"); and at, crnployce, JudyDeHart, asked McGraw "at that time. it we're facing alayoff." And Charles McGrp' re plied with, "I don'tknow. I'll let Jim lompkiris amnswer that question." JimTompkins said, yes, it did look like Res;pondent wasfacing a layoff. and it probably would consist of the restof the second shift.:"Tompkins' later testimony ,neas that McGraw told em-ployees that there was a possibilitv of a layoff (Tr. II,1082); McGraw announced, "I think. there is a possibil-ity of layoff, there was an indication there could orwould be" (Tr. I1., 1127-28); that there was a possibilityof a layoff (Tr. II, 1928).38. At some time (if the literal !meaning of the recordsis to be accepted, oil May Q, 1477), the beokings recordsfor June 1977 were modified by significant reduction inthe amount of bookings shown. As discussed above, if, asTompkins testified at one point, the layoff had been de-cided on when McGraw was at the plant May 5 or 6,1977, and the then contemplation was to lav off the bal-ance of the second shift, as he testified that he told em-ployees at the May 6, 1977. meeting, the alteration inbookings on May 9, 1977, can only bc seen as an attemptto justify a deeper and more significant layoff (of 73 em-ployees), or as a pretext for any layoff.On May 6. 1977, the lJunt bookings showed$136,420.68. (C.P Exh. 36.) This shows that Tompkins'claim that there was only about 36J,(XX) in June bookingswhen he took over May 6 1T'. II 10(81) is not correct.On May 9, 1977. hliarg;ng l'art, '. Exhibit 36 shows theentry for cancei!dtion ctf atn cider 6976-4 (GE041C60015), reducing the bo;okiigs for unme to37 At Tr. 1. 237-23., I'mpn;rk' ci: ,1 !,f .d i i C1, : wass askeldwhether Respondeni t w:,, t*o Lt: ha. .'ayol. and NIC(;ras answered,"At the present time yes" ; Ilhat l thc ,une .rpi ,yce asked McGrayw "howbig a layoff?"; amid Mc ,,a sa id, "Ai l ti, pisc.Sint tlni I dn't kn,,A Ilosvbig a layoff," and McGraw s.ld, "5'Iill havc o as.k !:m 'l orIpkns"; andthat he, Tompkins. might ilnave sald hat h, helived I hat the la.yoff wuldconsist of the rest c: i're ,-; ornd shi:$111,580.38 Of course, the method of kecping the book-ings consistently shows that each month's booking startsat zero cumulative total, that as orders are booked forthat month the value of the order is cumulated. so that adaily total of bookings for the month is shown. In thecase of order 6976-4, it had never been entered in theJune bookings before May 9, 1977; hence, it patentlyshould not have been deducted on May c from the Junebookings.Still on May 9, an entry appears in the June 1977bookings: "New total run May 9, '77 S68,087.' ." Nojustification appears in the bookings for this si,gnificantdrop. (C.P. Exh. 36.) Finally, on May 9, 1977, an entryappears in the June 1977 bookings, "New Total 3:30 p.m.May 9, 77 i04,957 68 per Debbie Warren." (C .P. E.xhi36.) Aauin. no written explanation appears in the bool:-ings record.Rcsipondent gave so many and diverse explanatiorns !;rthese latter two alterations of its June 1077 hookingsrecords (and indeed never did give any credible explan:s-tion therefor), that it is concluded that there was ,oactual need for layoff in May, but that Rcspo-;dlcnsought, by altering its records. to make it appear- idatsuch layoff' was economically required.Thus, Tompkins testified that 'we have a clcrk ...Stevenson, that-to maintain and taking care of thisbookings, you have to not add in your p:evious monthsdelinquency into th:e total becau.e if yu add that prs vi-ous month's delinquency' in, you don't have a true pic -ture of the front of your month to back of the iinth asto how many bookings you got during the :nonth." (T.II1, 537-538.) He testified that it was dlscoveired that thisbacklog had been carried over into the month, and hadt]overblown the bookings for that particular montlh Thiswas the adjustment that took place according to Tomp-kins. (Tr. i., 541.) roinpkins conceded (Tr. II, 543) th aihe did not know where Wa:'ren got the 3:30 p.m. adjust-mernt. According to Tompkins, he did not know whogave the instructiols to make these adjustments. (Tr. II.544.) (This was his explanation also at T'r. 11, 108(,, andTr. 11, 1091.).Tompkins later conceded that the backlog really hadnot been added in (Tr. II, 1059) A mere look at the June1977 bookings (C.P. Exh. 36) demonstrates that the dadilcumulative totals for the June 1977 bookings never hadthe backlog from April or May added,,'and as he e.saioined the June bookings (Tr. 11, i093-99), he adroitt.Jthat he was baffled by the change in the June 1'77 b;ook-ings.Debbie Warren testified that she thought that thechange was because "we" had piobably shippe, a lot ofshipments, and we adjusted the June bookil:gs (Ur 11.1590.) Hewevei, this is patently not true Pa:-ti.s .oioi3 Ithere is furlher distsu alii infa. re: this pai3.i.ultr palrl iri'du oforr (;F at Portsmri,:lh3" {)n Miy 9). 1977, there paicntiis coiid ibe io backl.g for MAay sil,¢thc1 monilih aai barely started. On May 9. 1977, there couid hbet I hb. kiogtio Aprui, w hich of course existed a.s of Ma' I, 1 177 ithe itxokmi.liway shos:.d the ha. ijog weparatly slated (bilt uithou! being aIddedlo 'he umrnulatise total in the 'n ilr! h foli.ita X Fg. iri the May bookIngs i.,, i 1i 'h. wn ti, he it(' 'aciiicC to place the backlog2 ftin I n1,,:! Ithe scodi s1:: ceedmig n 'ras' ih' kirigs (TT it. IC,1th-8.1. -IIl. 1r!, '1 DECISIONS OF NATIONAL LABOR RELATIONS BOARDExhibit 1, the shipment documents, shows that not asingle order booked for June 1977 was shipped in thefirst 9 days of May 1977.Warren later testified that it "could" have been somecancellation that we failed to take out (Tr. II, 1608).However, by examining the bookings entry made otherthan those done in late April and May 1977 (discussedbelow), the cancellations were usually shown on thesame line as the entry of the order to which the cancella-tion related, and in this May 9 entry, changing the June1977 bookings records, no customers were listed.Hill testified (Tr. II, 670-678) that the May 9, 1977,change in the June 1977 bookings was in her writing,that she did it on her own, but does not remember why,but she thought it was not backlog, but representedorders shipped early. She finally conceded it was notbacklog, and she did not remember what the figures indi-cated.Hill further testified (Tr. II, 680-682) that Respondentwas running short of orders for May, or was runningshort of orders to be shipped, either that or Respondentneeded the orders to keep "us" busy in May, or neededthe sales for May, that would be the only reason forshipping in May, out of the June bookings; "We had adecline in bookings to be filled in May, that would bethe only reason we would be shipping the June ship-ments in May." Of course her last contention is erodedby her earlier averment that these shipments could havebeen attributable to several factors; hence, her claim(that it was because of the latter factor) is rejected, par-ticularly since (as discussed above, under Warren's testi-mony) not a single order from the June 1977 bookingswas shipped in the period of May 1-9, 1977. Additional-ly, I find Hill's claim incredible since, after the end ofMay 1977, Respondent probably had at least a backlogof $38,802. Additionally, as of May 1, 1977, there wasclearly a backlog from April of $52,249. It would beinane to ignore the April backlog in the first 9 days ofMay while working on shipments not due until June1977.39. Aside from the unexplained changes in the June1977 bookings records, examination of the order entrylog (C.P. Exh. 37) demonstrates there was no need for alayoff in May 1977.40 These records show by respectivemonths the amount of product ordered each month, in-cluding cancellations and increases occurring in thatmonth, whether or not the original order was receivedthat month. Unlike the bookings records, the order en-tries do not differentiate regarding the month the prod-uct is to be sent to the customer.While these records (C.P. Exh. 37) start with February1, 1977, Charging Party's Exhibit 41 shows that on De-cember 21, 1976, the December 1976 order entries were$364,944, which Charging Party's Exhibit 40 shows hadaccumulated to $483,968, as of the end of December1976. Charging Party's Exhibit 40 shows January 1977order entries, as of January 21, 1977, were $186,640. Bythe end of January they were $247,147.Charging Party's Exhibit 37 shows the following end-of-month totals of order entries:40 These logs start with February 1, 1977.2/773/774/775/776/777/778/779/7710/7711/7712/77$269,519277,031115,072275,254350,132310,718375,000 (Approx.)143,032298,949291,357141,421Thus, while the April 1977 order entries were low, theywere low in September 1977, when no layoffs occurred,rather Respondent hired 16 employees that month.(Resp. Exh. 22.)40. Nor are the unexplained entries in bookings limitedto the May 9 entries in the June 1977 bookings. On thelast page of the June 1977 bookings (C.P. Exh. 36), whilethe June 30, 1977, cumulative total is shown as$166,046.74, under it appears "real total $277,627.42."In the May 1977 bookings, at the end of the secondpage, the cumulative total is shown as $167,747.16. Thestart of the next (or third) sheet shows on May 9, 1977,the cumulative total to be $177,596.94, with no custom-ers' order listed as a basis for the increase; however, thewords appear under remarks "includes backlog." I rejectthe accuracy of this entry and find that, if it purports toshow that the alleged backlog at the end of April 197741had been reduced from $52,249.07 to about $10,000 byMay 9, it is not supported by the shipment record (Par-ties Jt. Exh. 1). Thus, of the 62 shipments shown by Par-ties Joint Exhibit I during the first 9 days of May 1977,the following orders were shown by the order entry logto have been ordered after the end of April 1977: 7527C-1, 7520-4, 7526C1, 7531C-1, 7529-1, 7519-1, 7525-4,7530R-1, 7543-1, 7533C-1, 7524C-1, 7538C-1, 7528C-1,7521C-1, 7555-1, 7540C-1, and 7552C-1. Thus, theseorders could not have been backlog until, at the earliest,at the end of the month of ordering; i.e., sometime afterthe end of April 1977.Considering the other orders shipped in the first 9days of May of $1,000 or more (no check has been madeof smaller shipments) the following orders do not appearon the April bookings and therefore could not have con-stituted backlog at the end of April (indeed the followingare shown by G.C. Exh. 101 not to have been bookedfor shipment until May 1977):Order No.7087C-46871-56871-57265-27076-56892C46892C47411-1CustomerCanadian GEEtowahEtowahLeecraftSlaterLowranceLowranceGEShlipenentvalueS 1,800.002,199.041,013.621,023.401,011.753,867.501,232.502,509.65" See below for discussion with regard to the inaccuracy of the al-leged April 1977 backlog.30 DUTCH BOY, INC.Order NoCustomer7411-I7411-17410-27410-27379-17138-3GEGEGEGELittlefuseRivalDeducting then from the total shipped in the first 9days of May ($57,319.73), the amount which the orderentries show were ordered after April 1977 ($8,422.86),and deducting the further amount set forth above, whichcould not have been April backlog ($27,594.06), the re-suiting figure of $21,302.82 demonstrates that there wasnot enough shipped to reduce the April backlog as ofApril 30, 1977 ($52,249.09), to about S10,000 by May 9.Hence, the claim on the above sheet that the$177,596.94 includes backlog is incorrect, and insofar asTompkins purported to claim that this entry was correct(Tr. II, 551), I reject it.In the May 1977 bookings, at some undated point, butafter May 6, 1977, Order 6976-3 (GE Portsmouth041C60015) was entered as a $24,840 loss because of can-cellation. However, this order had never been previouslyentered on the May bookings, so its deduction (as withthe same type of deduction in June 1977 bookings,supra).Finally, the July 1977 bookings show on May 9, 1977,an entry of 6976-5, GE (Portsmouth 041C60015), can-celed, reducing the bookings by about $4,000. This orderhad never been entered in July bookings, and it was in-appropriate to deduct it.41. In late April 1977, commencing April 25, 1977 (thefirst date of any entry in the May 1977 bookings after theNLRB representation hearing concluded on May 20,1977), the bookings purport to show a loss fromS16,254.89 to $143,993.91 as of the end of May 1977, asfollows:Shippedin April$3,203.50810.009,187.50245.0090.001,511.80816.0086.40160.337,117.20759.00352.80351.06122.001,086.803,307.25Normally the entry for early shipments appears on thebookings next to the spot where that order was enteredinitially, though at month's end some entries similar tothe above appxar in other months; e.g., in February andApril bookings.In checking all of the above reductions which were inexcess of $1,000 (which together amount to a $24,000 re-duction in bookings), only one (S 1,086.80) is found tohave been shipped during the period commencing April25 through May 2, 1977. Similarly, in the June 1977bookings, as of late May 1977, the bookings show a de-crease for two alleged unidentified shipments, one for$5,261.86, the other for $4,527.50. Again the shipmentrecords for May 1977 (Parties Jt. Exh. 1) show no ship-ments made of either such amount. (See Tr. II, 1632-35.)42. On May 10, 1977, Respondent posted a layoffnotice: "The following is a schedule of employees afterthe layoff [attached] and a list of employee numbers [at-tached] that show the order of rehire. Layoff will be ef-fective at the end of the second shift Friday, May 13,1977."43. Tompkins' affidavit (G.C. Exh. 20) states that "Thedecision to lay off employees of May 13, 1977 was madejointly by Phil Matlock, Floyd Jones, Bob Parkey andRandy Hill." This is consistent with his testimony (at Tr.I, 448-449) re: the May 13, 1977, layoff that Tompkins,Matlock, Floyd Jones, Parkey, Steve DeHart, and possi-bly Rinehart and Randy Hill, were present when the de-cision was made and that this occurred about I weekbefore the notice was posted. Fuller (Tr. I, 1012) testifiedthat, as he recalled, Tompkins made the decision, and theonly meeting which he recalled was when "we" satdown and determined who was going to be on the list;that he did not recall any meeting where Tompkins dis-cussed the need for layoff, only one where "we workedout the layoff procedure, 2 or 3 days before 5/13/77."(Tr. I, 1214.) Tompkins testified that Parkey worked onthis layoff list.Tompkins later changed his testimony to accord withthat of Matlock, testifying that it was his decision aloneto lay off employees on May 13, 1977. (Tr. II, 1781.)44. Matlock incredibly testified (Tr. I, 868-869) that"we were building a lot of lamps before the 5/13/77layoff for which we had no orders, we had no orders tobe filled." (In view of the backlog at the end of May andof the fact, as shown in the General Counsel's brief, thatthe claimant was behind schedule in filling some ordersin May 1977, this claim for Matlock is rejected.)Tompkins' affidavit (G.C. Exh. 20) reads, "The May13, 1977 layoff was due to the following factor: TheCompany had not received sufficient orders to justify theexisting work force. See Exh. B and attached graft[sic]."42 This is consistent with his testimony (Tr. II,4s The information attached showed, inter alia, the bookings for Juneon May 9, which, as above noted, state an inaccurate figure, or at leastone which Respondent has not credibly explained. Also, Tompkins testi-fied (Tr. 11, 1081) that the layoff decision was made before May 9. At Tr.11, 1082, he testified that McGraw was in town when the decision wasmade to have the May 1977 layoff (nd these bookings were not changeduntil May 9). Hence, contrary to his claim (Tr. 11, 1087), he could nothave relied on bookings figures not yet posted. At Tr. 11. 114-16, heContinued31 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1781) that the basis of his decision was that "we" did nothave any business at that time, that he looked at thebookings at that time, the judgment was based on thebookings records "we" had, that is how the decision wasarrived at; he wanted to bring the work force in linewith the amount of business we had on hand, "we" didnot see any alternative at that time.Tompkins later testified that the loss of GE (Ports-mouth) was part of the decisionmaking process (Tr. II,1116-17), but then added that he did not know if thatwas brought up or not;43"It was an extremely disastrousperiod of time and we reacted accordingly." (Tr. II,1119.) (I consider this interjection of the Portsmouth GEorder to be a change in position, as was Tompkins' finalposition, i.e., that it was an extremely disastrous period-thereby seeking to claim that his decisionmaking processincluded any factor which might be shown to be ad-verse, economically speaking.)45. Hill credibly testified (Tr. II, 682-683) that the endof March 1977 bookings ($293,886.42) was below aver-age for March, the April total of $255,743.12 was about$100,000 below average for April, and the May total of$230,491 was about $100,000 below average for May.She testified that she talked to Emme, Parkey, andTompkins about the downturn in business on bookings tobe shipped in June. (Tr. II, 938.) She added that she be-lieved that the minor downturn was an industrywidegradual downturn, and also that Signalite was being verycompetitive, that the customers just were not buying asmuch as they had previously (Tr. II, 938-940), and shepointed as possible examples to this Proctor Silex, Car-ling Switch (though she was not certain about this). Shedid send a letter to Chicago, indicating a need for ordersat PV, testifying, "I knew we needed orders, we alwaysneeded orders. But evidently from the tone of my letter[May 9, 1977] there we were really needing them bad."(Tr. II, 1000.)testified that he relied on the June 1977 bookings as they stood on May 9,1977. At Tr. I, 1102, he conceded that his understanding of the facts wasnot correct with regard to the amount of bookings, yet at Tr. 11, 1116, heagain claimed that the records were accurate.4J It is unclear concerning the exact timing of the cancellation of thesePortsmouth GE orders. Unquestionably, they were canceled, and Tr. 1I,1118-19, shows that as of May 23, 1977, there were ongoing tests it, anattempt to qualify this product. Later, it did not prove out, resulting inRespondent's payment of substantial sums to GE. The May 1977 book-ings show that as of late March 23, 1977, this order was increased, fromwhich I find that it had not been canceled at that time. Tompkins testi-fied that C(Tr. 11, 536) "we" knew in March 1977 about the cancellation ofthe GE order. There is evidence (Tr. II, 1121-23) that final cancellationnotice was received from GE several days after April 22, 1977. (G.C.Exh. 115, p. 201(a), shows a shipment on April 16, 1977.) Matlock (Tr. I,985-986) testified "we" were running that (GE) at that time, "we" hadon a second shift, and part of the reasons for the second shift was to keepthat machine going. As noted above, Respondent, at or about the time ofthe layoff in May 1977, inappropriately reduced the May, June, and Julybookings by over 552,000 in connection with this GE order; i.e., it re-duced the bookings, though such orders had never previously been addedto the bookings. I find that the GE (Portsmouth) cancellation must havebeen brought to Respondent's attention about late March 1977, and sinceno layoff occurred, then or in April, it cannot be credibly urged as anysound basis for the layoff, but is pretextuous. (In this connection, I havealso considered that, at one point, Tompkins sought to contend that pos-sibly this cancellation had something to do with the February 11, 1977,layoff, Tr. 1, 1098.)Of course, there was a decrease in business; however,the question is not whether a decrease occurred, butwhether it established that a layoff was necessary. Cer-tainly a transfer of $30,000 in January 1977 from PV toEOD (Eurolux and Dreefs) would not be a sensiblereason to layoff at PV, since that was the result of a cor-porate decision to place most foreign business at EOD.Nor would the transfer of Molex 7200-1, 7243-2; Ca-nadian GE 6974-1, 6795CL to EOD from the Aprilbookings; the transfer of Molex 6513-3 from May book-ings, as well as the Molex order 7362-1; the suspiciousand unexplained losses, through pen entries, in the Maybookings (in late April 1977); the unwarranted deductionof $24,840 on GE order 6976-3 about May 6 (or the sim-ilar unwarranted deductions for GE in the June and Julybookings); the transfer to EOD of Molex order 7362-2from the June bookings; the transfer of order 6794-3 Ca-nadian GE; or the transfer of order 7071-4, Leecraft, toEOD; or the unexplained May 9 reduction from $111,580to $64,957; or the other unexplained pen deductions inlate May from the June bookings; or the other occasionswhere EOD performed domestic or Canadian orders in1977 support an allegation of a general downturn in busi-ness.Nor is Hill's contention consistent with an April 22,1977, report of Respondent (G.C. Exh. 97, p. 8), "It's[Pauls Valley] profit performance ...was disappointing,due primarily to various problems stemming from the un-expected departure of a number of managing and pro-duction personnel. Under new management Glowlitenow seems poised for a moderate sales gain in 1977 cou-pled with an earnings recovery. Among the positive fac-tors this year are an anticipated 40 percent increase inlamp manufacturing equipment (on top of a 15 percentincrease last year), expanded circuit component produc-tion capability, further plant automation and the in-creased activity at Glowlite's sales and developmental fa-cility located at Northfield, Illinois. Also productdemand appears to have firmed reflecting the continuingeconomic recovery; each year there is a growingdemand for off-on neon lamp indicators (see photo atleft) in silent running appliances."Thus, to the extent that Hill sought to establish a sig-nificant general downturn, I reject her testimony as con-tradicted by Respondent's own records, and by theabove report, issued shortly before the May 13, 1977,layoff notice. Moreover, Fuller (Tr. I, 975) admittedthat, for all of 1977, there was about as much productionas in previous years. (Of course, before May 6, 1977,there is no proof that Respondent knew that NECOwould return to it as a custrmer, and during the secondhalf of 1977 Respondent's sales to NECO were$127,818.48.) (Some of these NECO orders called forproduct without resistors, which, according to Tomp-kins, require about one-half the production time as thosewith resistors.) Thus, I find that even considering theNECO orders the alleged downturn was not significant.I have also considered in this connection the fact thatthere were backlogs for 1977 as follows:FebruaryMarch32$71,333$55,711 DUTCH BOY, INC.AprilMayJuneJulyAugustSeptemberOctoberNovemberDecember52,24938,80242,387124,756184,97966,36852,60039,986(Not shown)Notice is made of the fact that July and August were ex-cessively high.44Since Hill testified, without contradic-tion, that there was a practice whereby orders were pro-duced in advance of shipment date, to keep the plantbusy (Tr. II, 737), there was no reason not to have per-formed in June, so as to prevent a huge July backlog,particularly since the Respondent, for years, scheduled avacation shutdown the last of July.It is also relevant to the above conclusion that, duringthe layoff months, Respondent. contrary to past practice,permitted the inventory to become extremely low: (Resp.Exh. 46; Resp. Exh. 49)Date Amount of Inventory9/76 5,660,20310/76 5,112,16111/76 6,466,87212/76 5,277,3861/77 4,100,4032/77 3,117,0583/77 3,483,0874/77 3,087,0605/77 2,386,6086/77 1,605,0407/77 1,596,3968/77 3,346,2609/77 4,571,91910/77 4,852,20511/77 4,763,08012/77 4,763,080Thus, without even considering the conflicting testi-monies about whether Respondent produced for inven-tory, and, if so, how much; or whether, as Tompkinsclaimed, he had insufficient money to produce inventory(other Respondent witnesses testified that there was asuggestion that Chicago be contacted with regard to this,but no one at PV did so); or whether Respondent antici-pated orders, solely from the above inventory levels,before and after the layoffs, it is clear that Respondenthad a consistent practice of maintaining inventory ofabout 5 million pieces or more, that it did not do soduring the layoff periods; instead during the layoffs itutilized its previously produced inventory so that em-ployees could be kept from recall. This conclusion is but-tressed by the admission of Matlock (Tr. I, 970) that theinventory was depleted as of July 1977.Further proof that the May 1977 layoff was notneeded is seen from the fact that Whitefield testified," Nor did the NECO orders explain the huge backlogs. Thus, C P.Exh. 33, the delinquency report for August 2, 1977, shows 71 separateorders delinquent as of August 2, 1977, of which 112,000 pieces involvedNECO.without contradiction, that on July 27, 1977, Tompkinstold him, "We've got business running out of our ears,we've had so many orders coming in that we have hadto turn down orders for this year, that we could notmeet." "They wanted to get geared up before vacationbut they wasn't able to do so." (Tr. I, 1918-19.)45 Mat-lock (Tr. I, 971) testified that as of July 27, 1977, Re-spondent was running out of its ears with orders that hadto be filled.I reject, as incredible, the implied contention of Tomp-kins that the upcoming vacation, scheduled for the lastweeks of July 1977, was a factor in preventing a whole-sale recall in June, or a recall before the vacation periodin July. Thus, although the mid-June recalls were, ac-cording to Ramsey's credible testimony, voluntary, whenthey were not majorily successful in evoking a response,she was directed to make the recalls not only by letter,but also to make them mandatory. (Tr. II, 1544.) Sincethe first mandatory letter was sent June 24, 1977, almosta month before the July vacation, it is clear that Re-spondent wanted a certain number of employees backthen, even though they might, in about a month, be letout for the July vacation. Also demonstrating the in-credible nature of Tompkins' implied claim is the factthat as shown, infra, substantial hours were workedduring the July vacation, from which it is concluded thatit was not the type of vacation shutdown normal in pastyears.46. The decision to start to recall after the May 13, 1977,layoffs, according to Tompkins, was because Respondentgot a number of substantial orders in the latter part ofJune or the first part of July. (Tr. I, 84.) He identifiedthese as NECO and Chicago Miniature. (Tr. I, 287.) Attranscript II, 399-400, he testified that "when someonelike NECO calls you in July, and told me about this po-tential new business, that created in my mind a need torestaff the plant, and start getting geared back up forproduction; if I had known this business was coming, Iknew there would be a need to try to get some of thepeople back on board and get rolling." In fact it appearsfrom other testimony by Tompkins that he first was con-tacted by NECO about June 10, 1977, or earlier. NECOwas, as Tompkins admitted, in desparate need of lamps,yet, not only did Tompkins tell NECO that PV had noproduction time, but also he sent a large part of theorder to EOD rather than recall (commencing in June orthereafter) any significant number of employees. I findthat this was in order to keep the number of voters atabout 93 as appears from Respondent's campaign letter(G.C. Exh. 15). Thus, the Decision and Direction ofElection issued on June 14, 1977 (G.C. Exh. 11). Thepayroll records for the week ending June 10 showed 93employees. By the date of the election, July 11, 1977,only a net increase of six employees over the May 13,1977, layoff complement was achieved. Tompkins saidthat it was kind of an awkward time, "we" were recall-" Weatherford credibly testified, without contradiction, that, a weekor so after the NLRB election, Fuller said that Respondent was going tohave to start working from 10 to 10-1/2 hours a day because it was from7 to 8 million lamps behind. (Tr. 1, 1628.)33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing from layoff at that time, but "we" were also closingdown 2 weeks for our normal vacation period.46According to Matlock's admission, at least a weekbefore vacation started "we" started getting behind,"we" knew "we" had not scheduled enough people tostay during vacation. (Tr. 1, 877, 880.) (I reject as in-credible Tompkins' testimony at Tr. I, 83: "I wasn'tbehind in filling orders in July.")According to Matlock's admission (Tr. I, 1084), rightbefore vacation started "we" needed more lamps than"we" had people there to work; there was a greater needfor lamp production the last 2 weeks of July 1977 thanduring the last 2 weeks of July 1976 (Tr. I, 1082); soduring the 1977 vacation "we" had to get one unit "su-pervisor" to run four units (which he did not recall hap-pening in the 1976 vacation period.) (Tr. 1085.)Matlock testified (Tr. I, 971) that by July 27, 1977, theCompany was running out of its ears with orders thathad to be filled, that is the reason for calling back, it waspicking up.According to Tompkins, the decision that peoplewould be recalled was a group decision, members ofmanagement, Matlock, Tompkins, Floyd Jones, andmaybe Hazel Ramsey; "we" met pretty sporadically onthis during the period May 13-July 11, 1977. Regardingthe numbers to recall, Tompkins testified that he did notmake that decision by himself, that the criterion was theneed for people because business was starting to pick upagain; he knew this because orders were starting to comein over the phone and by mail (Tr. I, 273-275); that onthe decision when to recall he was looking at the book-ings themselves, and that is when he decided therewould be a recall; after the May 13, 1977, layoff he wasexamining the books probably in June, looking at thebookings in June, he decided there was a need for recallthe latter part of June and the first part of July; the thinghe saw on the bookings was they were starting the bookup, and[W]e were starting to get more orders, and also hehad talked to a couple of customers on the phonethat the potential was there, that he felt pretty4B Hill credibly testified (Tr. 11, 927) that during the July vacation"we" normally had a skeleton crew. Ramsey credibly testified (Tr. I1,1482) that Respondent always had a skeleton crew for those not eligiblefor vacation, or senior employees who wished to work through their va-cation. Matlock (Tr. 1, 1083) testified that there was never a completeshutdown, work was on a voluntary basis.Tompkins (Tr. 11, 1175) sought to portray the work during the vaca-tion in the last 2 weeks of July 1977, as in accord with normal Iractice(see also his testimony at Tr. 1, 295) However, C.P. Exh. 28, the pay-rolls, shows that during those two vacation weeks in 1977, 2,798.46 regu-lar and 172.63 overtime hours and 3,154.61 and 379.70 overtime hours,respectively, were worked during these weeks. This is significant, andmore than a skeleton crew. Indeed, to show the significance of thesehours, C.P. Exh. 28 shows that the following hours were worked afterthe May 13, 1977, layoffs:WE 5/20-regular 3,637.62; overtime 154.67WE 5/27-3,617.19WE 6/3-3,650.29; 137.5WE 6/10--3,592.91; 142.85WE 6/17-3,388 82; 144.19WE 6/24-3,726; 184.83WE 7/1-3,920.1 1; 250.59WE 7/8-4,024.12; 112.73WE 7/15-4,121.11; 134.77.strongly about it; one of these customers wasNorthern Electric in July, and the other was Chica-go Miniature; he could not recall exactly when thecalls were-there were bargainings with thesepeople on price, and was over a 2-week period,maybe longer, that "we" kept hasseling over theprice with these people, especially the Northernbid. [Tr. I, 280-288.] He said that he gave generalinstructions to people to call employees as theywere needed for the work force, that each depart-ment was aware of the type of load "we" have. [Tr.I, 288.]According to Tompkins, he did not give the order torecall 15 employees, rather the departmental supervisors(Matlock, Jones, possibly others and probably the per-sonnel department) got the number of employees neededto staff up the amount of employees they had at thattime, he doubted there was a meeting, though therecould have been,47"you need people, you decide youneed people, how many you need, they get together andfigure the number of people they need, you decide thatthere's an increase in business." (Tr. 1, 297-298.)DiscussionAs in other areas, Tompkins gave varying explana-tions. Thus, he initially gave emphasis to two largeorders, Chicago Miniature and NECO. He then talked oflooking at the bookings, plus customer contacts, whichseem promising, particularly NECO.Of course with respect to Chicago Miniature, GeneralCounsel's Exhibit 101, pages 248-286, demonstrates thatthis customer's ordersTompkins' explanation:lend no substantial support toOrder No. Date of No. ofOrder Pieces6916-16882R16962CI7014C17077-17209CI7341C7342734373607372C7373C73931-17445CI17446-1751917520-17521C-17678-17679-17741-17772C112/7/7612/10/7612/23/761/6/771/21/772/22/773/22/773/22/773/22/773/23/773/24/773/24/773/31/774/13/774/13/775/2/775/2/775/2/775/31/775/31/776/13/776/22/773,0002,3005,0005,0002,50016,00050,00020,00025,00015,0003001002,50017,0004,00040,00030,0005,00015,00030,000100,0006,000Date Order Comnp.Not MaterialNot MaterialNot MaterialNot MaterialNot MaterialNot Material4/4/773/22/773/22/773/29/774/11/773/25/774/14/774/19/774/20/775/4/775/3/775/10/776/1/776/1/777/12/777/15/7747 Fuller's affidavit, G.C. Exh 28, states that Tompkins had mostknowledge on a number of units required, with that information he con-sulted with Matlock and Jones to arrive at staffing requirements.34 DUTCH BOY, INC.Order No Date of Noa of Date Order CompOrder Pieces t Order Co7895-1 7/21/77 60,000 7/28/77As can be seen, only one large order came in June,that of June 13, 1977, and the mandatory recall was notused until June 24.With respect to NECO, Tompkins initially placed thecontact in July 1977, later he placed it as in June. (Inother testimony he conceded it could have been in May1977.) He gave varying lengths of time (from severaldays to several weeks or longer) during which negotia-tions were under way. He admitted that he requestedEOD to perform substantial amounts of the NECO workuntil PV was "able to gear up." Hence the NECO busi-ness would not be much support for a recall, particularlysince he testified that an earlier shipment for the newbusiness with NECO used GE lamps which PV had ininventory since 1976; only $40,844 was shipped from PVto NECO from July 11 to the end of August 1977 (Par-ties Jt. Exh. 1), and only about $7,000 in July 1977:7/11/77 1,550.407/13/77 825.607/13/77 169.157/15/77 422.887/15/77 467.657/18/77 504.967/21/77 238.80859.20557.2074.63573.12816.001,068.487/28/77 576.007/29 1,368.00Regarding Tompkins' general claim that he was look-ing at the bookings, the bookings from June 13 throughthe end of June show the following (C.P. Exh. 36):June Bookings RecordCumulative total on 6/13/77Cumulative total on 6/30/77July Bookings RecordCumulative total on 6/13/77Cumulative total on 6/30/77August Bookings RecordCumulative total on 6/13/77Cumulative total on 6/30/77S124,109.15166,046.74 (Net41,937.59)S106,203.22138,207.59 (Net32,004.37)$100,041.05124,151.0124,109.96)(NetThe 3-month bookings increase from June 13-30, 1977,was therefore $98,051.92. This is not significant, when itis seen from the order entry log (C.P. Exh. 37) thatduring the preceding 17 days May 28-June 13, 1977;$171,433.99 in new business was booked.The most glaring problem in accepting the essentialthrust of Tompkins' varying claims (i.e., that there wasincreased business and/or the prospects of it) is that therecalls from the May 13, 1977, layoffs (which as shownbelow first occurred during the week ending June 24,1977) through the period from the week ending May 13,1977, through the week ending May 24, 1977, were sixless than needed to maintain the same level of employ-ment as extant after the May 13, 1977, layoff was accom-plished. Thus, during the week ending May 20, 1977,Morphew was hired, and Clymer, Foster, Shepherd,Edgar, Wyatt, H. Byrd, and Gleason quit; during theweek ending May 27, T. Martin quit; during the weekending June 3, L. Sanders and Catlin quit; during theweek ending June 10, B. Sanders quit; for the weekending June 17, T. Lester and Steve DeHart quit; for theweek ending June 24, D. Van Orden, Cruise, Scoggins,Doughty, Crouse, Miller, Pace, Slaughter, and Foster(among the 73 laid off May 13, 1977) were recalled, butduring the same week D. Van Orden and Lauderdalequit. Thus, there were 16 terminations, I new hire, and 9recalls from layoff-resulting in a net loss of 6 employeesfrom May 13-June 24, 1977.Similarly, during the next week (the week endingJuly), laid-off employees Fields, Sledd (Springer),Gibson, LaMarr, M. Bittle, L. Bittle, Cushenberry,Delois, and Digby accepted recall; Cox (janitor) washired; Cox (janitor), Kile, and Frazee quit. Hencethrough the week ending July 1 there was only a netgain over the May 13 layoff level of two employees.For the week ending July 8, laid-off employees Rus-sell, Murray, Holloway, and J. DeHart accepted recall;Holsapple (salesman) was hired; and Floyd Wells (super-visor) quit, resulting in a plus in the complement com-pared to the May 13 layoff level.For the week ending July 15, 6 accepted recall and Iquit, for a net of 11 more than the May 13, 1977, layofflevel.For the week ending July 22, 5 accepted recall and 2quit, for a net of 14.For the week ending July 29, 8 accepted recall, 3 quit,for a net gain of 19.For the week ending August 5, Whitefield, and 4others, were recalled from the February 11, 1977, layoff,19 new employees were hired, and 1 employee quit, for anet increase of 43 over the May 13, 1977, layoff level (orstill 30 below the level preceding the May 13, 1977,layoff.)The week ending August 12 had no net increase; theweek ending August 19 increased to plus 48; the weekending August 26 brought the net increase to plus 56; theweek ending September 2 plus 61 (hence not even bythis date was the complement returned to the pre-May13, 1977, layoff status).The above picture is also confirmed by RespondentExhibit 21, a chart listing numbers of employees by de-partment in 1977 and by the chart below (C.P. Exh. 28)(Payroll records).35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOvertimeReg. Hours Overtime8539 3245849 1498269 3128269 5477700 2737364 2235442 2365822 2156093 2276559 3506694 2526883 2527050 2996899 2366964 2456794 2066685 2466628 2116226 2183637 1543617 1383650 1373952 1423388 1443726 1843928 2504024 1124121 1342798 1723154 3795228 8435575 10975556 10515898 9345899 1765680 2915978 5545935 4635792 4785905 4325960 9275805 2275916 7455662 4405745 6806125 14155015 516091 8086144 7996142 9927131 672Number ofEmployees238216224219208205145157164181185188189186186185182180174959394938999107108113768714314514915615915716016015716216015515415515415915916016215915947. As can also be seen from the above chart, unprec-edented overtime was performed during the weeksending August 5, August 12, August 19, August 26, Sep-tember 2, September 16, October 14, October 28, No-vember 11, November 18, December 2, December 9, De-cember 16, and December 23. From this, it is found thatRespondent, in early August 1977, was hopelessly behindin its production,48which, it is found, was, in principal4a Tompkins (Tr. 1, 84-85) conceded that for the period August 8,1977, through January 9, 1978, more employees in the production areaworked overtime than any similar period in Respondent's history, at leastpart, caused by the layoff of May 13, 1977. This is alsosupported by the large backlog at the end of July(S124,756), and the large backlog at the end of August($184,979).Tompkins' testimony, that during the period August 1,1977-January 9, 1978, more orders or bookings were re-ceived than during a similar period is not credible. Thus,the order entry log (C.P. Exh. 37) shows that for August$379,093 was received, for September $143,032, for Oc-tober $296,895, for November $291,357, for December$141,421, and for the first 9 days of January 1978,$48,314.Orders on the entry log for February 1977 were$269,517; March, $277,031, April, $115,072; May,$257,254; June, $350,132; and July, $310,718. Hence, onlyAugust was larger than the June amount, those for Sep-tember were below all previous months except for April,and December was amazingly low contrasted with thatfor December 1976, shown by (C.P. Exh. 40) to havebeen $483,968.48. Final conclusions regarding the May 13, 1977, layoffand the delay in recalls thereafter: While Respondent mayhave experienced some decline in demand, its asserteddefense that a bookings decline required a layoff, and theslow recall, cannot be found credible.49At the outset, the alterations of the bookings discussedabove permit the inference which is drawn that, if unal-tered, the bookings would not demonstrate a need forlayoff. (Respondent's brief asserts that whether the book-ings were accurate is of little moment, what is material isthat the bookings were the only projections available toTompkins. However, Tompkins testified: "I don't think itwas just that as a new general manager, I didn't have agrasp of things, and actually made a good faith honestmistake." (Tr. II, 1099.) Quite apart from this, Respond-ent placed the layoff decision as being made about May5 or 6, 1977, at which time the May 9 changes had notbeen made in the May, June, and July 1977 bookingsrecords; hence, the bookings for those 3 months, as ofMay 9, 1977, would not support a decision arrived atearlier. Also considered are the conflicting explanationsby Tompkins, Hill, and Warren, regarding why the May9, 1977, changes were made, as well as the fact that noneof these claims were supported by Respondent's records.Additionally, it is found that the bookings cannot con-stitute a credible defense in view of the fact that Re-spondent was transferring domestic and Canadian cus-tomers from PV to EOD, which obviously would reducesince January 1974, and that that did not mean that "we" received moreorders or bookings during that period, than any similar period. He soughtlater (Tr. 1, 86-87) to impeach the above admission, claiming "there hasbeen a sharp rise in the total volume of our orders, and bookings sinceAugust I, 1977, which could not have been foreseen. He contended (atTr. 1, 85) that this overtime was because it was more economical to workovertime and maintain flexibility. Of course the admission of unparalleledovertime shows that this was not the policy or practice. Moreover,during August 1977, Respondent hired 39 new employees, also demon-strating that Tompkins' clam is not credible.4' Respondent offered various charts, but only one dealt with its stateddefense. The other charts thus do not aid Respondent's defense of lack ofbookings. Nor may Respondent rely on sales, or other factors, in view ofits earlier oft-repeated claims that the bookings were the basis of its deci-sion.W/E1/7/771/141/211/282/42/112/182/253/43/113/183/254/14/84/154/224/295/65/135/205/276/36/106/176/247/17/87/157/227/298/58/128/198/269/29/99/169/2310/110/710/1410/2110/2811/411/1111/18/7711/2512/212/912/1612/2336 DUTCH BOY, INC.the actual and future bookings at PV. In this connection,the conflict in Respondent's officials' explanations forthese transfers permits the inference that there was an il-legal motivation for these transfers of business to EOD.And, the unwarranted reduction in the June and Julybookings, by purporting to deduct $52,000 because ofGE (Portsmouth), as well as the unwarranted deductionsof unsupported shipments, shows that the bookings werenot an accurate indication of business.The story offered by Tompkins concerning the recalls,which commenced about June 1977, does not squarewith Respondent's records, particularly those dealingwith whether there was a significant increase in ordersrelated to time of recall, as well as those records whichshow that the recalls did not majorily increase the workforce (which had been affected by terminations after theMay 13, 1977, layoff).That Respondent's May 13, 1977, layoff caused it tofall hopelessly behind is seen, inter alia, by the substantialwork force employed rather than the normal skeletoncrew during the two vacation weeks in July 1977; by thelarge amounts of mandatory overtime worked on August1, 1977, through the rest of that year (this is confirmedby the credible testimony of employee Hollowell, thatTompkins told her that the overtime was mandatory be-cause the layoff had "kind of messed things up andthings were in a mess" (Tr. I, 2559-60); by the significantuse of most of its inventory during the layoff periods;and by the massive backlog at the end of July and also atthe end of August 1977.To further illustrate that no layoff was necessary, Re-spondent had from 216-218 employees in January 1977with bookings of about $316,611. That no layoff wasneeded at that time is seen from the existence of a back-log at the end of January in the amount of $71,333. (Feb-ruary is not listed in this statement since, as found above,Respondent violated the Act with respect to the Febru-ary 11, 1977, layoff.) In March 1977, Respondent had164-188 employees with bookings that month of$293,886. That no layoff was needed then is seen by thefact that, at the end of March, there was a backlog of$55,711.In April 1977, Respondent had 182-189 employees,with bookings of $255,743. That no layoff was needed isseen from the fact that, at the end of April, there was atleast $72,249 in backlog.Thus, the May bookings were at least $230,491 withonly 93-95 employees (which were extant after thelayoff).It is concluded, therefore, that Respondent has not es-tablished by a credible defense to the strong prima faciecase of the General Counsel, and that the layoff and fail-ure to recall those employees laid off on May 13, 1977,were for the purposes of discouraging employees' activi-ties on behalf of the Union, and to avoid Respondent'sduty to recognize and bargain with the Union. Sinceconcededly there was no notice to the Union of the May13, 1977, layoff, this refusal to bargain also violates Sec-tion 8(a)(5), since the Union was, at the time, entitled torecognition and bargaining.49. Set forth below are the names and other data withrespect to the 73 employeesMay 13, 1977:ClockNo.Employee1082 Anita Russell1095 Lillie P. Fields1120 Shr-Lynn Cruse1131 Alice Scoggins1133 Carolyn Sue Sledd(Springer)1134 Nonia Doughty1153 Alta Crouse1168 Tammy Frazee1185 Debora Gibson1190 Kitty Lee1194 Beatrice Miller1197 Betty Pace1198 Vanissia Richey1205 La Quita La Marr1207 Charlene Fields1214 Mayrene Bittle1215 Linda Bittle1238 Shirley Slaughter1239 Jeannie Hackett1241 Dalphia-Hutchenson1252 Frances Sise1258 Cindy Foster1270 Pearlie Cushenberry1280 Bealvie Delois1287 Leona Walker129713171319133213471348135413641372139114041408Rubye MurrayJackline HatleyGloria DigbyBridget Cearley(Hunt)Glenda HollowayJudy DeHartJeanetta ScrogginsDebbie WhalenYvonna LoganMaple ThomasCynthia FieldsShirley Simmons1412 Linda Sue May1414141814281439144014431446145014541456Vickey SpencerSherrie SmithJudy SteadmanMaria WatkinsSue B. HollowayNancy MatthewsMary ScottPatricia RussellHazel EstesBrenda Davis1461 Marilyn Keith(Welch)1463 Diana Simpsonlaid off by Respondent onDatre Recalled orOffered7/5/77 (GrantedLOA 2/5/77)6/29/776/20/776/20/77W/E 7/1/776/20/776/20/776/28/77 ("Quit")6/29/777/18/77 ("Quit")6/20/776/20/776/27/77 ("Quit")6/29/776/27/776/29/776/29/776/22/776/29/77 ("Quit")6/29/77 ("Quit")6/28/77 ("Quit")6/24/776/29/776/29/77Granted MaternityLeave7/6/777/1/777/1/777/11/777/8/777/7/778/1/77 ("LOA"to 8/1/77)7/8/77 ("Quit")7/8/77 ("Quit")7/18/777/15/778/1/77 ("LOA"to 8/1/77)7/25/77 ("LOA"to 7/25/77)7/14/77 ("Quit")7/12/777/14/77 ("Quit")7/8/77 ("Quit")7/14/778/15/77 ("LOA"to 8/15/77)7/14/77 ("Quit")7/12/777/12/77 ("Quit")7/21/77 ("Quit")("LOA" to 7/21/77)7/18/77 ("LOA"to 7/21/77)7/20/77DaerCardSigned2/12/772/12/772/10/772/11/772/11/772/15/772/10/773/24/772/16/772/11/772/23/772/12/772/11/772/11/772/11/772/11/772/10/772/10/7o2/11/772/28/772/22/772/11/772/12/773/16/772/11/772/28m/72/11/772/10/772/11/772/11/772/10/773/22/7737 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDate Recalled orOffered7/18/77 ("Quit")7/25/77 ("LOA"to 7/25/77)7/20/77 ("Quit")(not returnedfrom maternityleave)7/18/77 ("Quit")7/21/777/19/777/25/777/21/77 ("Quit")7/28/777/25/777/26/777/26/77 ("Quit")7/26/77 ("Quit")7/26/77 ("Quit")7/21/'77 ("Quit")7/25/777/25/777/26/77 ("Quit")7/26/77 ("Quit")8/1/77 ("LOA"to 8/1/77)7/26/77 ("Quit")8/1/77 (Telephon-ically offeredrecall 7/28/77)DateCardSigned2/10/772/15/772/14/772/22/772/10/772/11/772/11/772/11/772/28/773/18/773/18/773/29/774/4/774/4/77Only 73 were laid off on May 13, 1977, as the com-plaint alleges. The list of those laid off (G.C. Exh. 9, p.2), prepared by Respondent, is thus in error, in that thefollowing were not laid off on May 13:ClockNa10511310131613491510153915441546154915531554EmployeeElizabeth GleasonDarlene EdgarMarvin BrooksCarl D. CornellBobbi ReynoldsAnn ClymerBrenda FosterDonna HarrisonNina MorphewLinda ShepherdDebbie FieldsTerm5/1Term(R-22Not INot I(R-22Term(R-22Tern(R-22Quit(R-2;QuitQuitTernQuitemployees, "we" thought that the employees wouldaccept it better; and he claimed that the employees dis-liked departmental seniority layoffs, and complained ve-hemently to him. (Tr. II, 1852.) However, he testified (atTr. I, 132), that no one laid off on February 11, 1977,complained that the Company was not followingplantwide seniority. At transcript I, 133, Tompkins testi-fied he could not say exactly why plantwide senioritywas thought about, it "was" just that we decided that itwould be better to follow plantwide seniority instead ofdepartmental seniority.Contrary to Tompkins' claim, plantwide seniority wasnot followed in all cases. Thus, clock employee 1051 wasthe least senior employee marked off for layoff. The pay-roll ledgers (C.P. Exh. 28) show that less senior guards,unit "supervisors" (Rollins, Hinkle, Martin, and Gibson),as well as shipping employee Mark Griffin, were not laidoff. Others not selected for layoff (though if plantwideseniority had been followed they would have been) wereTillery, Catlin, and Carl Cornell. Tompkins concededthat he did not know of any maintenance or administra-tive employees who were laid off, but pointed out thatGeneral Manager Parkey and Rinehart quit. (Tr. II,1187.)50. Those retained on May 13, 1977, and their depart-mental location on that date are as follows (G.C. Exh. 9):DepartmentUnit MenUnit SupervisorCandle GlowAgersPick offExplanation Signed LoaderLoaderninated before 2/10/77 Pick off13/77 Loadertinated 5/12/77 2/11/77 LoaderPick offlaid off Loaderlaid off 2/12/77 LoaderAger Supervisorninated 5/2/77 2/14/77 Floor Girls2) Weld Washeriinated 5/11/77 3/16/77 Wash-Tinning2) Ager5/11/77 Trolley Circuit2) Components and5/6/77 3/18/77 Samples5/6/77ninated 4/11/774/4/77Respondent admittedly changed its past policy, andpractice, in that past layoffs were essentially made by de-partmental seniority. (Tr. I, 1038.) Tompkins testifiedthat plantwide seniority was used because of the pend-ency of the union campaign, to be completely fair to theMaintenanceMachine ShopMaintenance FloorMan -Third ShiftUnit OperatorsExhaustEmployeeRobert RollinsFarrell GibsonTerry MartinGarland FullerCarrie WeatherfordDebbie WyattMarjorie ShultsRuth EdgarJudy GreenMary DoudicanCatherine McClureGrace KoehlerHazel BarnettLoreane SpringerTeresa LightseyMyrtle JenningsFloyd WellsJo Nell McBroomSylvia HickmanLenore SandersNeil CatlinSteve HinkleJerry HumphreyCard Sign Date2/10/772/10/772/11/772/10/772/10/77Did not Sign2/11/772/11/772/24/772/15/77Did not sign2/11/77Did not sign2/11/772/11/772/11/772/11/772/10/772/10/772/10/772/10/77Bob SmithLarry McCurleyRonald TilleryJames GobleClockNClock Employee1470 Reba McDonald1471 Barbara Ward1478 Linda Bergsnes1486 Ida Walck1495 Ella M. Springer1503 Minnie Dulworth1504 Ruby Robinson1506 Mollie Gilbert1509 Berta Dodd1513 Barbara Howerton1519 Jora V. Robinson1530 Debbie Driskill1531 Judy Mantooth1533 Daren Holman1540 Sarah Conley1543 Shirley Lambdin1545 Melba Sampson1547 Neva Owens1556 Vera Luckinbill1558 Judy Carrol1559 Janet Robinson1560 Jayne Logan1466 Dick Glover38 DUTCH BOY, INC.DepartmentStemExhaustExhaustStemExhaustExhaustStemExhaustExhaustFish FinderExhaustCompression RoomExhaustQuality ControlManagerCircuit ComponentSupervisorPackerWarehousemanPart-time JanitorMachine BuildingDiv.SupervisorWeldersSupervisorProduction Asst.SupervisorResistor CutterElectricianCuttersSupervisorEmployeeCathy WelchFaye BrownJoan RobinsonPhyllis FriasWanda ConnerSophia DriskillFaye DixonLiz ChristianJimmie MonzoRuth ZebertNell GibsonPhillip MatlockJohnny SpringerLinda MitchellErl CraigShirley DixonBillie SandersMyrtle SpringerRonda WelcherSandra SmithBrenda RisenhooverWilma PickensRuby CainRita WoodDonna BoxJudy HughesNancy RussellHelen JamesVerla DeaverFrieda WestRandy SmithMark GriffinTony LesterCard Sign Date2/10/772/11/772/11/77Department2/11/772/11/772/13/772/10/772/11/772/11/772/10/772/11/772/11/772/13/772/13/772/10/772/21/772/28/77Jack UterbackDuane FullerJames McGregorClinton TaylorLawrence Lauderdale0. M. KileCarl CornellMickie MorphewCindy WallaceEva BolinOlene StraderOla TrentLaura EvansHelen GrahamVirginia MorseBrenda ReeceJune CoxZola HaxtonMary BoneSteve DeHartBetty PritchettGale BakerPhyllis McKillipDeborah Biggs2/12/772/15/772/11/773/7/77EmployeeVeralyne AndersonLucille WilkersonVernia ClementLena JayJudy GobleJane IngramWaltine ErwinElaine ReedPamela BattlesCard Sign Date2/11/773/7/7751. From Respondent's Exhibits 33 and 50, the follow-ing appears relative to the offers of recall to those laidoff on May 13, 1977:a. On June 13, 1977, Tammy Frazee, and FrankieKoehler were notified by letter that Respondent wascalling back a few employees.b. On June 22, 1977, Frances Sise and Dalphia Hut-cheson were similarly notified (not a mandatory call-back). Sise, according to Respondent, quit on June 28,1977.c. On June 24, 1977, the following were mailed thefollowing identical letter to wit:Glowlite is calling 15 employees back fromlayoff. This is a mandatory call. You must report towork at 7:00 a.m. on June 29, 1977 ...1287-Lenora Walker (granted maternity leave)1082-Anita Russell (granted LOA to 7/5/77)1133-Sue Springer1095-Lillie Fields1168-Tammy Frazee ("Quit" 6/28/77)1185-Deborah Gibson1190-Kitty Lee (LOA to 7/18 "Quit" 7/18/77)1198-Vanissia Richey "Quit" 6/27/771205-LaQuita Lamar556-Frankie Koehler1214-Mayrene Bittle1215-Linda Bittle1239-Jeannine Hackett "Quit" 6/29/771241-Dalphia Hutcheson "Quit" 6/29/771270-Pearlie Cushenberryd. On June 27, 1977, Belvie Allen (1280) was mailed aletter identical to that in c, above.e. On June 28, 1977, the following were sent letterslike those in c, except they had until July 6, 1977, toreport:1281-Kay Biggs (Had been laid off 2/11/77)1297-Rubye Murray1317-Jackline Hatley1319-Gloria Digbyf. On June 29, 1977, the above letter was sent to:1320-Connie Moore (She was not listed as laidoff 2/11 or 5/11/77)1332-Bridgett Cearley (Hunt)39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDg. On July 1, 1977, Respondent sent to the followingemployees the following letter:Glowlite is calling five employees back from layoff.This is a mandatory call. You must report to workat 7-00 a.m. on July 8, 1977. ...1347-Glenda Holloway1348-Judy DeHart1354-Sue Scroggins (LOA to 8/1/77)1364-Debbie Whalen ("Quit" 7/8/77)1372-Yvonna Logan ("Quit" 7/8/77)h. On July 7, 1977, Respondent sent the same letter asin c, except that the employees were to report no laterthan July 14, 1977:1428-Judy Steadman "Quit" 7/14/771391--Maple Thomas1404-Cynthia Fields1408-Shirley Simmons (LOA to 8/1/77)1414-Beckie Spencer "Quit" 7/14/771412-Linda May (LOA from 7/14-25/77)1418-Sherrie Smith1439-Maria Watkins "Quit" 7/8/771440-Sue Holloway1446-Mary Scott ("Never Responded")1450-Patricia Russell1454-Hazel Estes ("Quit" 7/12/77)1456-Brenda Davis (LOA to 7/21/77, then"Quit")1461-Marilyn Keith (LOA 7/14-18/77)1443-Nancy Matthews (LOA to 8/15/77)i. On July 13, 1977, the following were sent a letterlike that in h, except that they had until July 27, 1977, toreport:1463-Diana Simpson1470-Reba McDonald ("Quit" 7/18/77)1471-Barbara Ward (LOA to 7/25/77)1478-Linda Bergsnes (Never responded)j. On July 14, 1977, the following were sent a letterlike that in h, except that they had until July 21, 1977, toreport:1486-Ida Walck (LOA for at least 2-1/2 weeks)1492-Elizabeth Kirkbridge (Not shown as laidoff 5/13-shown laid off 2/11/77-"later retired7/18/77")1495-Ella M. Springer ("Quit" 7/18/77)1503-Minnie Dulworthk. On July 15, 1977, Ruby Robinson, 1504, was sent aletter like that in h above, except that she had until July22, 1977, to report.1. On July 18, 1977, the following were sent a letterlike in h, except that they had until July 25, 1977, toreport:1506-Mollie Gilbert1509-Berta Dodd ("Quit" 7/21/77)m. On July 19, 1977, the following were sent letterslike in h, except that they had until July 26, 1977, toreport:1513-Barbara Howerton1519-Jora Robinson1530-Deborah Driskill1531-Judy Mantooth "Quit" 7/26/771533-Karren Holman "Quit" 7/26/771540-Sarah Conley "Quit" 7/26/771543-Shirley Lambdin "Quit" 7/21/771545-Melba Sampson1547-Neva Owens1556-Vera Luckinbill "Quit" 7/26/771558-Judy Carroll "Quit" 7/26/771559-Janet Robison (LOA 7/26-8/1/77)1560-Jayne Logan "Quit" 7/26/77n. On July 28, 1977, Richard Glover was telephoni-cally offered recall.o. Employees for whom there is no letter in evidence:Shr-Lyn Cruse-Payroll shows workweek ending7/8/77Alice Scoggins-Payroll shows returned weekending 7/8/77Nonia Doughty-Payroll shows back weekending 6/24/77Alta Crouse--Payroll shows back week ending6/24/77Beatrice Miller-Payroll shows back weekending 6/24/77Betty Pace-Payroll shows back week ending6/24/77Charlene Fields-Payroll shows back weekending 7/1/77Shirley Slaughter-Payroll shows back weekending 6/24/77Cindy Foster-Payroll shows back week ending6/24/7752. On June 14, 1977, the Regional Director directedan election in the unit found appropriate, supra, finding,inter alia, that the unit "supervisors" and Weatherfordwere not supervisors within the meaning of Section 2(11)of the Act. (G.C. Exh. 11.) Respondent requested reviewon the supervisory issues, but on July 8, 1977, the Boarddenied the request for review. (G.C. Exh. 40.)53. On June 20, 1977, according to the credible testi-mony of Weatherford (Tr. I, 1589.10-1589.16), she wastold by Fuller and Matlock that Respondent had beenthinking about taking away her 15-cent raise, because theNLRB had found her not a supervisor. This is an illegalthreat to reduce wages because Weatherford and/orothers refused to accede to Respondent's position thatWeatherford was not eligible to engage in union activi-ties, because she was a supervisor. The General Coun-sel's (complaint par. 18(b)) view that this is direct or in-dividual bargaining is rejected.54. On June 30, 1977 (G.C. Exh. 13), Respondent dis-tributed to its employees a campaign letter which stated,inter alia, that with respect to higher wages "you all40 DUTCH BOY, INC.know the problems we are currently having. Business isway off and our new competitor down the road is steal-ing our best customers. In short, survival is even a ques-tion. Higher wages are not possible unless productivityimproves. Any increase in unit cost to the Companycould be fatal to the Pauls Valley operation."With respect to job security, this letter stated: "Thecompany, not the union, create jobs. No union can forceus to hire or to keep people we don't need."I find that this letter is coercive in that it falselyclaimed that business was substantially down, failed toreveal that Respondent had already received a substantialorder from NECO, and failed to reveal that Respondentwas transferring work to EOD. Thus the implied threatthat unionization could tip the scales against survival wasso untrue as to be coercive.55. On July 7, 1977 (G.C. Exh. 14), Respondent dis-tributed a campaign message to its employees whichstressed the adverse effects of strikes, and indicated thatstrikes were not always successful. I find this is permissi-ble free speech.56. On July 8, 1977, according to credible testimony ofWeatherford (Tr. I, 1589.17-1589.18), Matlock told herthat he had been told that Weatherford tore up antiunionliterature, which Weatherford admitted, adding that ithad been handed to her. He told her that she could nothand out union literature during working hours. She toldhim he should tell his own people that they could nothand out antiunion literature during working hours. Hesaid that he did not know anything about that, butwanted the campaign to be run as fairly as possible. Ifind that this establishes discriminatory enforcement of ano-distribution rule which is, accordingly, violative ofSection 8(a)(1) of the Act, irrespective of whether it isalso violative of that section because of the timing, theindividual oral promulgation, or whether the words"working hours" made the rule too broad.57. On July 8, 1977 (G.C. Exh. 15), Respondent dis-tributed a campaign message dealing with the mechanicsof voting in the NLRB election. I find that this is per-missible free speech.58. On July 8, 1977 (G.C. Exh. 12), Respondent dis-tributed a campaign message generally dealing with neg-ative facets of unionization, which is permissible freespeech, except for the ultimate clause "vote as if yourjob depended upon it." I find that this latter statement isan implied threat of loss of jobs if the Union were select-ed as bargaining agent.59. On July 11, 1977 (G.C. Exh. 16), Respondent dis-tributed a campaign message which dwelled on the striketheme. I find that this was permissible free speech.60. The election was held on July 11, 1977, and theobjections and challenged ballots relating thereto are dis-cussed below. While Respondent's counsel sought to es-tablish that the Union forced this election date (apparent-ly to bolster Respondent's claim that it did not delayrecall of those laid off on May 13, 1977), I cannot con-clude on the present record that this is so. Thus, I takenotice of the usual Board policy to conduct electionswithin 3 days of the Decision and Direction of Election(here June 14, 1977) and of the fact, stated by ChargingParty counsel, that NLRB employees traditionally repre-sent to one party that the other party demands that theelection be held at a certain date.61. The attempts to remove the union leaders (unit"supervisors," and Weatherford) from the bargainingunit is so transparent as to be palpably coercive in thatRespondent sought to remove from the unit the core ofthe Union's leadership. Discussed above were the effortspreceding the representation case hearing. After thathearing, Respondent tried to fabricate a factual basis forexcluding them, by adding additional responsibilities (Tr.1, 193-194, 214), by giving the unit "supervisors" time-keeping responsibilities (Tr. I, 389), and by telling themthat they had authority to issue written disciplinarywarnings (Tr. I, 195), while concededly they had notbeen told theretofore of such authority, nor had theypreviously exercised such authority. (Tr. I, 194-197, 755,840, 1099.)Similarly, shortly after the R hearing on April 20,1977, Weatherford was given the job of keeping track ofinventory, and time worked by Candleglow employees.(Tr. I, 820.)In an effort to coerce the unit "supervisors" to accedeto Respondent's attempt to eliminate them from the unit,Matlock warned them that they would lose their rightsto merit raises if they did not accede. (Tr. I, 2214-15,2383, 2705.)Nor can the elimination of three unit "supervisors"(Whitefield, Bergsnes, and Newton) through the Febru-ary 11, 1977, layoff, and their continuation in layoffstatus until at least August 1, 1977 (well after the July11, 1977, NLRB election), be seen as isolated from theabove attempts to remove the unit "supervisors" fromthe unit. Moreover, after the May 13, 1977, layoff onlyfour unit men remained: Hinkle, Rollins, Gibson, andMartin. I find that Respondent's entire course of conducttoward the unit "supervisor" and Weatherford was forthe sole purpose of eliminating the Union's leadershipand not for any legitimate business purpose. I according-ly find that the attempts to convince them that they pos-sessed supervisory authority, even assuming, arguendo,that it bore fruit in that it convinced some that they weresupervisors, cannot aid Respondent's contention that itdid indeed finally clothe them with supervisory authori-ty, since that would permit an unfair labor practicer toretain the fruits of his unfair labor practices.Nor did Respondent ever genuinely believe that theunit men were supervisors. Thus, Matlock conceded (Tr.I, 1031) that, around July 1977, he asked the unit men"what did they want to do," he told them "if the menwanted to become supervisors, the company would haveto restructure their jobs." (Tr. I, 1209.) Similarly, Mat-lock treated Weatherford in essentially the same manner.(Tr. I, 1217-18.) It is concluded that the attempts toremove the unit "supervisors" and Weatherford from thebargaining unit violated Section 8(a)(1) of the Act. Theirstatus, having been decided by the Regional Director(and approved by the Board) may not be relitigated inthis case. Nor has it been shown that Respondent, afterApril 20, 1977, actually changed their status to that ofsupervisors within the meaning of Section 2(11) of the41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, since these efforts were part of the pattern of illegalconduct by Respondent, designed to emasculate theUnion's leadership.62. The complaint amendments at the hearing alleged,and the admitted evidence proved, that on dates set forthbelow, without notification to, consultation or bargainingwith, the Union, Respondent unilaterally, on DecemberDecember 15 1977, granted a bonus to all employees inthe unit herein above found appropriate; on January 1,1978, granted a 27-cent wage increase to said employees;instituted a thrift plan for them; and instituted new grouplife, hospitalization, and dental insurance plans.Since the Union, at all times after March 10, 1977, wasthe employees' exclusive bargaining representative, theseacts violated Section 8(a)(5) and (1) of the Act.II. THE UNION'S OBJECTIONS TO THE ELECTIONA. On July 28, 1977, the Petitioner filed timely objec-tions to the July 11, 1977, election, which, after investi-gation thereof, were referred by the Regional Directorto an administrative law judge for a decision. The objec-tions were:1. Threatened and coerced employees because oftheir membership in and activities on behalf of theunion.2. Interrogated employees concerning their mem-bership in and activities on behalf of the union.3. Threatened employees with loss of benefits andother reprisals if they selected the IUE.4. Improperly supplied the voter eligibility listand intentionally excluded eligible employees andengaged in other improprieties concerning the eligi-bility list, including, but not limited to failing tosupply supplemental list.5. Conducted captive audience meetings in smallgroups.6. Made fraudulent and material misrepresenta-tions to employees concerning unions, union mem-bership and the IUE and the existing state of thelaw.7. Reduced the number of its employees to influ-ence the election outcome by engaging in selectiveand discriminatory layoffs, as well as other meth-ods.8. Made pro-company campaign insignia availableto employees to make known their pre-electionpreferences.9. Conducted a campaign of fear and intimidationthrough constant predictions of violence, strikes,loss of customers and economic detriment whichwould inevitably result from a union victory.10. Engaged in electioneering near the polls orotherwise interfered with the election process itself.11. Created the impression of futility by state-ments of bargaining difficulties if the union won theelection.12. Solicited grievances from employees.13. By and through its labor relations counsel, ad-vised eligible voters when they appeared at thepolls that they should go back outside.14. Supervisors of the employer were in the poll-ing area while employees were voting and attempt-ing to vote.15. Labor relations counsel for the employer wasin the polling area after the polls were open.16. The pre-election conference was inadequate,since the union had no opportunity to review theimproper Excelsior list concerning employees onlayoff status.17. Improper release of voters.18. Board agent improperly removed the chal-lenged ballot of Linda Mitchell from the envelope.19. Employer, by and through its supervisors andagents, offered the employees benefits, promotionsand other inducements to reject the IUE.20. Employer supervisors and agents instructedeligible voters that they were not eligible to voteand that they would be challenged if they did vote.21. The employer allowed distribution of its owncampaign materials in the plant while removingunion materials from the canteen and other areas.22. Union representatives were denied access tothe polling area.23. Prevented and denied a substantial number ofeligible employees from voting by, inter alia, impro-prieties in regard to its Excelsior list, its layoff andrecall practices, and failure to recall laid off em-ployees.24. Company supervisors wore "Vote No" andanti-union insignia and made t-shirts available toemployees on company time.B. In its post-hearing brief, the Union conceded that itwas not currently pursuing Objections 5, 6, 10, 14, 16,17, or 22. Accordingly, it is found that these should be,and they hereby are, overruled.C. Objections 8 and 24 relate to T-shirts (on whichwere written procompany statements), which wereplaced alongside of a note which invited employees towear them. There is no proof that these were preparedor distributed by Respondent, its supervisors, or agents;hence, these objections are overruled.D. Objection 11 has not been sustained since it hasbeen found above that Respondent's campaign rhetoricin this regard was not violative of Section 8(aXl), nordid it create the impression of futility in bargaining.E. Objections 13, 15, and 20 concerned instructionsgiven by Respondent's agents, which the evidence eitherdoes not support, or which has not been shown to con-stitute objectionable conduct. These objections are ac-cordingly overruled.F. Objection 21 has not been established since no sub-stantial evidence was adduced regarding unfair treatmentconcerning campaign material. This objection is over-ruled.G. Objection 1: This objection is established, based onthe June 27, 1977, incident (see ULP par. 53) involvingWeatherford; by the portion of General Counsel's Exhib-it 13 found coercive (ULP par. 54); by the portion ofGeneral Counsel's Exhibit 12 found coercive (see ULPpar. 58).42 DUTCH BOY, INC.H. Objection 2: There is no evidence of interrogationafter the March 18, 1977, filing of the petition for anelection. This objection is overruled.I. Objection 3 is established. See objection 1, supra.J. Objection 4 and to an extent Objection 23 deal withRespondent's conduct with respect to the Excelsior list.Though required to provide a list of all eligible em-ployees by June 21, 1977, Respondent (even counting thefaulty supplemental lists, which were not timely suppliedand which lacked addresses) supplied the names of 104of the approximately 156 eligible voters. Such a substan-tial failure to supply requires that the election be setaside on this basis alone, even though Respondent's fail-ure to provide an adequate list was in an effort to main-tain its position that certain laid-off employees were noteligible to vote. Ponce Television Corporation (WRIK-TV-Channel 7), 192 NLRB 115 (1971).K. Objection 7 and to an extent Objection 23 concernthe reduction of employees through discriminatory lay-offs, and failure to recall (or to timely recall). This hasbeen established through the discriminatory May 13,1977, layoff, and by the discriminatory refusal to prompt-ly recall therefrom, as well as by the failure, after theMarch 18, 1977, petition filing, to recall Whitefield, aswell as by the refusal to recall other unit "supervisors"until after the election.L. Objection 9 is not established, except to the extentthat it tracks Objection I.M. Objection 12 is not sustained by any evidence, andis overruled.N. Objection 18 involves the Board agent's removal ofthe supposed ballot of Linda Mitchell from the ballotbox. The evidence does not show that the ballot actuallyremoved was the ballot cast by Mitchell, who the partiesagree, was not eligible to vote. If, for example, the ballotremoved (it has been destroyed or is otherwise not avail-able at the present time) was indeed Mitchell's, then noharm was done. If, instead, Mitchell cast a no vote andany "no vote" was removed (or the same would be trueif it were a yes vote and a yes were removed), again noharm was done. If, however, the vote cast by Mitchellwas either for or against, and it was left in the ballotbox, and an opposite vote was removed, the tally of bal-lots would distort the result by two votes. Accordingly,if, after the challenges which may be opened by the Re-gional Director, the difference of two votes would makethe election results uncertaintthen the election should beset aside on this basis.O. Objection 19. This objection is established since Re-spondent did promise promotions to the unit "supervi-sors" conditioned on their acceding to Respondent's po-sition that they were not eligible to participate in unionactivities.ConclusionsBoard law requires that an election be set aside basedsolely on an Excelsior list violation. Accordingly, theelection must be set aside on that basis alone. Moreover,quite apart from this, it is found that the election must beset aside based on meritorious Objections 1, 3, 7, 9, and19. The election may (depending on the revised tally ofballots after opening and counting the challenged ballotsidentified below) be uncertain because of the potentialeffect of the removal of the alleged ballot of Mitchell. Ifthis eventuates, then the election would need to be setaside on that basis.III. THE CHALLENGED BALLOTSA. The Board agent challenged the ballots of BertaDodd, Minnie Dulworth, Barbara Howerton, MarilynKeith, Neva Owens, Jora Robison, Ruby Robinson,Diana Simpson, Barbara Ward, and Carl Whitefield. ThePetitioner challenged the ballots of Elaine Reed, RuthEdgar, Pamela Battles, and Louis Taylor. As discussedabove, the ballot of Linda Mitchell was also challengedby the Board agent.B. At the hearing (Tr. I, 270), Respondent and theCharging Party agreed that Minnie Dulworth, BarbaraHowerton, Marilyn Keith, Neva Owens, Jora Robinson,Ruby Robison, Diana Simpson, and Barbara Ward wereeligible voters, and that the challenges to their ballotsshould be overruled. Accordingly, the challenges to theirballots are overruled.C. Berta Dodd, according to Respondent, did not havereasonable expectancy of recall as of the time of the elec-tion, July 11, 1977. Since it has been concluded abovethat she had been discriminatorily laid off, and wasthereafter discriminatorily denied recall, it is concludedthat she was eligible to vote in the July 11, 1977, elec-tion, and, accordingly, the challenge to her ballot isoverruled.D. Elaine Reed at some point admittedly became a su-pervisor within the meaning of Section 2(11) of the Act,but the Petitioner failed to clearly establish that this wasbefore the July 11, 1977, election. The challenge to herballot is accordingly overruled.E. Ruth Edgar, according to Weatherford, and Digby,became a supervisor, replacing Floyd Wells (who clearlywas a supervisor who was terminated on July 4, 1977,and thus, well before the July 11, 1977, election). Whilethe testimony of these two in this regard was weak, itwas sufficient to establish prima facie that Edgar was nolonger a rank-and-file employee as of a time before July11, 1977. Hence the failure of Respondent to produce itswage records, which admittedly would fix the date spe-cifically, must be seen as additional inferential evidencethat Edgar became a supervisor before the election.Hence, the challenge to Edgar's ballot is sustained.F. Pamela Battles was shown by the evidence to be aplant clerical employee (Tr. 1, 1704-05); hence, absentagreement of the parties to exclude she must, in accord-ance with well-established Board law, be included in theproduction and maintenance unit. Accordingly, the chal-lenge to her ballot is overruled.G. Louis Taylor was not shown by the Petitioner tobe a technical employee, and, under well-establishedBoard law, the party seeking exclusion must prove suchstatus. Moreover, since his terms and conditions of em-ployment were not shown to require a finding of lack ofsubstantial community of interest with other productionand maintenance employees, he must be included, even43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDassuming arguendo, that he was a technical employee.The challenge to his ballot is overruled.H. Carl Whitefield. Whitefield's eligibility depends onthe question of whether he had reasonable expectancy ofrecall before the election. It is concluded that he did,since as found above (item 32) he should have been re-called on February 28, 1977. Moreover, as a discrimina-tee, he is eligible to vote, and the challenge to his ballotis overruled.I. Linda Mitchell. The parties agreed, and it is found,that, at the time of the election, Linda Mitchell was notan eligible voter, because she was then an office clericalemployee. Accordingly, she is not eligible to vote, andthe challenge to her ballot is sustained.Conclusions Re: Challenged BallotsDodd, Dulworth, Howerton, Keith, Owens, Robinson,Robison, Simpson, Ward, Whitefield, Reed, Taylor, andBattles are eligible voters; the challenges to their ballotsare overruled; and their ballots shall be opened andcounted. If, after counting, a revised tally of ballotsshows that the Union has been selected as the exclusivecollective-bargaining representative of the employees inthe election unit, the Union shall be certified. If, howev-er, the revised tally does not so show, the petition shallbe dismissed. Thus, if the Union should lose the election,based on the revised tally of ballots, the election shall beset aside, and the bargaining order alone shall take effect.Kwiz-Kasch, Inc., 239 NLRB 1044 (1978).CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1), (3), and (5) of theAct.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (3), and (5)of the Act, it will be recommended that Respondentcease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER50The Respondent, Dutch Boy, Inc., Glow-Lite Divi-sion, Pauls Valley, Oklahoma, its officers, agents, succes-sors, and assigns, shall:'o In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and1. Cease and desist from:(a) Questioning employees concerning their or otheremployees' union membership, activities, sympathies, ordesires.(b) Threatening employees with plant closure or cessa-tion of operations, if they continue their union activitiesor if they select the Union as their collective-bargainingrepresentative.(c) Threatening its employees with discharge, or refus-als to recall or rehire, or with other reprisals, if theyengage in union activities.(d) Threatening to rescind previously granted wage in-creases or to deny employees future wage increases, be-cause they engaged in union activities or because theyrefuse to accede to its attempts to coercively remove em-ployees from a bargaining unit.(e) Threatening, impliedly, to engage in reprisalsagainst employees, if they refuse its orders to cease theirunion activities or support.(f) Creating or giving the impression that its employ-ees' union activities are under surveillance.(g) Engaging in surveillance of its employee union ac-tivities.(h) Prohibiting its employees from distributing proun-ion literature, while permitting distribution of antiunionliterature.(i) Promulgating or maintaining in effect rules discri-minatorily barring union conversation by union support-ers.(j) Attempting, coercively, to remove nonsupervisoryunion leaders from the bargaining unit.(k) Granting wage increases or other benefits in orderto induce its employees not to support the Union, or anyother labor organization, provided, however, that noth-ing herein requires it to vary or abandon any economicbenefits, or other terms or conditions of employment,which it has heretofore established.(1) Discouraging membership in the Union by layingoff employees, by refusing to recall them, or by delayingtheir recall, or by otherwise discriminating in anymanner with respect to their tenure of employment, forengaging in protected concerted activities or union activ-ity.(m) Refusing to bargain with the Union as the dulydesignated representative of a majority of employees inthe following unit found appropriate under Section 9(b)of the Act:All production and maintenance employees of theemployer, including unit men, but excluding allother employees including office clerical, profes-sional and technical employees, guards, watchmen,confidential employees, and supervisors as definedin the Act.(n) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them in Section 7 of the Act.become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.44 DUTCH BOY, INC.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Offer employees laid off on February 11, 1977,those laid off on May 13, 1977, and Carl Whitefield, im-mediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentjobs, without prejudice to their seniority or other rightsor privileges previously enjoyed. In addition, Respond-ent shall make whole all of these employees for anylosses of pay they may have suffered as a result of thediscrimination against them in the manner set forth in F.W. Woolworth Company, 90 NLRB 289 (1950), with in-terest computed in the manner set forth in Florida SteelCorporation, 231 NLRB 651 (1977).(b) Recognize and, upon request, bargain collectivelywith the Union as the exclusive representative of the em-ployees in the above-described unit and, if an agreementis reached, embody such agreement in a written signedcontract.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other neces-sary records to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its offices and places of business in PaulaValley, Oklahoma, copies of the attached notice marked"Appendix.""1 Copies of said notice, on forms providedby the Regional Director for Region 16, after being dulysigned by Respondent's representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith." In the event that this Order is enforced by a Judgment of a UnitedStates Comt of Appeals, the words in the notice reading Poted byOrder of the National Labor Relations Board" shall read "Posted Puma-ant to a Judgment of the United States Courtn of Appeals Enforcing aOrder of the National Labor Relations Board."45